Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 1 of 85 PageID #:12057




                           EXHIBIT 1
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 2 of 85 PageID #:12058
                                        Exhibit 1

                               SEC v. EquityBuild, Inc., et al.
                                       No. 18-cv-5587
         Balances of Funds in Property Specific Accounts as of December 31, 2019


                                                           Account Balance
         Account Number          Account Name
                                                      (as of December 31, 2019)


        0025               7301 S Stewart Ave                       $300,575.88
        0033               5001-05 S Drexel                        $2,654,534.74
        0041               7927-49 S Essex                          $715,663.17
        0058               8100-14 S Essex                          $921,814.57
        0066               6160-6212 S King                         $495,334.72
        0116               5955 S. Sacramento                       $498,598.74
        0124               6001-05 S. Sacramento                    $380,488.47
        0132               7026-42 S. Cornell                       $945,974.16
        0157               7834-44 S. Ellis                        $1,658,985.38
        0199               7625 S. East End                        $1,157,257.98
        0207               7635 S. East End                        $1,084,491.32
        0215               7748 S. Essex                           $1,217,924.27
        0223               7750 S. Muskegon                         $583,219.16

                           TOTAL FUNDS HELD:                     $12,614,862.56
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 3 of 85 PageID #:12059




                           EXHIBIT 2
                                                 Exhibit
              Case: 1:18-cv-05587 Document #: 624-1      2 01/30/20 Page 4 of 85 PageID #:12060
                                                    Filed:

                    STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                                   Receivership; Civil Court Docket No. 18-cv-05587
                                     Reporting Period 10/1/2019 to 12/31/2019

Fund Accounting (See Instructions):
                                                                            Detail           Subtotal        Grand Total
Line 1        Beginning Balance (As of 10/1/2019):                         $687,049.96                         $687,049.96
              Increases in Fund Balance:
Line 2        Business Income
Line 3        Cash and unliquidated assets
Line 4        Interest/Dividend Income                                         $588.43
Line 5        Business Asset Liquidation
Line 6        Personal Asset Liquidation
Line 7        Net Income from Properties                                  $2,222,365.15
Line 8        Miscellaneous - Other¹                                              $2.00
                Total Funds Available (Line 1-8):                                                            $2,910,005.54
              Decrease in Fund Balance:
Line 9      Disbursements to Investors
Line 10     Disbursements for receivership operations
   Line 10a Disbursements to receiver or Other Profesionals²               ($923,652.86)
   Line 10b Business Asset Expenses³                                       ($683,309.31)
   Line 10c Personal Asset Expenses
   Line 10d Investment Expenses
   Line 10e Third-Party Litigation Expenses
                1. Attorney Fees
                2. Litigation Expenses
              Total Third-Party Litigation Expenses                                                $0.00
   Line 10f Tax Administrator Fees and Bonds
  Line 10g Federal and State Tax Payments
              Total Disbursements for Receivership Operations                              ($1,606,962.17)
Line 11     Disbursements for Distribution Expenses Paid by the Fund:
   Line 11a    Distribution Plan Development Expenses:
                 1. Fees:
                       Fund Administrator……………………………………………………….….
                       Independent Distribution Consultant (IDC)…………………
                       Distribution Agent……………………….……………………………………
                       Consultants………………………………………………….…………………….
                       Legal Advisers…………………………………………………………….……..
                       Tax Advisers……………………………………………………………………….
                   2. Administrative Expenses
                   3. Miscellaneous
                Total Plan Development Expenses                                                    $0.00
  Line 11b       Distribution Plan Implementation Expenses:
                   1. Fees:
                       Fund Administrator…………..…………….…………………………
                       IDC……………………………………………………………………………..
                                             Exhibit
          Case: 1:18-cv-05587 Document #: 624-1      2 01/30/20 Page 5 of 85 PageID #:12061
                                                Filed:

                 STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                                Receivership; Civil Court Docket No. 18-cv-05587
                                  Reporting Period 10/1/2019 to 12/31/2019

                     Distribution Agent……………………….………………..…..………
                     Consultants………………………………………………….…………….
                     Legal Advisers………………………………………….………………………..
                     Tax Advisers……………………………………………………..………………..
                 2. Administrative Expenses
                 3. Investor identification
                     Notice/Publishing Approved Plan………………………………….
                     Claimant Identification……………………………………………………
                     Claims Processing……………………………………………………………..
                     Web Site Maintenance/Call Center……………………………….
                 4. Fund Adminstrator Bond
                 5. Miscellaneous
                 6. Federal Account for Investor Restitution
                   (FAIR) reporting Expenses
                 Total Plan Implementation Expenses
                 Total Disbursement for Distribution Expenses Paid by the Fund        $0.00
Line 12     Disbursement to Court/Other:
   Line 12a     Investment Expenses/Court Registry Investment
                System (CRIS) Fees
   Line 12b     Federal Tax Payments
              Total Disbursement to Court/Others:
              Total Funds Disbursed (Lines 1-9):                                                  ($144,679.61)
Line 13         Ending Balance (As of 12/31/2019):                                            $1,303,043.37
Line 14     Ending Balance of Fund - Net Assets:
   Line 14a    Cash & Cash Equivalents                                                        $1,303,043.37
   Line 14b    Investments (unliquidated Huber/Hubadex investments)
   Line 14c    Other Assets or uncleared Funds
               Total Ending Balance of Fund - Net Assets                                      $1,303,043.37

           ¹ Correction for scrivener's error
           ² On January 7, 2020 (Dkt. 614), the Court approved the
           Receiver's applications for professional fees for the first and
           second quarters of 2019, totaling $1,046,923.68; these fees
           have not yet been paid by the Receiver. On December 20,
           2019, the Receiver filed an application for approval and
           payment of professional fees in the amount of $485,094.92,
           which remains pending before the Court. (Dkt. 608) The
           Receiver plans to file a fee application for the fourth quarter
           of 2019 in mid-February 2020.
                                   Exhibit
Case: 1:18-cv-05587 Document #: 624-1      2 01/30/20 Page 6 of 85 PageID #:12062
                                      Filed:

      STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                     Receivership; Civil Court Docket No. 18-cv-05587
                       Reporting Period 10/1/2019 to 12/31/2019


³ Insurance ($129,705.56); property taxes ($11,500.00);
property repairs & other expenses ($32,316.83); property
utilities ($5,677.62); property management expenses
($182,120.07); property fines ($1,940.00); property
appraisals ($4,500.00); Naples mortgage ($10,431.24); IRS -
2018 payroll taxes ($103.20); transfers to accounts for
individual properties ($305,014.79): TOTAL $683,309.31.



                                                  Receiver:
                                                                                /s/ Kevin B. Duff
                                                                  (Signature)

                                                              Kevin B. Duff, Receiver EquityBuild, Inc., et al.
                                                                  (Printed Name)

                                                      Date:                     January 28, 2020
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 7 of 85 PageID #:12063




                           EXHIBIT 3
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 8 of 85 PageID #:12064
                                           Exhibit 3

                     EQUITYBUILD RECEIVERSHIP ESTATE ACCOUNT
                                     4th Quarter 2019
                          Schedule of Receipts and Disbursements



Beginning Balance
10/1/19                                                                                     $687,049.96

RECEIPTS

                                     Received From                       Amount
                                     Interest earned on Receiver's
                        10/31/2019   account                                    $423.24
                                     Proceeds from sale of 7301 S
                         11/5/2019   Stewart                                $587,383.53
                                     Proceeds from sale of 3030 E
                        11/12/2019   79th                                   $351,680.90
                                     Proceeds from sale of 2909 E
                        11/15/2019   78th                                  $1,276,569.01
                                     Interest earned on Receiver's
                        11/30/2019   account                                    $165.19
                                     correction for scrivener's error on
                        11/30/2019   8/8/19 wire transfer                         $2.00
                                     Additional proceeds from sale of
                         12/2/2019   3030 E 79th                               $6,731.71



                                     TOTAL RECEIPTS:                                       $2,910,005.54

DISBURSEMENTS

                                     Paid To                            Amount
                                     Paper Street (utilities for 7760 S
     Wire Transfer       10/1/2019   coles)                                   ($403.29)
                                     City of Chicago (building code
             1101        10/1/2019   violation at 7201 Constance)             ($340.00)
                                     City of Chicago (municipal code
                                     violations at 2804 W 64th, 6354
             1102        10/1/2019   S California)                          ($1,600.00)
                                     Village of Maywood (pre-sale
             1103        10/2/2019   inspection at 701 S 5th Avenue)          ($900.00)
                                     First Funding (installment on
                                     premium financing for general
     Wire Transfer       10/7/2019   liability & umberlla insurance)       ($21,735.26)
                                     Paper Street (installment on past
     Wire Transfer       10/7/2019   due utility bills)                       ($952.66)
                                     Paper Street (addt'l 7760 S Coles
     Wire Transfer       10/7/2019   & other utilities¹)                      ($419.48)
                                     Paper Street (legal services for
             1104       10/10/2019   7937 S Essex)                            ($122.25)
                                     Paper Street (addt'l month of
     Wire Transfer      10/11/2019   DAWGS at 7237 S Bennett)               ($1,765.80)
                                     Paper Street (permits for
                                     baseboard heaters at 7300 St.
     Wire Transfer      10/15/2019   Lawrence)                              ($3,100.00)
                                     Southwest Realty Consultants
                                     (appraisal for 1102 Bingham,
             1105       10/15/2019   Houston, TX)                             ($750.00)
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 9 of 85 PageID #:12065
                                          Exhibit 3

                    EQUITYBUILD RECEIVERSHIP ESTATE ACCOUNT
                                    4th Quarter 2019
                         Schedule of Receipts and Disbursements

                                    Integra Realty Resources
                                    (appraisal for 1102 Binghan,
            1106       10/15/2019   Houston, TX)                          ($1,500.00)
                                    Paper Street (property
    Wire Transfer      10/22/2019   management expenses²)                ($50,166.97)
                                    First Mortgage Bank (November
                                    2019 payment on Naples
            1107       10/25/2019   mortgage)                             ($3,477.08)
                                    First Funding (installment on
                                    premium financing for property
    Wire Transfer      10/25/2019   insurance)                           ($19,864.64)
                                    MJ Lawn Services (property
                                    maintenance at 1102 Bingham,
            1108       10/28/2019   Houston, TX)                            ($450.00)
                                    Internal Revenue Service (2018
            1109       10/29/2019   payroll tax 940)                        ($103.20)
                                    Receiver & Special Counsel
    Wire Transfer      10/29/2019   (3Q2018 fees & expenses)            ($370,359.94)
                                    Paper Street (7760 Coles
    Wire Transfer      10/30/2019   utilities)                              ($591.91)
                                    Paper Street (installment on past
    Wire Transfer      10/31/2019   due utility bills)                      ($952.66)
                                    Paper Street (reserve, lease
                                    surrender, and DAWGS for 7760
    Wire Transfer       11/1/2019   S Coles)                             ($10,860.08)
                                    Greenbriar Appraisal Co. (1102
            1114        11/1/2019   Bingham, Houston)                     ($1,500.00)
                                    First Funding (installment on
                                    premium financing for general
    Wire Transfer       11/6/2019   liability & umberlla insurance)      ($21,735.26)
                                    Paper Street (addt'l month of
    Wire Transfer       11/6/2019   DAWGS at 7237 S Bennett)              ($1,765.80)
                                    to 7301 S Stewart account (to
                                    segregrate funds for potential
   Funds Transfer       11/6/2019   indebtedness)                       ($300,000.00)
                                    WPD (September property
    Wire Transfer       11/7/2019   expense shortfall³)                  ($43,000.00)
                                    BrookWeiner, LLC (3d & 4th
           20001       11/14/2019   quarter 2018 fees)                   ($25,107.50)
                                    Prometheum Technologies, Inc.
           20002       11/14/2019   (3d & 4th quarter 2018 fees)          ($8,538.50)
                                    The Kraus Law Firm (3d quarter
           20003       11/14/2019   2018 fees)                            ($3,300.00)
                                    Easy Tax Appeals (4th quarter
           20004       11/14/2019   2018 fees)                            ($3,490.83)
                                    Larocco Locksmiths (installed
           20005       11/14/2019   new locks at Naples property)           ($206.51)
                                    Receiver & Special Counsel
    Wire Transfer      11/15/2019   (4Q2018 fees & expenses)            ($512,856.09)
                                    Southwest Realty Consultants
                                    (second half of appraisal fee for
           20006       11/18/2019   1102 Bingham, Houston)                  ($750.00)
                                    to 1102 Bingham account (for
                                    installment payments on past due
   Funds Transfer      11/20/2019   real estate taxes)                   ($11,500.00)
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 10 of 85 PageID #:12066
                                           Exhibit 3

                     EQUITYBUILD RECEIVERSHIP ESTATE ACCOUNT
                                     4th Quarter 2019
                          Schedule of Receipts and Disbursements


                                   First Bank Mortgage (December
            20007       11/22/2019 2019 Naples mortgage payment)           ($3,477.08)
                                   Paper Street (plumbing repairs at
     Wire Transfer      11/22/2019 701 S 5th)                              ($1,600.00)
                                   First Funding (installment on
                                   premium financing for property
     Wire Transfer      11/25/2019 insurance)                             ($19,864.64)
                                   Paper Street (installment on past
     Wire Transfer      11/25/2019 due utility bills)                       ($724.10)
                                   Rosenthal Bros (premium for
     Wire Transfer      11/27/2019 Naples property insurance)              ($4,905.86)
            20008        12/2/2019 Void                                         $0.00
                                   Florida Power & Light (deposit on
                                   electric service at Naples
            20009        12/1/2019 property)                                ($100.00)
                                   NIC Group, Inc. (repair services
            20010        12/4/2019 at Naples property)                     ($1,650.00)
                                   WPD (October property expense
     Wire Transfer       12/4/2019 shortfall⁴)                            ($22,000.00)
                                   First Funding (installment on
                                   premium financing for general
     Wire Transfer       12/6/2019 liability & umbrella insurance)        ($21,735.26)
                                   to 5001 S Drexel account (to
                                   correct amount transferred in
                                   error to Receiver's acct on
    Funds Transfer      12/12/2019 9/18/19)                                ($5,014.79)
                                   Paper Street (addt'l month of
     Wire Transfer      12/12/2019 DAWGS at 7237 S Bennett)                ($1,765.80)
            20011       12/13/2019 City of Naples (Naples utility bill)      ($726.69)
                                   First Mortgage Bank (Naples
                                   mortgage payment January
            20012       12/13/2019 2020)                                   ($3,477.08)
                                   Clerk of Courts (to record
                                   12/13/19 order regarding Naples
            20013       12/16/2019 property disposition)                      ($62.00)
                                   Florida Power & Light (electric
            20014       12/17/2019 service at Naples property)                ($82.73)
                                   Clerk of Courts (additional fee to
                                   record 12/13/19 order regarding
            20015       12/17/2019 Naples property disposition)                ($8.50)
                                   Ryan Chiodo PA (property
                                   management expenses for
            20016       12/17/2019 Naples property)                        ($1,600.00)
                                   Paper Street (replacement of
                                   HWT and emergency lighting at
     Wire Transfer      12/19/2019 8000 S Justine)                         ($3,996.00)
                                   Paper Street (November property
     Wire Transfer      12/20/2019 expense shortfall⁵)                    ($65,353.10)
                                   Paper Street (installment on past
     Wire Transfer      12/20/2019 due utility bills)                       ($724.10)
                                   First Funding (installment on
                                   premium financing for property
     Wire Transfer      12/20/2019 insurance)                             ($19,864.64)
            20017       12/23/2019 Void                                         $0.00
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 11 of 85 PageID #:12067
                                               Exhibit 3

                           EQUITYBUILD RECEIVERSHIP ESTATE ACCOUNT
                                           4th Quarter 2019
                                Schedule of Receipts and Disbursements

                                         City of Houston (lien assessment
                                         for property maintenance at 1102
                 20018        12/31/2019 Bingham)                           ($4,064.09)


                                         TOTAL DISBURSEMENTS:                             ($1,606,962.17)

                                         Grand Total Cash on Hand at
                                         12/31/19:                                        $1,303,043.37




¹ 638 N Avers -
$153.75;
  2806 W 64th - $19.09;
  7760 S Coles - $88.71;
  5955 S Sacramento -
$18.79;
  6356 S California -
$19.09;
  2808 W 64th - $18.79;
  2804 W 64th - $41.24;
  640 N Avers - $41.23;
  2620 W 64th - 18.79;
  Total: $419.48



²  8000 S Justine -
$10,899.43;
  7760 S Coles -
$6,464.35;
  8107 S Ellis -
$5,189.95;
  1401 W 109th -
$2,132.09;
  638 N Avers -
$1,809.18;
  6356 S California -
$1,835.81;
  2736 W 64th -
$3,424.56;
  8000 S Justine -
$2,468.64;
  8214 S Ingleside -
$3,485.57;
  7201 S Dorchester -
$3,572.78;
  7201 S Constance -
$5,509.85;
  7656 S Kingston -
$3,374.76;
  Total: $50,166.97


³ 7110 Cornell - $8,000;
7750 Muskegon -
$15,000;
7749 Yates - $15,000;
6744 Ellis - $5,000
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 12 of 85 PageID #:12068
                                            Exhibit 3

                          EQUITYBUILD RECEIVERSHIP ESTATE ACCOUNT
                                          4th Quarter 2019
                               Schedule of Receipts and Disbursements



⁴ 7051 S Bennett -
$10,000;
8047 Manistee - $2,000;
7750 S Muskegon -
$5,000;
7749 S Yates - $5,000



⁵ 8209-13 S Ellis -
$5,039.91;
7201-09 S Constance -
$20,405.02;
7656-58 S Kingston -
$2,834.73;
7760 S Coles -
$8,081.20;
8000-02 S Justine -
$4,661.17;
8214-16 S Ingleside -
$9,580.04;
6356-58 S. California -
$2,591.72;
6357-59 S Talman -
$3,580.73;
416-24 E 66th -
$4,433.84;
7237-43 S Bennett -
$4,144.74.
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 13 of 85 PageID #:12069




                           EXHIBIT 4
     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 14 of 85 PageID #:12070

                                                          Exhibit 4

                                                    Master Asset List
                                       Receiver’s Account (as of 12/31/2019)
Institution                                Account Information              Amount
AXOS Fiduciary Services                    Checking                                                             $1,303,043.37

                                       Receivership Defendants’ Accounts
Institution      Account Information                               Current Value¹ Amount Transferred
                                                                                  to Receiver’s
                                                                                  Account
Wells Fargo      Checking (53 accounts in the names of the            $84,313.19³          $105,870.94⁴
                 affiliates and affiliate entities included as
                 Receivership Defendants)²
Wells Fargo      Checking (account in the names of Shaun                                    $23,065.43⁵
                 Cohen and spouse)
Byline Bank      Checking (2 accounts in names of Receivership         $21,828.73
                 Defendants)
                                                                                                                        Total:
                                                                                                                  $128,936.37

                             EquityBuild Real Estate Portfolio (in Illinois)
For a list of the properties within the EquityBuild portfolio identified by property address, alternative
address (where appropriate), number of units, and owner, see Exhibit 1 to the Receiver’s First Status
Report, Docket No. 107.

                                            Other, Non-Illinois Real Estate
Description                                                     Appraised Market Value
1102 Bingham Street                                                                  Approximately $1.2M⁶
Houston, TX 77077

Single family home in Naples, Florida                                                                          ±$999,000.00⁷

                                                                         Approximate mortgage amount: $500,000.00
                                                                        Approximate value less mortgage: $499,000.00

Single family home in Plano, Texas                                                                              ±$450,000.00

                                                                          Approximate mortgage amount: $400,000.00
                                                                         Approximate value less mortgage: $50,000.00


     ¹ The Current Value reflects the approximate balance in the frozen bank accounts.
     ² The Receiver is investigating whether each of these accounts is properly included within the Receivership Estate.
     ³ Value as of 1/8/20 update provided by Wells Fargo, and includes the balance of an account of Jerry and Patricia
     Cohen added to the Receivership Estate by 12/13/19 court order (Dkt. 603), which account totals more than $60,000.
     ⁴ This amount was transferred to the Receiver’s Account as of 8/27/18, and is included as part of the total balance of
     the Receiver’s Account as of 3/31/19.
     ⁵ This amount was transferred to the Receiver’s account as of 11/8/18, and is included as part of the total balance of
     the Receiver’s Account as of 3/31/19.
     ⁶ Source: Harris County Texas 2018 appraised value.
     ⁷ Source: The Receiver’s listing price, following approval of motion to sell the Naples property. (Dkt. No. 612)
Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 15 of 85 PageID #:12071




                           EXHIBIT 5
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 16 of 85 PageID #:12072
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   1           1700 Juneway Terrace           Alcalli Sabat                                                                                      $         109,396.68    Investor-Lender
   1           1700 Juneway Terrace           Aluvelu Homes LLC                                                                                  $         169,271.00    Investor Lender
   1           1700 Juneway Terrace           American Estate and Trust FBO Layne Jones IRA                                                      $          20,699.99    Investor Lender
   1           1700 Juneway Terrace           Asians Investing In Real Estate LLC                                                                $       1,278,402.00    Investor Lender
   1           1700 Juneway Terrace           Bill Akins                                                                                         $       1,100,000.00    Investor Lender
   1           1700 Juneway Terrace           Bill Akins                                                                                         $       1,100,000.00     Equity Investor
   1           1700 Juneway Terrace           Capital Investors, LLC                                                                             $         930,376.31    Investor Lender
   1           1700 Juneway Terrace           Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $         260,000.00    Investor-Lender
   1           1700 Juneway Terrace           Chuck Denton | Denton Real Estate Company Inc. 401k                                                $         200,000.00    Investor Lender
   1           1700 Juneway Terrace           CLC Electric, Inc.                                                                                 $         108,000.00      Independent
                                                                                                                                                                            Contractor
   1           1700 Juneway Terrace           CLD Construction, Inc.                                                                             $       337,300.00        Independent
                                                                                                                                                                            Contractor
   1           1700 Juneway Terrace           Clearwood Funding, LLC                                                                             $       150,000.00      Investor Lender
   1           1700 Juneway Terrace           CLOVE, LLC                                                                                         $        21,750.74      Investor Lender
   1           1700 Juneway Terrace           Coppy Properties, LLC                                                                              $        50,000.00      Investor Lender
   1           1700 Juneway Terrace           Cross 5774 Holdings LLC - Cross Global Funding Group                                               $        75,000.00      Investor Lender
   1           1700 Juneway Terrace           Dana Speed                                                                                         $       249,710.00      Investor Lender
   1           1700 Juneway Terrace           Danielle DeVarne                                                                                   $       150,000.00      Investor Lender
   1           1700 Juneway Terrace           David R. Trengrove                                                                                 $       705,123.88      Investor Lender
   1           1700 Juneway Terrace           Dee Ann Nason                                                                                      $       303,965.00      Investor Lender
   1           1700 Juneway Terrace           Dennis & Mary Ann Hennefer                                                                         $       679,378.00      Investor Lender
   1           1700 Juneway Terrace           Elaine Sison Ernst                                                                                 $        95,000.00      Investor Lender
   1           1700 Juneway Terrace           Elizabeth A. Monnot-Chase                                                                          $       107,450.00      Investor Lender
   1           1700 Juneway Terrace           Evans & Associates LLC (Will Evans)                                                                $        50,000.00      Investor Lender
   1           1700 Juneway Terrace           Gary Burnham                                                                                       $         9,523.00      Investor Lender
   1           1700 Juneway Terrace           Gary Burnham (Family HAS)                                                                          $        30,703.00      Investor Lender
   1           1700 Juneway Terrace           Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group LLC)                           $         9,523.00      Investor Lender
   1           1700 Juneway Terrace           Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)                                          $        30,718.00      Investor Lender
   1           1700 Juneway Terrace           Gilbert D Sherman Declaration of Trust 7/30/2013                                                   $        60,500.00      Investor Lender
   1           1700 Juneway Terrace           Grace Ndungu                                                                                       $        45,169.81      Investor Lender
   1           1700 Juneway Terrace           Gregory R Scott and Gene X Erquiaga                                                                $        52,333.32      Investor Lender
   1           1700 Juneway Terrace           Helene D Kapsky                                                                                    $       100,000.00      Investor Lender
   1           1700 Juneway Terrace           HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                                                          $        26,260.28      Investor Lender
   1           1700 Juneway Terrace           iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018                                                       Investor Lender
   1           1700 Juneway Terrace           IRA Services Trust Company CFBO Melbourne Kimsey II                                                $       150,000.00       Equity Investor



                                                                                            1
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 17 of 85 PageID #:12073
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   1           1700 Juneway Terrace           JANICE BURRELL                                                                                     $        160,543.38     Investor Lender
   1           1700 Juneway Terrace           Jason Ragan - TSA                                                                                  $        473,079.71      Equity Investor
   1           1700 Juneway Terrace           Jason Ragan - TSA                                                                                  $        128,050.00      Equity Investor
   1           1700 Juneway Terrace           Jill Meekcoms (Halverson)                                                                          $        113,999.92     Investor Lender
   1           1700 Juneway Terrace           JLO Enterprises LLC                                                                                $          54,714.37    Investor Lender
   1           1700 Juneway Terrace           JML Roth LLC                                                                                       $           4,140.01    Investor Lender
   1           1700 Juneway Terrace           John A Martino                                                                                     $        100,000.00     Investor Lender
   1           1700 Juneway Terrace           Julie Barksdale
   1           1700 Juneway Terrace           KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold Kunio Kameda)                                 $       220,000.00      Investor Lender
   1           1700 Juneway Terrace           Madison Trust Company Custodian FBO Brian Shaffer IRA Account# M1608073 and M1703059               $       155,625.00      Investor-Lender

   1           1700 Juneway Terrace           Mark Miller                                                                                        $       150,000.00      Investor Lender
   1           1700 Juneway Terrace           May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                     $       631,739.82      Investor Lender
   1           1700 Juneway Terrace           Melanie T. or Gary M. Gonzales                                                                     $       525,525.01      Investor Lender
   1           1700 Juneway Terrace           Michael Borgia IRA                                                                                 $       975,416.00      Investor Lender
   1           1700 Juneway Terrace           michael c mcclane                                                                                  $        82,277.75      Investor-Lender
   1           1700 Juneway Terrace           Mona M. Leonard SD ROTH - 2692021                                                                  $       190,609.00       Equity Investor
   1           1700 Juneway Terrace           Patrick Connely                                                                                    $        50,000.00      Investor Lender
   1           1700 Juneway Terrace           Paul Applefield (401k)                                                                             $       106,000.00      Investor Lender
   1           1700 Juneway Terrace           Paul Applefield (IRA 16413-21)                                                                     $        13,500.00      Investor Lender
   1           1700 Juneway Terrace           Paul Applefield (IRA 25164-21)                                                                     $        13,500.00      Investor Lender
   1           1700 Juneway Terrace           Paul N. Wilmesmeier                                                                                $       790,185.00      Investor Lender
   1           1700 Juneway Terrace           Pioneer Valley Properties LLC                                                                      $        50,000.00      Investor Lender
   1           1700 Juneway Terrace           Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $       184,785.31      Investor Lender
   1           1700 Juneway Terrace           R D Meredith General Contractors LLC                                                               $       100,000.00      Investor Lender
   1           1700 Juneway Terrace           R.D.Meredith General Contractors LLC 401K                                                          $       373,617.16      Investor Lender
   1           1700 Juneway Terrace           Ricardo Acevedo Lopez                                                                              $        15,000.00      Investor Lender
   1           1700 Juneway Terrace           Rise Up Real Estate Group, LLC                                                                     $       352,258.39      Investor Lender
   1           1700 Juneway Terrace           RLD Denouement Holding Company, LLC                                                                $        20,000.00      Investor Lender
   1           1700 Juneway Terrace           Robert Potter                                                                                      $       282,999.00      Investor Lender
   1           1700 Juneway Terrace           Scott Agee                                                                                         $       130,000.00      Investor Lender
   1           1700 Juneway Terrace           Scott Eaton                                                                                        $       549,101.33      Investor Lender
   1           1700 Juneway Terrace           Serva Fidem, LLC                                                                                   $        78,510.69      Investor Lender
   1           1700 Juneway Terrace           Simon Usuga                                                                                        $        95,000.00      Investor Lender
   1           1700 Juneway Terrace           Source One Funding, LLC                                                                            $        51,534.99      Investor Lender
   1           1700 Juneway Terrace           Steven R. Bald                                                                                     $       586,378.00      Investor Lender



                                                                                           2
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 18 of 85 PageID #:12074
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   1           1700 Juneway Terrace           Teresita M. Shelton                                                                                $         426,513.00     Investor Lender
   1           1700 Juneway Terrace           Thorofare Asset Based Lending REIT Fund IV, LLC                                                    $       2,698,151.51   Institutional Lender
   1           1700 Juneway Terrace           Tiger Chang Investments LLC                                                                        $          49,000.00     Investor Lender
   1           1700 Juneway Terrace           Vladimir Matviishin                                                                                $        290,200.00      Investor Lender
   1           1700 Juneway Terrace           VLADIMIR RAUL GARCIA MELIJOV                                                                       $         100,000.00     Investor Lender
   1           1700 Juneway Terrace           William Hooper                                                                                     $          93,000.00      Equity Investor
   1           1700 Juneway Terrace           XUWEN LIN                                                                                          $          58,700.00     Investor Lender
   1           1700 Juneway Terrace           Zahra (Nina) Mofrad                                                                                $          75,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Amit Hammer                                                                                        $         295,980.00     Investor Lender
   2         4533-37 S Calumet Avenue         Annie Chang                                                                                        $         246,935.34     Investor Lender
   2         4533-37 S Calumet Avenue         Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi, members                       $         406,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Bauer Latoza Studio, Ltd.                                                                          $          30,525.00      Trade Creditor
   2         4533-37 S Calumet Avenue         Bernadette Chen (Eleven St Felix St. Realty)                                                       $       1,000,000.00      Equity Investor
   2         4533-37 S Calumet Avenue         Bluebridge Partners Limited                                                                        $         791,620.17     Investor Lender
   2         4533-37 S Calumet Avenue         BMO Harris Bank N.A.                                                                               $       1,719,582.97   Institutional Lender
   2         4533-37 S Calumet Avenue         Cecilia Wolff                                                                                      $          73,887.50     Investor Lender
   2         4533-37 S Calumet Avenue         Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $         260,000.00     Investor-Lender
   2         4533-37 S Calumet Avenue         Charles Savona                                                                                     $          37,145.83     Investor Lender
   2         4533-37 S Calumet Avenue         Chuck Denton | Denton Real Estate Company Inc. 401k                                                $         200,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         David R. Trengrove                                                                                 $         705,123.88     Investor Lender
   2         4533-37 S Calumet Avenue         Dee Ann Nason                                                                                      $         303,965.00     Investor Lender
   2         4533-37 S Calumet Avenue         Dennis & Mary Ann Hennefer                                                                         $         679,378.00     Investor Lender
   2         4533-37 S Calumet Avenue         Double Portion Foundation                                                                          $          40,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Douglas Nebel and Narine Nebel                                                                     $         155,752.25     Investor Lender
   2         4533-37 S Calumet Avenue         Gallowglass LLC c/o Patrick Bournes                                                                $         100,000.00     Investor-Lender
   2         4533-37 S Calumet Avenue         Harvey Singer                                                                                      $         854,387.63     Investor Lender
   2         4533-37 S Calumet Avenue         iPlanGroup Agent for Custodian FBO Christopher Mora IRA Account # 3320826                          $          67,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         iPlanGroup Agent for Custodian FBO Joshua Mora IRA Account # 3300975                               $          57,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $          71,321.00     Investor Lender
   2         4533-37 S Calumet Avenue         IPlanGroup Agent for Custodian FBO Mark Young                                                      $         380,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Joshua Paul Mora                                                                                   $          57,000.00     Investor-Lender
   2         4533-37 S Calumet Avenue         Kirk Road Investments, LLC                                                                         $         434,195.69     Investor Lender
   2         4533-37 S Calumet Avenue         Koates LLC                                                                                         $          85,000.00      Equity Investor
   2         4533-37 S Calumet Avenue         Layne A. Hermansen                                                                                 $          51,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         lorraine k mcclane                                                                                 $          36,896.00     Investor-Lender
   2         4533-37 S Calumet Avenue         Louis Liu                                                                                          $          76,079.07      Equity Investor



                                                                                            3
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 19 of 85 PageID #:12075
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   2         4533-37 S Calumet Avenue         Louis Liu                                                                                          $          37,908.57    Investor Lender
   2         4533-37 S Calumet Avenue         Michael Jacobs                                                                                     $        103,666.68      Equity Investor
   2         4533-37 S Calumet Avenue         Neil R Martin                                                                                      $          20,991.00     Equity Investor
   2         4533-37 S Calumet Avenue         New Move Ventures Inc. (Steven Fecko)                                                              $        120,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Optima Property Solutions, LLC                                                                     $        487,209.71     Investor Lender
   2         4533-37 S Calumet Avenue         Paul N. Wilmesmeier                                                                                $        790,185.00     Investor Lender
   2         4533-37 S Calumet Avenue         Provident Trust Group, LLC FBO Stephan Tang IRA                                                    $          71,815.00    Investor Lender
   2         4533-37 S Calumet Avenue         Rajitha Dundigalla                                                                                 $          50,000.00    Investor Lender
   2         4533-37 S Calumet Avenue         Randall Sotka                                                                                      $        255,000.00     Investor Lender
   2         4533-37 S Calumet Avenue         Robert Conley III                                                                                  $           3,187.50    Investor Lender
   2         4533-37 S Calumet Avenue         Robert Potter                                                                                      $        282,999.00     Investor Lender
   2         4533-37 S Calumet Avenue         Russ Moreland                                                                                      $           3,000.00    Investor Lender
   2         4533-37 S Calumet Avenue         Shahawi, Ihab (Baron Real Estate)                                                                  $        406,000.00      Investor lender
   2         4533-37 S Calumet Avenue         Shengjie Li and Yuye Xu                                                                            $        165,441.12     Investor Lender
   2         4533-37 S Calumet Avenue         Stephen V Mancuso, Laura L Mancuso, SLM Property Investments, IRA Trust Services Co. FBO SLM       $          50,000.00    Investor-Lender
                                              Property INvestments IRA Account #5877315203
   2         4533-37 S Calumet Avenue         Steven C Noss                                                                                      $        69,388.00      Investor Lender
   2         4533-37 S Calumet Avenue         Vantage Appraisals 401k Profit Sharing Plan Benef Patricia Mueller Dcd                             $        81,024.17      Investor Lender
   2         4533-37 S Calumet Avenue         Vladimir Matviishin                                                                                $      290,200.00       Investor Lender
   2         4533-37 S Calumet Avenue         William Needham                                                                                    $       355,428.00      Investor Lender
   3          5001 S Drexel Boulevard         5001 South Drexel Blvd Fund II LLC (d/b/a Capital Investors)                                       $       298,970.00       Equity Investor
   3          5001 S Drexel Boulevard         Adir Hazan                                                                                         $       150,000.00      Investor Lender
   3          5001 S Drexel Boulevard         Asians Investing In Real Estate LLC                                                                $       415,000.00       Equity Investor
   3          5001 S Drexel Boulevard         Benjamin J Serebin                                                                                 $       289,736.11       Equity Investor
   3          5001 S Drexel Boulevard         Bernadette Chen (Eleven St Felix St. Realty)                                                       $     1,000,000.00       Equity Investor
   3          5001 S Drexel Boulevard         Bright Venture, LLC                                                                                $       231,142.74       Equity Investor
   3          5001 S Drexel Boulevard         Bryan Corey Purkis , Trustee Vivant Ventures Trust                                                 $       179,250.00       Equity Investor
   3          5001 S Drexel Boulevard         Capital Investors, LLC                                                                             $     1,856,942.46       Equity Investor
   3          5001 S Drexel Boulevard         Consuelo V Needs-Medical Dictation Services, Inc.                                                  $        50,000.00      Investor Lender
   3          5001 S Drexel Boulevard         Doron Reichenberg                                                                                  $       179,000.00      Investor Lender
   3          5001 S Drexel Boulevard         Horst Siegrfied Filtzer Jr.                                                                        $        90,983.33      Investor Lender
   3          5001 S Drexel Boulevard         Judy Newton                                                                                        $       102,235.61      Investor Lender
   3          5001 S Drexel Boulevard         LEVENT KESEN                                                                                       $       150,000.00      Investor Lender
   3          5001 S Drexel Boulevard         Madison Trust Company FBO Judy Newton IRA                                                          $       102,235.61      Investor Lender
   3          5001 S Drexel Boulevard         Nancy Cree (Cree Capital Ventures)                                                                 $       300,000.00       Equity Investor
   3          5001 S Drexel Boulevard         Rachael B Curcio                                                                                   $       121,092.00      Investor Lender



                                                                                           4
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 20 of 85 PageID #:12076
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   3          5001 S Drexel Boulevard         Schankman, Michael                                                                                 $          57,402.06     Investor Lender
   3          5001 S Drexel Boulevard         Scott Eaton                                                                                        $         549,101.33     Investor Lender
   3          5001 S Drexel Boulevard         Tiger Chang Investments LLC                                                                        $           5,000.00      Equity Investor
   3          5001 S Drexel Boulevard         US Freedom Investments, LLC                                                                        $         175,500.00     Investor Lender
   3          5001 S Drexel Boulevard         Victor Esposito T/A 2E-LLC I am the manager member and the sole member of 2E-LLC                   $          50,000.00     Investor Lender
   3          5001 S Drexel Boulevard         Victor Shaw                                                                                        $        296,025.03      Investor Lender
   3          5001 S Drexel Boulevard         Wilmington Trust, National Association, As Trustee For the Registered Holders of Wells Fargo       $       2,879,601.67   Institutional Lender
                                              Commercial Mortgage Trust 2014-LC16, Commercial Mortgage Pass-Through Certificates, Series 2014-
                                              LC16*
   4         5450-52 S Indiana Avenue         Aksel Allouch                                                                                      $        50,000.00      Investor Lender
   4         5450-52 S Indiana Avenue         Alcalli Sabat                                                                                      $       109,396.68      Investor-Lender
   4         5450-52 S Indiana Avenue         Aluvelu Homes LLC                                                                                  $       169,271.00      Investor Lender
   4         5450-52 S Indiana Avenue         Anjie Comer                                                                                        $        25,000.00       Equity-Investor
   4         5450-52 S Indiana Avenue         Annie Chang                                                                                        $       246,935.34      Investor Lender
   4         5450-52 S Indiana Avenue         Arthur and Dinah Bertrand                                                                          $     1,000,000.00      Investor Lender
   4         5450-52 S Indiana Avenue         Bancroft, Ed                                                                                       $       258,060.00
   4         5450-52 S Indiana Avenue         Bernadette Chen (Eleven St Felix St. Realty)                                                       $     1,000,000.00       Equity Investor
   4         5450-52 S Indiana Avenue         Bill Akins                                                                                         $     1,100,000.00      Investor Lender
   4         5450-52 S Indiana Avenue         Bill Akins                                                                                         $     1,100,000.00       Equity Investor
   4         5450-52 S Indiana Avenue         BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                                                     $       463,999.95      Investor Lender
   4         5450-52 S Indiana Avenue         Bluebridge Partners Limited                                                                        $       791,620.17      Investor Lender
   4         5450-52 S Indiana Avenue         Bonnie Young                                                                                       $        65,333.41      Investor Lender
   4         5450-52 S Indiana Avenue         Bright Venture, LLC                                                                                $        41,928.77      Investor Lender
   4         5450-52 S Indiana Avenue         Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $       260,000.00      Investor-Lender
   4         5450-52 S Indiana Avenue         David R. Trengrove                                                                                 $       705,123.88      Investor Lender
   4         5450-52 S Indiana Avenue         Denise Renee Wilson                                                                                $        77,704.42      Investor Lender
   4         5450-52 S Indiana Avenue         Distributive Marketing Inc.                                                                        $       100,000.00      Investor Lender
   4         5450-52 S Indiana Avenue         Douglas Nebel and Narine Nebel                                                                     $       155,752.25      Investor Lender
   4         5450-52 S Indiana Avenue         Erika Dietz IRA account (Madison Trust Company Custodian FBO Erika Dietz Acct #M1612085)           $       102,666.66      Investor Lender

   4         5450-52 S Indiana Avenue         Girl Cat Capital West LLC, Valentina Salge, President                                              $       212,145.00      Investor Lender
   4         5450-52 S Indiana Avenue         Graystone Realty, LLC                                                                              $        52,000.01      Investor Lender
   4         5450-52 S Indiana Avenue         Harendra Pal                                                                                       $        11,165.00      Investor Lender
   4         5450-52 S Indiana Avenue         Harrison, Sam                                                                                      $        50,000.00      Investor Lender
   4         5450-52 S Indiana Avenue         HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                                                          $        26,260.28      Investor Lender
   4         5450-52 S Indiana Avenue         Howard and Doris Bybee                                                                             $        65,000.00      Investor Lender



                                                                                             5
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 21 of 85 PageID #:12077
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   4         5450-52 S Indiana Avenue         IG Investment Trust                                                                                $          27,213.71     Investor Lender
   4         5450-52 S Indiana Avenue         Influx Investments LLC                                                                             $         100,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $         238,889.23     Investor Lender
   4         5450-52 S Indiana Avenue         iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA                                       $         110,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         IRA Services Trust Custodian FBO Ronald Stephen Klein                                              $         114,666.74     Investor Lender
   4         5450-52 S Indiana Avenue         James Anthony Ande                                                                                 $          75,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Julie Patel                                                                                        $          97,038.00     Investor Lender
   4         5450-52 S Indiana Avenue         Karl R. DeKlotz                                                                                    $       1,586,165.90     Investor Lender
   4         5450-52 S Indiana Avenue         LMJ Sales, Inc.                                                                                    $         559,807.34     Investor Lender
   4         5450-52 S Indiana Avenue         Luna and Jerry Ellis                                                                               $          41,066.65     Investor Lender
   4         5450-52 S Indiana Avenue         Mark DeLuca                                                                                        $         110,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Mark P. Mouty                                                                                      $         180,702.77     Investor Lender
   4         5450-52 S Indiana Avenue         MID LLC by Carolyn Mize                                                                            $          53,061.25      Equity Investor
   4         5450-52 S Indiana Avenue         Moran Blueshtein and Upender Subramanian                                                           $         146,857.18     Investor Lender
   4         5450-52 S Indiana Avenue         Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01                                         $         159,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                    $         252,907.00     Investor Lender
   4         5450-52 S Indiana Avenue         Nerses Abramyan                                                                                    $          25,000.00      Equity Investor
   4         5450-52 S Indiana Avenue         Optima Property Solutions, LLC                                                                     $         487,209.71     Investor Lender
   4         5450-52 S Indiana Avenue         Paul Harrison                                                                                      $         420,331.59     Investor Lender
   4         5450-52 S Indiana Avenue         Paul N. Wilmesmeier                                                                                $         790,185.00     Investor Lender
   4         5450-52 S Indiana Avenue         Petra Zoeller                                                                                      $         546,619.00     Investor Lender
   4         5450-52 S Indiana Avenue         Provident Trust Group F.B.O Charles Smith SoloK                                                    $          50,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         R2V2 Investments LLC                                                                               $          88,590.47     Investor Lender
   4         5450-52 S Indiana Avenue         Robert W. Jennings                                                                                 $         308,632.47     Investor Lender
   4         5450-52 S Indiana Avenue         Sandeep Kattar                                                                                     $          50,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         SeaDog Properties LLC / Darrell Odum                                                               $         134,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Shatar Capital Inc et al (Please see Exhibit "A" attached)                                         $       2,700,648.66   Institutional Lender
   4         5450-52 S Indiana Avenue         Shatar Capital Inc et al (Please see Exhibit "A" attached)                                         $       2,341,486.08     Investor Lender
   4         5450-52 S Indiana Avenue         Steven G. Mouty                                                                                    $          50,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Steven Roche                                                                                       $         127,821.13     Investor Lender
   4         5450-52 S Indiana Avenue         Strategic Wealth Ventures, LLC, Brian Kothman Member                                               $          70,866.00     Investor Lender
   4         5450-52 S Indiana Avenue         Susan Kalisiak                                                                                     $         469,921.00     Investor Lender
   4         5450-52 S Indiana Avenue         Thomas F. Gordon                                                                                   $         200,000.00      Equity Investor
   4         5450-52 S Indiana Avenue         Timothy S Sharp                                                                                    $         650,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         TMAKINDE, LLC                                                                                      $         247,000.00     Investor Lender
   4         5450-52 S Indiana Avenue         Verdell Michaux                                                                                    $          34,000.00      Equity Investor



                                                                                           6
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 22 of 85 PageID #:12078
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   4         5450-52 S Indiana Avenue         Vivek Pingili                                                                                      $        150,213.00     Investor Lender
   4         5450-52 S Indiana Avenue         Vladimir Matviishin                                                                                $        290,200.00     Investor Lender
   4         5450-52 S Indiana Avenue         Wanda M. Behling                                                                                   $          43,719.00    Investor Lender
   4         5450-52 S Indiana Avenue         Yin Liu, Ping Xu                                                                                   $        300,000.00     Investor Lender
   5          7749 S Yates Boulevard          Advanta IRA Services LLC, FBO Dwight L. Plymale IRA #8006189                                       $          80,826.56    Investor Lender
   5          7749 S Yates Boulevard          Alcalli Sabat                                                                                      $        109,396.68     Investor-Lender
   5          7749 S Yates Boulevard          American Estate and Trust, LC FBO Edward J. Netzel IRA                                             $          10,000.00    Investor Lender
   5          7749 S Yates Boulevard          Amit Hammer                                                                                        $        295,980.00     Investor Lender
   5          7749 S Yates Boulevard          Austin Capital Trust Company on behalf of Summit Trust Company, custodian FBO David R Theil MD     $          77,520.06    Investor Lender

   5           7749 S Yates Boulevard         Bancroft, Ed                                                                                       $       258,060.00
   5           7749 S Yates Boulevard         Charles P McEvoy                                                                                   $       438,733.33      Investor Lender
   5           7749 S Yates Boulevard         Clarice Recamara                                                                                   $        25,000.00      Investor Lender
   5           7749 S Yates Boulevard         Clearwood Funding, LLC                                                                             $       150,000.00      Investor Lender
   5           7749 S Yates Boulevard         Dana Speed                                                                                         $       249,710.00      Investor Lender
   5           7749 S Yates Boulevard         David M Harris                                                                                     $       831,700.00      Investor Lender
   5           7749 S Yates Boulevard         Degenhardt, Duane A                                                                                $       645,000.00      Investor Lender
   5           7749 S Yates Boulevard         Donald Hendrickson                                                                                 $        10,595.99      Investor Lender
   5           7749 S Yates Boulevard         doron kermanian                                                                                    $        30,000.00      Investor-Lender
   5           7749 S Yates Boulevard         Duke E. Heger and Viviana Heger                                                                    $       117,000.00      Investor Lender
   5           7749 S Yates Boulevard         Grathia Corp                                                                                       $     1,184,081.00      Investor Lender
   5           7749 S Yates Boulevard         Guenter Scheel (IRA)                                                                               $        25,000.00      Investor Lender
   5           7749 S Yates Boulevard         iPlan Group Agent for Custodian FBO Rama Voddi Roth IRA                                            $        33,000.00      Investor Lender
   5           7749 S Yates Boulevard         iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018                                                       Investor Lender
   5           7749 S Yates Boulevard         iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $       238,889.23      Investor Lender
   5           7749 S Yates Boulevard         JANICE BURRELL                                                                                     $       160,543.38      Investor Lender
   5           7749 S Yates Boulevard         Jason Ragan - TSA                                                                                  $       327,324.29       Equity Investor
   5           7749 S Yates Boulevard         John Bloxham                                                                                       $        36,374.24      Investor Lender
   5           7749 S Yates Boulevard         John Witzigreuter                                                                                  $       200,000.00      Investor Lender
   5           7749 S Yates Boulevard         Joseph P. McCarthy                                                                                 $       277,847.33      Investor Lender
   5           7749 S Yates Boulevard         Julie Patel                                                                                        $        97,038.00      Investor Lender
   5           7749 S Yates Boulevard         Karen L Hendrickson                                                                                $        10,597.66      Investor Lender
   5           7749 S Yates Boulevard         Keith P Rowland and Jane E Rowland                                                                 $        52,583.32      Investor Lender
   5           7749 S Yates Boulevard         Keith Randall                                                                                      $       250,000.00      Investor Lender
   5           7749 S Yates Boulevard         Kevin & Laura Allred                                                                               $        61,000.00      Investor Lender
   5           7749 S Yates Boulevard         KKW Investments, LLC                                                                               $       100,033.40      Investor Lender



                                                                                           7
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 23 of 85 PageID #:12079
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   5           7749 S Yates Boulevard         Koates LLC                                                                                         $          85,000.00      Equity Investor
   5           7749 S Yates Boulevard         Legacy Trading LLC                                                                                 $         257,000.00     Investor Lender
   5           7749 S Yates Boulevard         Lynn Marie Kupfer                                                                                  $         100,000.00      Equity Investor
   5           7749 S Yates Boulevard         Lynn Marie Kupfer                                                                                  $         114,201.00     Investor Lender
   5           7749 S Yates Boulevard         Manuel Camacho                                                                                     $         104,434.59     Investor Lender
   5           7749 S Yates Boulevard         Markley, Charles (Camano Equities, LLC)                                                            $          46,254.22     Investor Lender
   5           7749 S Yates Boulevard         Michael F Grant & L. Gretchen Grant                                                                $         695,000.00     Investor Lender
   5           7749 S Yates Boulevard         Michael Grow                                                                                       $         223,996.00      Equity Investor
   5           7749 S Yates Boulevard         Michael Grow                                                                                       $         216,250.00     Investor Lender
   5           7749 S Yates Boulevard         Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $         203,254.00      Equity Investor
   5           7749 S Yates Boulevard         Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $         203,254.00     Investor Lender
   5           7749 S Yates Boulevard         Naveen Kwatra                                                                                      $          75,000.00     Investor Lender
   5           7749 S Yates Boulevard         Optima Property Solutions, LLC                                                                     $         487,209.71     Investor Lender
   5           7749 S Yates Boulevard         Pat DeSantis                                                                                       $       2,684,539.00     Investor Lender
   5           7749 S Yates Boulevard         Patrick Connely                                                                                    $          20,000.00     Investor Lender
   5           7749 S Yates Boulevard         Paul Scribner                                                                                      $         200,000.00     Investor Lender
   5           7749 S Yates Boulevard         Peter Jordan                                                                                       $         153,456.56     Investor Lender
   5           7749 S Yates Boulevard         Phillip G. Vander Kraats                                                                           $          80,186.82     Investor Lender
   5           7749 S Yates Boulevard         PNW Investments, LLC                                                                               $         350,000.00     Investor Lender
   5           7749 S Yates Boulevard         Quantum Growth Holdings LLC                                                                                                 Investor Lender
   5           7749 S Yates Boulevard         QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11 and Acct# 25282-21                       $        89,482.53       Investor Lender
   5           7749 S Yates Boulevard         Raymond Thompson Investment Trust LLC                                                              $        80,000.00       Investor Lender
   5           7749 S Yates Boulevard         Robert Potter                                                                                      $       282,999.00       Investor Lender
   5           7749 S Yates Boulevard         Sam Gerber, CEO, Gerber and Associates, REI, LLC                                                   $       139,985.85       Investor Lender
   5           7749 S Yates Boulevard         Sarah Geldart                                                                                      $        57,200.00       Investor Lender
   5           7749 S Yates Boulevard         Shatar Capital Inc et al (Please see Exhibit "A" attached)                                         $     2,700,648.66     Institutional Lender
   5           7749 S Yates Boulevard         Shatar Capital Inc et al (Please see Exhibit "A" attached)                                         $     2,341,486.08       Investor Lender
   5           7749 S Yates Boulevard         Shlomo Zussman                                                                                     $        25,000.00       Investor Lender
   5           7749 S Yates Boulevard         Smart Technologies PSP, Nizarali Jetha - Manager                                                   $       106,458.35       Investor Lender
   5           7749 S Yates Boulevard         Steve Weera Tonasut and Esther Kon Tonasut                                                         $        50,000.00        Equity Investor
   5           7749 S Yates Boulevard         Steve Weera Tonasut and Esther Kon Tonasut                                                                                Institutional Lender
   5           7749 S Yates Boulevard         Steve Weera Tonasut and Esther Kon Tonasut                                                         $        50,000.00       Investor Lender
   5           7749 S Yates Boulevard         Steven G. Mouty                                                                                    $        50,000.00       Investor Lender
   5           7749 S Yates Boulevard         Strategic Wealth Ventures, LLC, Brian Kothman Member                                               $        70,866.00       Investor Lender
   5           7749 S Yates Boulevard         Susan Kalisiak                                                                                     $       469,921.00       Investor Lender
   5           7749 S Yates Boulevard         Teena B Ploeger                                                                                    $        18,500.00       Investor Lender



                                                                                           8
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 24 of 85 PageID #:12080
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   5           7749 S Yates Boulevard         Todd Easley                                                                                        $          25,000.00    Investor Lender
   5           7749 S Yates Boulevard         Tolu Makinde                                                                                       $          90,000.00    Investor Lender
   5           7749 S Yates Boulevard         United Capital Properties, LLC                                                                     $        144,999.00     Investor Lender
   5           7749 S Yates Boulevard         Wesley Pittman                                                                                     $        180,048.45     Investor Lender
   5           7749 S Yates Boulevard         White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina Goltsev/Goltseva), Trustees    $        127,152.37     Investor Lender

   5           7749 S Yates Boulevard         White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina Goltsev/Goltseva), Trustees    $       127,152.37       Equity Investor

   6          6437 S Kenwood Avenue           Adir Hazan                                                                                         $       150,000.00   Investor Lender
   6          6437 S Kenwood Avenue           Allred, John and Glenda                                                                            $     1,421,646.52 Investor-Lender and
                                                                                                                                                                       Equity Investor
   6          6437 S Kenwood Avenue           Annie Chang                                                                                        $       246,935.34   Investor Lender
   6          6437 S Kenwood Avenue           Asians Investing In Real Estate LLC                                                                $     1,278,402.00   Investor Lender
   6          6437 S Kenwood Avenue           Bancroft, Ed                                                                                       $       258,060.00
   6          6437 S Kenwood Avenue           Charles P McEvoy                                                                                   $       438,733.33   Investor Lender
   6          6437 S Kenwood Avenue           Charlotte A Hofer                                                                                  $       370,000.00    Equity Investor
   6          6437 S Kenwood Avenue           City of Chicago                                                                                    $        78,479.20        Other
   6          6437 S Kenwood Avenue           Cosmopolitan Properties LLC, Valentina Salge, President                                            $       177,300.00   Investor Lender
   6          6437 S Kenwood Avenue           David M Harris                                                                                     $       534,555.00    Equity Investor
   6          6437 S Kenwood Avenue           David M Williams                                                                                   $        44,313.83   Investor Lender
   6          6437 S Kenwood Avenue           David M Williams                                                                                   $        44,313.83   Investor Lender
   6          6437 S Kenwood Avenue           Degenhardt, Duane A                                                                                $       645,000.00   Investor Lender
   6          6437 S Kenwood Avenue           Distributive Marketing Inc.                                                                        $       155,000.00    Equity Investor
   6          6437 S Kenwood Avenue           Elaine Sison Ernst                                                                                 $        95,000.00   Investor Lender
   6          6437 S Kenwood Avenue           Elizabeth Zeng                                                                                     $      148,422.77    Investor Lender
   6          6437 S Kenwood Avenue           Equity Capital Resources, LLC                                                                      $        77,166.66   Investor Lender
   6          6437 S Kenwood Avenue           Eric Schwartz                                                                                      $       144,153.72   Investor Lender
   6          6437 S Kenwood Avenue           Freyja Partners, a California Limited Partnership                                                  $       179,625.00   Investor Lender
   6          6437 S Kenwood Avenue           Garwood Weatherhead                                                                                $       184,941.00   Investor Lender
   6          6437 S Kenwood Avenue           Grathia Corp                                                                                       $     1,184,081.00   Investor Lender
   6          6437 S Kenwood Avenue           Hoang Small Trust c/o Dalano Hoang                                                                 $       300,000.00   Investor Lender
   6          6437 S Kenwood Avenue           John Bloxham                                                                                       $        52,000.01   Investor Lender
   6          6437 S Kenwood Avenue           Julie Patel                                                                                        $        97,038.00   Investor Lender
   6          6437 S Kenwood Avenue           KKW Investments, LLC                                                                               $       100,033.40   Investor Lender
   6          6437 S Kenwood Avenue           Madison Trust Company Custodian FBO James R Robinson Traditional IRA Acct# 1705044                 $        88,099.00   Investor Lender
   6          6437 S Kenwood Avenue           Nancy Cree (Cree Capital Ventures)                                                                 $       725,000.00   Investor Lender



                                                                                             9
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 25 of 85 PageID #:12081
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                          Claimed Amount        Claim Category as
Number                                                                                                                                                (Total Claimed      Identified on Claim
                                                                                                                                                    Amount in Claim              Form
                                                                                                                                                        Category as
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)
   6          6437 S Kenwood Avenue           Optima Property Solutions, LLC                                                                       $         487,209.71     Investor Lender
   6          6437 S Kenwood Avenue           Paul Scribner                                                                                        $         200,000.00     Investor Lender
   6          6437 S Kenwood Avenue           PNW Investments, LLC                                                                                 $         350,000.00     Investor Lender
   6          6437 S Kenwood Avenue           Ramsey Stephan                                                                                       $          50,000.00     Investor Lender
   6          6437 S Kenwood Avenue           Robert A Demick DDS PA 401K                                                                          $         177,678.65     Investor Lender
   6          6437 S Kenwood Avenue           Robert Potter                                                                                        $         282,999.00     Investor Lender
   6          6437 S Kenwood Avenue           RSS TRIAD INVESTMENTS, LLC                                                                           $          31,400.00     Investor Lender
   6          6437 S Kenwood Avenue           Scott Agee                                                                                           $         130,000.00     Investor Lender
   6          6437 S Kenwood Avenue           Steven C Noss                                                                                        $          69,388.00     Investor Lender
   6          6437 S Kenwood Avenue           Steven Roche                                                                                         $         127,821.13     Investor Lender
   6          6437 S Kenwood Avenue           Susan Kalisiak                                                                                       $         469,921.00     Investor Lender
   6          6437 S Kenwood Avenue           Terry L. Merrill, Sheryl R. Merrill                                                                  $         299,500.00     Investor Lender
   6          6437 S Kenwood Avenue           Thomas F. Gordon                                                                                     $          85,000.00      Equity Investor
   7         7109-19 S Calumet Avenue         B & H Creative Investments LLC                                                                       $         428,533.00     Investor Lender
   7         7109-19 S Calumet Avenue         City of Chicago                                                                                      $          78,479.20           Other
   7         7109-19 S Calumet Avenue         City of Chicago                                                                                      $          78,479.20           Other
   7         7109-19 S Calumet Avenue         Optima Property Solutions, LLC                                                                       $         487,209.71     Investor Lender
   7         7109-19 S Calumet Avenue         Pankaj Patel BDA EZ NJ VENTURES, LLC.                                                                $         223,000.00     Investor Lender
   7         7109-19 S Calumet Avenue         SHANKAR THIRUPPATHI                                                                                  $         100,000.00     Investor Lender
   7         7109-19 S Calumet Avenue         U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase           $       1,691,737.07   Institutional Lender
                                              Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
                                              SB30
   8            1414 East 62nd Place          Advanta IRA Services FBO Krushna Dundigalla Acct#8004195                                             $       100,000.00       Equity Investor
   8            1414 East 62nd Place          Bernadette Chen (Eleven St Felix St. Realty)                                                         $     1,000,000.00       Equity Investor
   8            1414 East 62nd Place          David M Harris                                                                                       $       534,555.00       Equity Investor
   8            1414 East 62nd Place          Duke E. Heger and Viviana Heger                                                                      $        60,000.00       Equity Investor
   8            1414 East 62nd Place          Ellen Liu                                                                                            $       400,000.00       Equity Investor
   8            1414 East 62nd Place          Gary Kucera                                                                                          $       204,357.34       Equity Investor
   8            1414 East 62nd Place          Genevieve Heger and Duke Heger, JTWROS                                                               $        10,000.00       Equity Investor
   8            1414 East 62nd Place          John Asciutto                                                                                        $        50,000.00       Equity Investor
   8            1414 East 62nd Place          Krushna M Dundigalla Revocable Living Trust                                                          $       100,000.00       Equity Investor
   8            1414 East 62nd Place          Rajitha Dundigalla                                                                                   $        50,000.00       Equity Investor
   8            1414 East 62nd Place          Rajitha Dundigalla                                                                                   $        50,000.00       Equity Investor
   9            8100 S Essex Avenue           Aaron Beauclair                                                                                      $        40,000.00      Investor Lender
   9            8100 S Essex Avenue           ALEX BRESLAV                                                                                         $       247,000.00      Investor-Lender
   9            8100 S Essex Avenue           Aluvelu Homes LLC                                                                                    $       169,271.00      Investor Lender



                                                                                           10
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 26 of 85 PageID #:12082
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
   9            8100 S Essex Avenue           Asians Investing In Real Estate LLC                                                                $       1,278,402.00    Investor Lender
   9            8100 S Essex Avenue           Bancroft, Ed                                                                                       $         258,060.00
   9            8100 S Essex Avenue           Bill Akins                                                                                         $       1,100,000.00    Investor Lender
   9            8100 S Essex Avenue           Bill Akins                                                                                         $       1,100,000.00     Equity Investor
   9            8100 S Essex Avenue           Brian Whalley                                                                                      $          25,000.00    Investor Lender
   9            8100 S Essex Avenue           Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $         260,000.00    Investor-Lender
   9            8100 S Essex Avenue           Charlotte A Hofer                                                                                  $         370,000.00     Equity Investor
   9            8100 S Essex Avenue           Chittima Cook and Pinsurang Tinakorn                                                               $          51,874.56    Investor Lender
   9            8100 S Essex Avenue           Christopher Bridges                                                                                $          42,403.13    Investor Lender
   9            8100 S Essex Avenue           Chronicles Point LLC/Gustavo J Garcia                                                              $          50,000.00    Investor Lender
   9            8100 S Essex Avenue           CLC Electric, Inc.                                                                                 $         108,000.00      Independent
                                                                                                                                                                            Contractor
   9            8100 S Essex Avenue           DANIEL J MARTINEAU                                                                                 $       321,016.60      Investor Lender
   9            8100 S Essex Avenue           Donald Freers aka Meadows Advisors LLC                                                             $       198,000.00      Investor Lender
   9            8100 S Essex Avenue           Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $     1,031,324.00      Investor Lender
   9            8100 S Essex Avenue           Fields Loss Consultants LLC                                                                        $       134,618.00       Trade Creditor
   9            8100 S Essex Avenue           Ganpat and FEREEDA Seunath                                                                         $       216,194.22      Investor Lender
   9            8100 S Essex Avenue           Gary Burnham                                                                                       $         9,523.00      Investor Lender
   9            8100 S Essex Avenue           Gary Burnham (Family HAS)                                                                          $        30,703.00      Investor Lender
   9            8100 S Essex Avenue           Gary Burnham (Solo 401k)                                                                           $       205,608.00      Investor Lender
   9            8100 S Essex Avenue           Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group LLC)                           $         9,523.00      Investor Lender
   9            8100 S Essex Avenue           Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)                                          $        30,718.00      Investor Lender
   9            8100 S Essex Avenue           Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00      Investor Lender
   9            8100 S Essex Avenue           Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00      Investor Lender
   9            8100 S Essex Avenue           Gene X Erquiaga                                                                                    $        51,749.99      Investor Lender
   9            8100 S Essex Avenue           Henry C. Scheuller                                                                                 $       246,440.00      Investor Lender
   9            8100 S Essex Avenue           Hoang Small Trust c/o Dalano Hoang                                                                 $       300,000.00      Investor Lender
   9            8100 S Essex Avenue           iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $        71,321.00      Investor Lender
   9            8100 S Essex Avenue           iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA                                       $       110,000.00      Investor Lender
   9            8100 S Essex Avenue           James & Suzanne Mandeville                                                                         $       113,918.75       Equity Investor
   9            8100 S Essex Avenue           James & Suzanne Mandeville                                                                         $       113,918.75      Investor Lender
   9            8100 S Essex Avenue           James Clements                                                                                     $       185,910.00      Investor Lender
   9            8100 S Essex Avenue           James M McKnight and Silma L McKnight                                                              $       140,325.13      Investor Lender
   9            8100 S Essex Avenue           James M McKnight and Silma L McKnight                                                              $         5,546.87      Investor Lender
   9            8100 S Essex Avenue           James Tutsock                                                                                      $       900,000.00      Investor Lender
   9            8100 S Essex Avenue           Jason Ragan - TSA                                                                                  $       327,324.29       Equity Investor



                                                                                            11
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 27 of 85 PageID #:12083
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                           Claimed Amount        Claim Category as
Number                                                                                                                                                 (Total Claimed      Identified on Claim
                                                                                                                                                     Amount in Claim              Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
   9           8100 S Essex Avenue            Jerome B. Shaffer and Sharon Shaffer                                                                  $        150,000.00      Investor Lender
   9           8100 S Essex Avenue            KKW Investments, LLC                                                                                  $        100,033.40      Investor Lender
   9           8100 S Essex Avenue            LMJ Sales, Inc.                                                                                       $        559,807.34      Investor Lender
   9           8100 S Essex Avenue            Madison Trust Company Custodian FBO Stuart Edelman                                                    $        255,332.70      Investor Lender
   9           8100 S Essex Avenue            Manuel Camacho                                                                                        $        104,434.59      Investor Lender
   9           8100 S Essex Avenue            Marjorie Jean Sexton                                                                                  $        200,000.00      Investor Lender
   9           8100 S Essex Avenue            Mark P. Mouty                                                                                         $        180,702.77      Investor Lender
   9           8100 S Essex Avenue            Neil R Martin                                                                                         $          20,991.00      Equity-Investor
   9           8100 S Essex Avenue            PNW Investments, LLC                                                                                  $        350,000.00      Investor Lender
   9           8100 S Essex Avenue            Richard L. Braddock                                                                                   $          92,375.45     Investor Lender
   9           8100 S Essex Avenue            Richard L. Braddock                                                                                   $           9,526.99     Investor Lender
   9           8100 S Essex Avenue            Robert Conley III                                                                                                              Investor Lender
   9           8100 S Essex Avenue            Robert Potter                                                                                         $       282,999.00       Investor Lender
   9           8100 S Essex Avenue            Sam Gerber, CEO, Gerber and Associates, REI, LLC                                                      $       139,985.85       Investor Lender
   9           8100 S Essex Avenue            Shengjie Li and Yuye Xu                                                                               $       165,441.12       Investor Lender
   9           8100 S Essex Avenue            Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)                                       $       148,278.93       Investor Lender
   9           8100 S Essex Avenue            Strata Trust Company FBO David J Geldart                                                              $       230,621.00       Investor Lender
   9           8100 S Essex Avenue            Teresita M. Shelton                                                                                   $       426,513.00       Investor Lender
   9           8100 S Essex Avenue            Therese Tibbits                                                                                       $        77,826.66       Investor Lender
   9           8100 S Essex Avenue            Tiger Chang Investments LLC                                                                           $        49,000.00       Investor Lender
   9           8100 S Essex Avenue            TIMMY RINK                                                                                                                     Investor-Lender
   9           8100 S Essex Avenue            Timothy S Sharp                                                                                       $       650,000.00       Investor Lender
  10         7301-09 S Stewart Avenue         Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                               $     1,031,324.00       Investor Lender
  13            2909 E 78th Street            City of Chicago                                                                                       $        78,479.20             Other
  16           1017 W 102nd Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  17             1516 E 85th Place            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  18            2136 W 83rd Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  19            417 Oglesby Avenue            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  20            7922 S Luella Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  21          7925 S Kingston Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.



                                                                                           12
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 28 of 85 PageID #:12084
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                           Claimed Amount        Claim Category as
Number                                                                                                                                                 (Total Claimed      Identified on Claim
                                                                                                                                                     Amount in Claim              Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
  22          7933 S Kingston Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $       1,605,189.95   Institutional Lender
                                              Ltd.
  23         8030 S Marquette Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  24          8104 S Kingston Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  25          8403 S Aberdeen Street          City of Chicago                                                                                       $        78,479.20             Other
  25          8403 S Aberdeen Street          Manoj Donthineni                                                                                      $        71,544.30       Investor Lender
  25          8403 S Aberdeen Street          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  25          8403 S Aberdeen Street          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  26         8405 S Marquette Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  27           8529 S Rhodes Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  28             8800 S Ada Street            Dennis K McCoy                                                                                        $       312,238.67       Investor Lender
  28             8800 S Ada Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  29           9212 S Parnell Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,605,189.95     Institutional Lender
                                              Ltd.
  30           10012 S LaSalle Avenue         Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.
  31           11318 S Church Street          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.
  32            3213 S Throop Street          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.
  33             3723 W 68th Place            Dennis K McCoy                                                                                        $       312,238.67       Investor Lender
  33             3723 W 68th Place            Kathleen Martin                                                                                       $       304,605.24        Equity Investor
  33             3723 W 68th Place            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.
  34              406 E 87th Place            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.
  35              61 E 92nd Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,   $     1,924,211.14     Institutional Lender
                                              Ltd.




                                                                                           13
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 29 of 85 PageID #:12085
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                              Claimed Amount        Claim Category as
Number                                                                                                                                                    (Total Claimed      Identified on Claim
                                                                                                                                                        Amount in Claim              Form
                                                                                                                                                            Category as
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  36           6554 S Rhodes Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $       1,924,211.14   Institutional Lender
                                              Ltd.
  37           6825 S Indiana Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  38           7210 S Vernon Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  39            7712 S Euclid Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  40         7953 S Woodlawn Avenue           Blessing Strategies, LLC                                                                                 $        29,784.00       Investor Lender
  40         7953 S Woodlawn Avenue           Celia Tong Revocable Living Trust Dated December 22, 2011                                                                         Investor Lender
  40         7953 S Woodlawn Avenue           City of Chicago                                                                                          $        78,479.20             Other
  40         7953 S Woodlawn Avenue           Jeffrey Lee Blankenship                                                                                  $        89,822.12       Investor Lender
  40         7953 S Woodlawn Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  40         7953 S Woodlawn Avenue           Quantum Growth Holdings LLC                                                                                                       Investor Lender
  41          8107 S Kingston Avenue          Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                              $       505,000.00       Investor Lender
  41          8107 S Kingston Avenue          Kenneth (Ken) and Maria (Tina) Jorgensen                                                                 $       453,233.25       Investor Lender
  41          8107 S Kingston Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  41           8107 S Kingston Avenue         R.D.Meredith General Contractors LLC 401K                                                                $       373,617.16       Investor Lender
  41           8107 S Kingston Avenue         Steven and Linda Lipschultz                                                                              $       350,360.00       Investor Lender
  42          8346 S Constance Avenue         Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  43            8432 S Essex Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  44           8517 S Vernon Avenue           City of Chicago                                                                                          $        78,479.20             Other
  44           8517 S Vernon Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony American Finance 2015-1,      $     1,924,211.14     Institutional Lender
                                              Ltd.
  45            2129 W 71st Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     1,973,393.52     Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  46         9610 S Woodlawn Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     1,973,393.52     Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  47            5437 S Laflin Street          Michael Borgia                                                                                           $     1,253,784.00      Investor Lender




                                                                                            14
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 30 of 85 PageID #:12086
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                              Claimed Amount        Claim Category as
Number                                                                                                                                                    (Total Claimed      Identified on Claim
                                                                                                                                                        Amount in Claim              Form
                                                                                                                                                            Category as
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  47            5437 S Laflin Street          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $       1,973,393.52   Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  48           6759 S Indiana Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     1,973,393.52     Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  49        7300-04 St Lawrence Avenue        Bernadette Chen (Eleven St Felix St. Realty)                                                             $     1,000,000.00        Equity Investor
  49        7300-04 St Lawrence Avenue        City of Chicago                                                                                          $        78,479.20             Other
  49        7300-04 St Lawrence Avenue        Helen Boyd                                                                                               $       105,000.00       Investor Lender
  49        7300-04 St Lawrence Avenue        LaDawn K Westbrook - Miss Property LLC                                                                   $        71,546.64       Investor-Lender
  49        7300-04 St Lawrence Avenue        Matthew Boyd                                                                                             $       405,000.00       Investor Lender
  49        7300-04 St Lawrence Avenue        Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     1,973,393.52     Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  49        7300-04 St Lawrence Avenue        Paul N. Wilmesmeier                                                                                      $       790,185.00       Investor Lender
  50           7760 S Coles Avenue            City of Chicago                                                                                          $        78,479.20             Other
  50           7760 S Coles Avenue            Helen Boyd                                                                                               $       105,000.00       Investor Lender
  50           7760 S Coles Avenue            Huiyi Yang and Hui Wang                                                                                  $        43,150.22       Investor Lender
  50           7760 S Coles Avenue            Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA                                          $       102,367.34       Investor Lender
  50           7760 S Coles Avenue            LMJ Sales, Inc.                                                                                          $       559,807.34       Investor Lender
  50           7760 S Coles Avenue            Marjorie Jean Sexton                                                                                     $       200,000.00       Investor Lender
  50           7760 S Coles Avenue            Matthew Boyd                                                                                             $       405,000.00       Investor Lender
  50           7760 S Coles Avenue            Metro Rural Real Estate Solutions (Tamara Molenaar-Angelier)                                             $        18,253.51       Investor Lender
  50           7760 S Coles Avenue            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     1,973,393.52     Institutional Lender
                                              for the Benefit of Corevest American Finance 2017-1 Trust Mortgage Pass-Through Certificates

  50            7760 S Coles Avenue           PNW Investments, LLC                                                                                     $       350,000.00       Investor Lender
  50            7760 S Coles Avenue           Scott E Pammer                                                                                           $       243,954.00       Investor Lender
  51            1401 W 109th Place            Hiu Tung Carol                                                                                           $        62,000.00       Investor Lender
  51            1401 W 109th Place            Michael and Lyanne Terada                                                                                $        73,336.53       Investor Lender
  51            1401 W 109th Place            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     3,003,129.41     Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  52             310 E 50th Street            Kirk Road Investments, LLC                                                                               $       434,195.69      Investor Lender




                                                                                            15
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 31 of 85 PageID #:12087
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                              Claimed Amount        Claim Category as
Number                                                                                                                                                    (Total Claimed      Identified on Claim
                                                                                                                                                        Amount in Claim              Form
                                                                                                                                                            Category as
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  52             310 E 50th Street            Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $       3,003,129.41   Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  52             310 E 50th Street            Paper Street Realty LLC DBA Rent Ready Apartments                                                        $       234,139.18        Trade Creditor
  53           6807 S Indiana Avenue          Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                                  $     1,031,324.00       Investor Lender
  53           6807 S Indiana Avenue          Leroy & Martha Johnson                                                                                   $        81,066.85       Investor Lender
  53           6807 S Indiana Avenue          Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     3,003,129.41     Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  54            8000 S Justine Street         City of Chicago                                                                                          $        78,479.20             Other
  54            8000 S Justine Street         City of Chicago                                                                                          $        78,479.20             Other
  54            8000 S Justine Street         Michael and Lyanne Terada                                                                                $        66,815.34        Equity Investor
  54            8000 S Justine Street         Michael James Guilford and Nancy Richard-Guilford, Jointly with Right of Survivorship                    $       310,000.00       Investor Lender
  54            8000 S Justine Street         Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     3,003,129.41     Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  54            8000 S Justine Street         Rene Hribal                                                                                              $     1,525,473.04       Investor Lender
  55             8107 S Ellis Avenue          CLD Construction, Inc.                                                                                   $       337,300.00         Independent
                                                                                                                                                                                   Contractor
  55            8107 S Ellis Avenue           Hyman J. Small                                                                                           $        75,000.00       Investor Lender
  55            8107 S Ellis Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     3,003,129.41     Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  55            8107 S Ellis Avenue           SLB Ventures, LLC                                                                                        $       215,215.48      Investor-Lender
  56            8209 S Ellis Avenue           ARBOR VENTURES OVERSEAS LIMITED, LLC                                                                     $       176,122.67      Investor-Lender
  56            8209 S Ellis Avenue           Ashwin D Patel                                                                                           $       100,000.00      Investor Lender
  56            8209 S Ellis Avenue           Claude M West , Linda S Gray, Desert Storm Properties Group, LLC                                         $       100,000.00      Investor Lender
  56            8209 S Ellis Avenue           Claude M. West and Linda S. Gray                                                                         $      100,000.00        Equity Investor
  56            8209 S Ellis Avenue           Claude M. West and Linda S. Gray                                                                         $      100,000.00       Investor Lender
  56            8209 S Ellis Avenue           Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                                  $     1,031,324.00      Investor Lender
  56            8209 S Ellis Avenue           Hyman J. Small                                                                                           $        75,000.00      Investor Lender
  56            8209 S Ellis Avenue           JKG Investments, LLC                                                                                     $        25,000.00      Investor Lender
  56            8209 S Ellis Avenue           Marilyn B. Ackerman                                                                                      $       165,913.00       Equity Investor
  56            8209 S Ellis Avenue           Marilyn B. Ackerman                                                                                      $       165,913.00      Investor Lender




                                                                                            16
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 32 of 85 PageID #:12088
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                              Claimed Amount        Claim Category as
Number                                                                                                                                                    (Total Claimed      Identified on Claim
                                                                                                                                                        Amount in Claim              Form
                                                                                                                                                            Category as
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  56            8209 S Ellis Avenue           Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $       3,003,129.41   Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  56            8209 S Ellis Avenue           Paper Street Realty LLC DBA Rent Ready Apartments                                                        $       234,139.18        Trade Creditor
  56            8209 S Ellis Avenue           SLB Ventures, LLC                                                                                        $       215,215.48       Investor Lender
  56            8209 S Ellis Avenue           Wesley Pittman                                                                                           $       180,048.45       Investor Lender
  57          8214 S Ingleside Avenue         James Tutsock                                                                                            $       900,000.00       Investor Lender
  57          8214 S Ingleside Avenue         Joral Schmalle                                                                                           $     1,735,782.00       Investor Lender
  57          8214 S Ingleside Avenue         Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee   $     3,003,129.41     Institutional Lender
                                              for the Registered Holders of Corevest American Finance 2017-2 Trust, Mortgage Pass-Through
                                              Certificates, Series 2017-2
  57          8214 S Ingleside Avenue         Paper Street Realty LLC DBA Rent Ready Apartments                                                        $       234,139.18        Trade Creditor
  58         5955 S Sacramento Avenue         1839 Fund I LLC                                                                                          $        49,937.00     Institutional Lender
  58         5955 S Sacramento Avenue         Alcalli Sabat                                                                                            $       109,396.68       Investor-Lender
  58         5955 S Sacramento Avenue         Arthur Bertrand                                                                                          $        78,079.82       Investor Lender
  58         5955 S Sacramento Avenue         Capital Investors, LLC                                                                                   $       930,376.31       Investor Lender
  58         5955 S Sacramento Avenue         Dennis & Mary Ann Hennefer                                                                               $       679,378.00       Investor Lender
  58         5955 S Sacramento Avenue         Diana Johan                                                                                              $        25,000.00       Investor Lender
  58         5955 S Sacramento Avenue         DVH Investment Trust                                                                                     $        20,000.00       Investor Lender
  58         5955 S Sacramento Avenue         Fredric R. Gottlieb                                                                                      $       212,481.00       Investor Lender
  58         5955 S Sacramento Avenue         Harvey Singer                                                                                            $       854,387.63       Investor Lender
  58         5955 S Sacramento Avenue         Liberty Quest Investment Group LLC                                                                       $       210,000.00        Equity Investor
  58         5955 S Sacramento Avenue         Matthew Boyd                                                                                             $       405,000.00       Investor Lender
  58         5955 S Sacramento Avenue         Robert A Demick DDS PA 401K                                                                              $       177,678.65       Investor Lender
  58         5955 S Sacramento Avenue         Steven R. Bald                                                                                           $       586,378.00       Investor Lender
  58         5955 S Sacramento Avenue         Teresita M. Shelton                                                                                      $       426,513.00       Investor Lender
  58         5955 S Sacramento Avenue         The Moore/Ferrer Family 2004 Trust                                                                       $       208,341.66       Investor Lender
  58         5955 S Sacramento Avenue         Timothy S Sharp                                                                                          $       650,000.00       Investor Lender
  58         5955 S Sacramento Avenue         Wisemove Properties LLC, (Anthony and Linda Reid, members)                                               $       668,979.00       Investor-Lender
  59         6001 S Sacramento Avenue         Alcalli Sabat                                                                                            $       109,396.68       Investor-Lender
  59         6001 S Sacramento Avenue         Aluvelu Homes LLC                                                                                        $       169,271.00       Investor Lender
  59         6001 S Sacramento Avenue         Arthur and Dinah Bertrand                                                                                $     1,000,000.00       Investor Lender
  59         6001 S Sacramento Avenue         Asians Investing In Real Estate LLC                                                                      $     1,278,402.00       Investor Lender
  59         6001 S Sacramento Avenue         Brad and Linda Lutz                                                                                      $       813,582.00       Investor Lender
  59         6001 S Sacramento Avenue         Charles Powell, see attachments for official name of IRA lender which is my personal IRA                 $       260,000.00       Investor-Lender
  59         6001 S Sacramento Avenue         Chuck Denton | Denton Real Estate Company Inc. 401k                                                      $       200,000.00       Investor Lender



                                                                                            17
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 33 of 85 PageID #:12089
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  59         6001 S Sacramento Avenue         Duke E. Heger and Viviana Heger                                                                    $         117,000.00    Investor Lender
  59         6001 S Sacramento Avenue         Equity Capital Resources, LLC                                                                      $          77,166.66    Investor Lender
  59         6001 S Sacramento Avenue         Ganpat and FEREEDA Seunath                                                                         $         216,194.22    Investor Lender
  59         6001 S Sacramento Avenue         Gary Burnham (Solo 401k)                                                                           $         205,608.00    Investor Lender
  59         6001 S Sacramento Avenue         Gary R. Burnham Jr. Solo 401K Trust                                                                $         205,608.00    Investor Lender
  59         6001 S Sacramento Avenue         Gary R. Burnham Jr. Solo 401K Trust                                                                $         205,608.00    Investor Lender
  59         6001 S Sacramento Avenue         James Clements                                                                                     $         185,910.00    Investor Lender
  59         6001 S Sacramento Avenue         Leonard Grosso                                                                                     $         177,499.95    Investor Lender
  59         6001 S Sacramento Avenue         LMJ Sales, Inc.                                                                                    $         559,807.34    Investor Lender
  59         6001 S Sacramento Avenue         Marjorie Jean Sexton                                                                               $         200,000.00    Investor Lender
  59         6001 S Sacramento Avenue         New Direction IRA, Inc. FBO Joel Beyer, Roth IRA                                                   $         103,990.94    Investor Lender
  59         6001 S Sacramento Avenue         PFFR TRUST (Garrett Miller)                                                                        $           5,299.00    Investor Lender
  59         6001 S Sacramento Avenue         Phillip G. Vander Kraats                                                                           $          80,186.82    Investor Lender
  59         6001 S Sacramento Avenue         TMAKINDE, LLC                                                                                      $         247,000.00    Investor Lender
  59         6001 S Sacramento Avenue         Towpath Investments LLC - Robert Kessing (manager)                                                 $         135,000.00    Investor Lender
  60           7026 S Cornell Avenue          ALEX BRESLAV                                                                                       $         247,000.00    Investor-Lender
  60           7026 S Cornell Avenue          Allred, John and Glenda                                                                            $       1,421,646.52 Investor-Lender and
                                                                                                                                                                          Equity Investor
  60           7026 S Cornell Avenue          Annie Chang                                                                                        $         246,935.34    Investor Lender
  60           7026 S Cornell Avenue          Asians Investing In Real Estate LLC                                                                $       1,278,402.00    Investor Lender
  60           7026 S Cornell Avenue          Bancroft, Ed                                                                                       $         258,060.00
  60           7026 S Cornell Avenue          Capital Investors, LLC                                                                             $         930,376.31    Investor Lender
  60           7026 S Cornell Avenue          Christine Hethcock                                                                                 $          41,500.00    Investor Lender
  60           7026 S Cornell Avenue          Chuck Denton | Denton Real Estate Company Inc. 401k                                                $         200,000.00    Investor Lender
  60           7026 S Cornell Avenue          CZE Holdings LLC (Carl Johnson IRA)                                                                $         299,700.00    Investor Lender
  60           7026 S Cornell Avenue          Dana Speed                                                                                         $         249,710.00    Investor Lender
  60           7026 S Cornell Avenue          Daniel Matthews, Leah Matthews                                                                     $         185,922.54    Investor Lender
  60           7026 S Cornell Avenue          Dennis & Mary Ann Hennefer                                                                         $         679,378.00    Investor Lender
  60           7026 S Cornell Avenue          DVH Investment Trust                                                                               $          20,000.00    Investor Lender
  60           7026 S Cornell Avenue          Elizabeth Zeng                                                                                     $        148,422.77     Investor Lender
  60           7026 S Cornell Avenue          Equity Trust Company Custodian FBO Linda A. Smith IRA                                              $          50,000.00    Investor Lender
  60           7026 S Cornell Avenue          Fredric R. Gottlieb (South Florida Realty Management & Investments)                                $         433,306.00    Investor Lender
  60           7026 S Cornell Avenue          Gallowglass LLC c/o Patrick Bournes                                                                $         100,000.00    Investor-Lender
  60           7026 S Cornell Avenue          Harvey Singer                                                                                      $         854,387.63    Investor Lender
  60           7026 S Cornell Avenue          iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                     $          44,433.00    Investor Lender
  60           7026 S Cornell Avenue          Ivan A. Campbell                                                                                   $          52,000.00    Investor Lender



                                                                                           18
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 34 of 85 PageID #:12090
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  60           7026 S Cornell Avenue          Jason Ragan - TSA                                                                                  $         327,324.29     Equity Investor
  60           7026 S Cornell Avenue          Joseph E. Kennedy                                                                                  $          60,412.54    Investor Lender
  60           7026 S Cornell Avenue          Joseph E. Kennedy                                                                                  $         298,138.29    Investor Lender
  60           7026 S Cornell Avenue          KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold Kunio Kameda)                                 $         220,000.00    Investor Lender
  60           7026 S Cornell Avenue          Linda Lipschultz                                                                                   $          53,405.00    Investor Lender
  60           7026 S Cornell Avenue          MaryAnn Zimmerman                                                                                  $          50,000.00    Investor Lender
  60           7026 S Cornell Avenue          Next Generation Trust Company FBO Irene B. Kapsky FFBO Mark S Kapsky IRA 3207                      $          23,000.00    Investor Lender
  60           7026 S Cornell Avenue          Next Generation Trust Company FBO Mark Kapsky IRA 2396                                             $          42,000.00    Investor Lender
  60           7026 S Cornell Avenue          Next Generation Trust Company FBO Mark Steven Kapsky Roth IRA 2702                                 $          35,000.00    Investor Lender
  60           7026 S Cornell Avenue          Optima Property Solutions, LLC                                                                     $         487,209.71    Investor Lender
  60           7026 S Cornell Avenue          Paul N. Wilmesmeier                                                                                $         790,185.00    Investor Lender
  60           7026 S Cornell Avenue          Rita Aken                                                                                          $          75,000.00    Investor Lender
  60           7026 S Cornell Avenue          Rita Aken                                                                                          $          75,000.00    Investor Lender
  60           7026 S Cornell Avenue          Robert Potter                                                                                      $         282,999.00    Investor Lender
  60           7026 S Cornell Avenue          Sherri Agnifili                                                                                    $          30,962.50    Investor Lender
  60           7026 S Cornell Avenue          Steven Lipschultz                                                                                  $          71,126.00     Equity Investor
  60           7026 S Cornell Avenue          Steven Lipschultz                                                                                  $          71,126.00    Investor Lender
  60           7026 S Cornell Avenue          Teresita M. Shelton                                                                                $         426,513.00    Investor Lender
  60           7026 S Cornell Avenue          Terry L. Merrill, Sheryl R. Merrill                                                                $         299,500.00    Investor Lender
  60           7026 S Cornell Avenue          Yaron Fisher                                                                                       $         130,193.00    Investor Lender
  61           7237 S Bennett Avenue          Annie Chang                                                                                        $         246,935.34    Investor Lender
  61           7237 S Bennett Avenue          Bancroft, Ed                                                                                       $         258,060.00
  61           7237 S Bennett Avenue          BCL Associates, LLC                                                                                $          10,266.66    Investor Lender
  61           7237 S Bennett Avenue          Bill Akins                                                                                         $       1,100,000.00    Investor Lender
  61           7237 S Bennett Avenue          Bill Akins                                                                                         $       1,100,000.00     Equity Investor
  61           7237 S Bennett Avenue          BTRUE LLC Barry J. Oates                                                                           $          93,600.00     Equity Investor
  61           7237 S Bennett Avenue          City of Chicago                                                                                    $          78,479.20         Other
  61           7237 S Bennett Avenue          Clark, Wilma                                                                                       $          20,266.67    Investor Lender
  61           7237 S Bennett Avenue          David R. Trengrove                                                                                 $         705,123.88    Investor Lender
  61           7237 S Bennett Avenue          DAVID WEEKS                                                                                        $          53,750.00    Investor Lender
  61           7237 S Bennett Avenue          Degenhardt, Duane A                                                                                $         645,000.00    Investor Lender
  61           7237 S Bennett Avenue          Hang Zhou and Lu Dong                                                                              $         157,821.57    Investor Lender
  61           7237 S Bennett Avenue          Henry C. Scheuller                                                                                 $         246,440.00    Investor Lender
  61           7237 S Bennett Avenue          Influx Investments LLC                                                                             $         100,000.00    Investor Lender
  61           7237 S Bennett Avenue          James Patrick Sullivan                                                                             $          80,750.00    Investor Lender
  61           7237 S Bennett Avenue          James Patrick Sullivan                                                                             $          20,000.00    Investor Lender



                                                                                           19
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 35 of 85 PageID #:12091
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  61           7237 S Bennett Avenue          Jason Ragan - TSA                                                                                  $         473,079.71     Equity Investor
  61           7237 S Bennett Avenue          JDSKPS LLC, Jeffrey Steybe Mgr                                                                     $         156,000.00    Investor Lender
  61           7237 S Bennett Avenue          John Bloxham                                                                                       $         103,375.00    Investor Lender
  61           7237 S Bennett Avenue          John Braden and Cynthia Braden                                                                     $          42,000.64    Investor Lender
  61           7237 S Bennett Avenue          Koates LLC                                                                                         $          85,000.00     Equity Investor
  61           7237 S Bennett Avenue          Larry James Eggenberger                                                                            $          50,000.00    Investor Lender
  61           7237 S Bennett Avenue          Mona M. Leonard SD ROTH - 2692021                                                                  $         190,609.00     Equity Investor
  61           7237 S Bennett Avenue          Motes, Alton                                                                                       $         245,841.62    Investor Lender
  61           7237 S Bennett Avenue          Optima Property Solutions, LLC                                                                     $         487,209.71    Investor Lender
  61           7237 S Bennett Avenue          Paper Street Realty LLC DBA Rent Ready Apartments                                                  $         234,139.18      Trade Creditor
  61           7237 S Bennett Avenue          Pat DeSantis                                                                                       $       2,684,539.00    Investor Lender
  61           7237 S Bennett Avenue          Paul Scribner                                                                                      $         200,000.00    Investor Lender
  61           7237 S Bennett Avenue          QuestIRAFBOFrancisDWebb1437711                                                                     $         185,819.00    Investor Lender
  61           7237 S Bennett Avenue          Rita Aken                                                                                          $          75,000.00    Investor Lender
  61           7237 S Bennett Avenue          Rita Aken                                                                                          $          75,000.00    Investor Lender
  61           7237 S Bennett Avenue          Sahai, Yvette                                                                                      $          47,048.08     Investor lender
  61           7237 S Bennett Avenue          Scott Eaton                                                                                        $         549,101.33    Investor Lender
  61           7237 S Bennett Avenue          Scott Tyler Williams as Custodian of New Idea Properties, Inc Profit Sharing Plan                  $          20,000.00    Investor Lender
  61           7237 S Bennett Avenue          Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)                                    $         148,278.93    Investor Lender
  61           7237 S Bennett Avenue          Steven R. Bald                                                                                     $         586,378.00    Investor Lender
  61           7237 S Bennett Avenue          Teresita M. Shelton                                                                                $         426,513.00    Investor Lender
  61           7237 S Bennett Avenue          Teton Equity Group LLC                                                                             $         208,439.99    Investor Lender
  61           7237 S Bennett Avenue          Vladimir Matviishin, dba Network Expert                                                            $         165,000.00    Investor Lender
  61           7237 S Bennett Avenue          Wealth Builders 1, LLC                                                                             $          50,000.00    Investor Lender
  61           7237 S Bennett Avenue          William Needham                                                                                    $         355,428.00    Investor Lender
  61           7237 S Bennett Avenue          Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $         668,979.00    Investor-Lender
  61           7237 S Bennett Avenue          Young Family Trust                                                                                 $         115,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Aaron Beauclair                                                                                    $          40,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Alan Rubin                                                                                         $          50,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Asians Investing In Real Estate LLC                                                                $       1,278,402.00    Investor Lender
  62           7834-44 S Ellis Avenue         Braden Galloway                                                                                    $         227,800.02    Investor Lender
  62           7834-44 S Ellis Avenue         Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $         260,000.00    Investor-Lender
  62           7834-44 S Ellis Avenue         Daniel Lewis & Deborah Lewis                                                                       $          50,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         David R. Trengrove                                                                                 $         705,123.88    Investor Lender
  62           7834-44 S Ellis Avenue         Dennis & Mary Ann Hennefer                                                                         $         679,378.00    Investor Lender
  62           7834-44 S Ellis Avenue         Fredric R. Gottlieb                                                                                $         391,776.10    Investor Lender



                                                                                            20
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 36 of 85 PageID #:12092
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  62           7834-44 S Ellis Avenue         Gregory C. Snyder                                                                                  $          50,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         HARENDRA PAL                                                                                       $         125,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Hutchings, Matt                                                                                    $         362,766.68    Investor Lender
  62           7834-44 S Ellis Avenue         Jason Park                                                                                         $          38,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Jerome B. Shaffer                                                                                  $         250,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Joel Feingold JFKN Investment Trust                                                                $          95,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Kelly E Welton, and Mary M Andrews, deceased                                                       $          83,813.00    Investor Lender
  62           7834-44 S Ellis Avenue         Kenneth (Ken) and Maria (Tina) Jorgensen                                                           $         453,233.25    Investor Lender
  62           7834-44 S Ellis Avenue         Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA                                    $         102,367.34    Investor Lender
  62           7834-44 S Ellis Avenue         Kevin Chang                                                                                        $          65,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Kevin Chang                                                                                        $          65,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Laura J. Sohm IRA                                                                                  $         104,593.29    Investor Lender
  62           7834-44 S Ellis Avenue         Leonard Grosso                                                                                     $         177,499.95    Investor Lender
  62           7834-44 S Ellis Avenue         Michael F Grant & L. Gretchen Grant                                                                $         695,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Optima Property Solutions, LLC                                                                     $         487,209.71    Investor Lender
  62           7834-44 S Ellis Avenue         Pat DeSantis                                                                                       $       2,684,539.00    Investor Lender
  62           7834-44 S Ellis Avenue         Patricia J Theil and Samuel D Theil                                                                $          26,429.55    Investor Lender
  62           7834-44 S Ellis Avenue         Patricia J Theil C/F Jacqueline M Theil                                                            $          62,062.58    Investor Lender
  62           7834-44 S Ellis Avenue         PNW Investments, LLC                                                                               $         350,000.00    Investor Lender
  62           7834-44 S Ellis Avenue         Quantum Growth Holdings LLC                                                                                                Investor Lender
  62           7834-44 S Ellis Avenue         REBECCA D BLUST                                                                                    $        10,000.00       Equity Investor
  62           7834-44 S Ellis Avenue         Richard L. Braddock                                                                                $       104,161.08      Investor Lender
  62           7834-44 S Ellis Avenue         SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                                                          $       235,519.28      Investor Lender
  62           7834-44 S Ellis Avenue         Steven R. Bald                                                                                     $       586,378.00      Investor Lender
  62           7834-44 S Ellis Avenue         Vladimir Matviishin                                                                                $       199,075.00      Investor Lender
  62           7834-44 S Ellis Avenue         Vladimir Matviishin, dba Network Expert                                                            $       165,000.00      Investor Lender
  62           7834-44 S Ellis Avenue         William Needham                                                                                    $       355,428.00      Investor Lender
  62           7834-44 S Ellis Avenue         Zahra (Nina) Mofrad                                                                                $        75,000.00      Investor Lender
  63         4520-26 S Drexel Boulevard       Adir Hazan                                                                                         $       151,333.00       Equity Investor
  63         4520-26 S Drexel Boulevard       Asbury R. Lockett                                                                                  $       100,000.00       Equity Investor
  63         4520-26 S Drexel Boulevard       Asians Investing In Real Estate LLC                                                                $       415,000.00       Equity Investor
  63         4520-26 S Drexel Boulevard       Cadaval Investment Trust FBO Dana Cadaval Solo 401k                                                $        50,000.00       Equity Investor
  63         4520-26 S Drexel Boulevard       Cadaval Investment Trust FBO Manuel Cadaval Solo 401k                                              $       100,000.00       Equity Investor
  63         4520-26 S Drexel Boulevard       Cindy L. Chambers                                                                                  $        33,337.00      Investor Lender
  63         4520-26 S Drexel Boulevard       Frank and Laura Sohm                                                                               $       167,893.65       Equity Investor
  63         4520-26 S Drexel Boulevard       Frank and Laura Sohm                                                                               $       167,893.65      Investor Lender



                                                                                           21
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 37 of 85 PageID #:12093
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                            Claimed Amount        Claim Category as
Number                                                                                                                                                  (Total Claimed      Identified on Claim
                                                                                                                                                      Amount in Claim              Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
  63         4520-26 S Drexel Boulevard       Grathia Corp                                                                                           $       1,184,081.00     Investor Lender
  63         4520-26 S Drexel Boulevard       Greg S. Wirth                                                                                          $          12,600.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Greg S. Wirth                                                                                          $           7,300.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Henry S. Scheuller                                                                                     $          85,400.00      Equity Investor
  63         4520-26 S Drexel Boulevard       James Anthony Ande                                                                                     $          75,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       James Tutsock                                                                                          $         196,483.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Jeffrey Lee Blankenship                                                                                $         103,698.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Jeremy Hemphill                                                                                        $          54,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Jeremy Hemphill for REAP, LLC                                                                          $         108,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Joseph P. McCarthy                                                                                     $         277,847.33     Investor Lender
  63         4520-26 S Drexel Boulevard       Joshua Lapin                                                                                           $          25,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold Kunio Kameda)                                     $         185,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Keith Randall                                                                                          $         370,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Manuel Cadaval                                                                                         $          25,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Manuel Cadaval custodian for Jacob Cadaval                                                             $          25,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Mark P. Mouty                                                                                          $         130,703.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Michael D More                                                                                         $         100,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Natalie T. Scheuller                                                                                   $          85,400.00      Equity Investor
  63         4520-26 S Drexel Boulevard       Sunwest Trust-FBO Mark P. Mouty                                                                        $         100,000.00      Equity Investor
  63         4520-26 S Drexel Boulevard       The Entrust Group FBO Dee Ann Nason 7230011277                                                         $         150,000.00     Investor Lender
  63         4520-26 S Drexel Boulevard       U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase             $       4,830,977.15   Institutional Lender
                                              Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
                                              SB41
  63         4520-26 S Drexel Boulevard       Walter T Akita and Margaret M Akita                                                                    $        50,000.00       Equity Investor
  64          4611 S Drexel Boulevard         Annie Chang                                                                                            $       246,935.34      Investor Lender
  64          4611 S Drexel Boulevard         Bancroft, Ed                                                                                           $       258,060.00
  64          4611 S Drexel Boulevard         Bernadette Chen (Eleven St Felix St. Realty)                                                           $     1,000,000.00        Equity Investor
  64          4611 S Drexel Boulevard         Bluebridge Partners Limited                                                                            $       791,620.17       Investor Lender
  64          4611 S Drexel Boulevard         Braden Galloway                                                                                        $       227,800.02       Investor Lender
  64          4611 S Drexel Boulevard         Cadaval Investment Trust FBO Dana Cadaval Solo 401k                                                    $        50,000.00        Equity Investor
  64          4611 S Drexel Boulevard         Cadaval Investment Trust FBO Manuel Cadaval Solo 401k                                                  $       100,000.00        Equity Investor
  64          4611 S Drexel Boulevard         Citibank, N.A., as Trustee for the registered Holders of Wells Fargo Commercial Mortgage Securities,   $     3,697,340.98     Institutional Lender
                                              Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48*
  64          4611 S Drexel Boulevard         David Ashley Lawrence Johnson investing under Endurance Capital Management LLC                         $       172,583.29      Investor Lender
  64          4611 S Drexel Boulevard         David M Harris                                                                                         $       831,700.00      Investor Lender
  64          4611 S Drexel Boulevard         David R. Trengrove                                                                                     $       705,123.88      Investor Lender



                                                                                           22
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 38 of 85 PageID #:12094
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  64          4611 S Drexel Boulevard         Dee Ann Nason                                                                                      $         303,965.00    Investor Lender
  64          4611 S Drexel Boulevard         Eco2 Capital Inc. 401k                                                                             $          43,933.81    Investor Lender
  64          4611 S Drexel Boulevard         Grathia Corp                                                                                       $       1,184,081.00    Investor Lender
  64          4611 S Drexel Boulevard         James Anthony Ande                                                                                 $          75,000.00    Investor Lender
  64          4611 S Drexel Boulevard         James Walsh                                                                                                                Investor Lender
  64          4611 S Drexel Boulevard         James Walsh                                                                                        $      200,000.00       Investor Lender
  64          4611 S Drexel Boulevard         John Bloxham                                                                                       $        51,762.92      Investor Lender
  64          4611 S Drexel Boulevard         John Witzigreuter                                                                                  $       200,000.00      Investor Lender
  64          4611 S Drexel Boulevard         Karl R. DeKlotz                                                                                    $     1,586,165.90      Investor Lender
  64          4611 S Drexel Boulevard         Kenneth (Ken) and Maria (Tina) Jorgensen                                                           $       453,233.25      Investor Lender
  64          4611 S Drexel Boulevard         Kirk Road Investments, LLC                                                                         $       434,195.69      Investor Lender
  64          4611 S Drexel Boulevard         Law Office of V.L. Heger, A Professional Corporation                                               $        50,369.00      Investor Lender
  64          4611 S Drexel Boulevard         Lorenzo J Jaquias                                                                                  $        71,635.00      Investor Lender
  64          4611 S Drexel Boulevard         Lorenzo Jaquias                                                                                    $        71,635.00      Investor Lender
  64          4611 S Drexel Boulevard         Lori Moreland                                                                                      $        52,233.00      Investor Lender
  64          4611 S Drexel Boulevard         Lori Moreland                                                                                      $        52,233.00      Investor Lender
  64          4611 S Drexel Boulevard         Lori Moreland                                                                                      $        21,574.00      Investor Lender
  64          4611 S Drexel Boulevard         Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman, Michael Goldman)            $        80,377.98      Investor Lender

  64          4611 S Drexel Boulevard         Michael Kessock                                                                                    $         3,333.33      Investor Lender
  64          4611 S Drexel Boulevard         Minchow, Donald                                                                                    $       225,000.00      Investor Lender
  64          4611 S Drexel Boulevard         Motes, Alton                                                                                       $       245,841.62      Investor Lender
  64          4611 S Drexel Boulevard         Optima Property Solutions, LLC                                                                     $       487,209.71      Investor Lender
  64          4611 S Drexel Boulevard         Pat DeSantis                                                                                       $     2,684,539.00      Investor Lender
  64          4611 S Drexel Boulevard         Patrick Connely                                                                                    $        30,000.00      Investor Lender
  64          4611 S Drexel Boulevard         Paul N. Wilmesmeier                                                                                $       790,185.00      Investor Lender
  64          4611 S Drexel Boulevard         Provident Trust Group, LLC FBO Stephan Tang IRA                                                    $        71,815.00      Investor Lender
  64          4611 S Drexel Boulevard         Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $       184,785.31      Investor Lender
  64          4611 S Drexel Boulevard         Rene Hribal                                                                                        $     1,525,473.04      Investor Lender
  64          4611 S Drexel Boulevard         Shahawi, Ihab (Baron Real Estate)                                                                  $       406,000.00       Investor lender
  64          4611 S Drexel Boulevard         Steven R. Bald                                                                                     $       586,378.00      Investor Lender
  64          4611 S Drexel Boulevard         Teresita M. Shelton                                                                                $       426,513.00      Investor Lender
  64          4611 S Drexel Boulevard         Terry M McDonald - Horizon Trust Custodian FBO Terry M McDonald IRA                                $       137,333.33      Investor Lender
  64          4611 S Drexel Boulevard         Vladimir Matviishin                                                                                $      290,200.00       Investor Lender
  64          4611 S Drexel Boulevard         Vladimir Matviishin, dba Network Expert                                                            $       165,000.00      Investor Lender
  64          4611 S Drexel Boulevard         Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $       668,979.00      Investor-Lender



                                                                                           23
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 39 of 85 PageID #:12095
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                          Claimed Amount        Claim Category as
Number                                                                                                                                                (Total Claimed      Identified on Claim
                                                                                                                                                    Amount in Claim              Form
                                                                                                                                                        Category as
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)
  65          6751-57 S Merrill Avenue        U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase           $       1,604,962.42   Institutional Lender
                                              Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-
                                              SB50*
  66           7110 S Cornell Avenue          U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase           $     1,400,491.73     Institutional Lender
                                              Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-
                                              SB50*
  67            1131-41 E 79th Place          Alan & Sheree Gravely                                                                                $        75,000.00        Equity Investor
  67            1131-41 E 79th Place          Alan & Sheree Gravely                                                                                $       175,000.00       Investor Lender
  67            1131-41 E 79th Place          Christopher Pong                                                                                     $        17,287.05        Equity Investor
  67            1131-41 E 79th Place          Danyel Tiefenbacher and Jamie Lai                                                                    $       103,875.01        Equity Investor
  67            1131-41 E 79th Place          Douglas Nebel and Narine Nebel                                                                       $       155,752.25       Investor Lender
  67            1131-41 E 79th Place          Elizabeth Zeng                                                                                       $         8,914.75        Equity Investor
  67            1131-41 E 79th Place          Federal National Mortgage Association*                                                               $     1,319,255.08     Institutional Lender
  67            1131-41 E 79th Place          Ganpat and FEREEDA Seunath                                                                           $       216,194.22       Investor Lender
  67            1131-41 E 79th Place          James M McKnight and Silma L McKnight                                                                $       140,325.13       Investor Lender
  67            1131-41 E 79th Place          John Love                                                                                            $       207,500.00        Equity Investor
  67            1131-41 E 79th Place          Julia Pong                                                                                           $        18,418.05        Equity Investor
  67            1131-41 E 79th Place          Justin Tubbs                                                                                         $        15,000.00       Investor Lender
  67            1131-41 E 79th Place          Kevin & Laura Allred                                                                                 $        61,000.00       Investor Lender
  67            1131-41 E 79th Place          Lewis Thomas                                                                                         $        25,000.00       Investor Lender
  67            1131-41 E 79th Place          MADISON TRUST COMPANY CUSTODIAN FBO JAMES R ROBINSON SELF-DIRECTED ROTH IRA 1704092                  $        21,833.00        Equity Investor

  67            1131-41 E 79th Place          Madison Trust Company FBO Rick Newton SEP IRA                                                        $        50,000.00      Investor Lender
  67            1131-41 E 79th Place          May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                       $       631,739.82       Equity Investor
  67            1131-41 E 79th Place          May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                       $       631,739.82      Investor Lender
  67            1131-41 E 79th Place          Michael Jacobs                                                                                       $       103,666.68       Equity Investor
  67            1131-41 E 79th Place          Nancy Fillmore                                                                                       $        90,974.27      Investor Lender
  67            1131-41 E 79th Place          Narine Nebel                                                                                         $        62,256.25      Investor Lender
  67            1131-41 E 79th Place          Newton, Rick                                                                                         $        50,000.00      Investor Lender
  67            1131-41 E 79th Place          Patricia M. McCorry, Manager McCorry Real Estate LLC                                                 $        51,250.00       Equity Investor
  67            1131-41 E 79th Place          Priscilla Wallace                                                                                    $        25,000.00       Equity Investor
  67            1131-41 E 79th Place          Rachael B Curcio                                                                                     $       121,092.00      Investor Lender
  67            1131-41 E 79th Place          S and P Investment Properties EPSP401k, Pat Thomasson, Trustee                                       $        22,705.83       Equity Investor
  67            1131-41 E 79th Place          S and P Investment Properties EPSP401k, Pat Thomasson, Trustee                                       $        22,705.83      Investor Lender
  67            1131-41 E 79th Place          SeaDog Properties LLC / Darrell Odum                                                                 $       134,000.00      Investor Lender
  67            1131-41 E 79th Place          Sri Navalpakkam                                                                                      $       259,775.00       Equity Investor



                                                                                           24
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 40 of 85 PageID #:12096
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                            Claimed Amount       Claim Category as
Number                                                                                                                                                  (Total Claimed     Identified on Claim
                                                                                                                                                      Amount in Claim              Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
  67           1131-41 E 79th Place           Sri Navalpakkam                                                                                        $         259,775.00    Investor Lender
  67           1131-41 E 79th Place           Stilwell, Heidi                                                                                        $         125,000.00    Investor Lender
  67           1131-41 E 79th Place           Stuart Edelman                                                                                         $         167,250.00    Investor Lender
  67           1131-41 E 79th Place           Thomas A Connely and Laurie A Connely                                                                  $          55,000.00     Equity Investor
            6217-27 S Dorchester Avenue       Allred, John and Glenda                                                                                $       1,421,646.52 Investor-Lender and
  68                                                                                                                                                                          Equity Investor
  68        6217-27 S Dorchester Avenue       Annmarie Shuster                                                                                       $          47,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Arman Kale Heaton, Natoshia Lamborn Heaton                                                             $          52,416.68    Investor Lender
  68        6217-27 S Dorchester Avenue       Bancroft, Ed                                                                                           $         258,060.00
  68        6217-27 S Dorchester Avenue       BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                                                         $         463,999.95    Investor Lender
  68        6217-27 S Dorchester Avenue       Charles P McEvoy                                                                                       $         438,733.33    Investor Lender
  68        6217-27 S Dorchester Avenue       Citibank, N.A., as Trustee for the registered Holders of Wells Fargo Commercial Mortgage Securities,   $       1,954,113.57 Institutional Lender
                                              Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48
  68        6217-27 S Dorchester Avenue       Conor Benson King                                                                                      $        15,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       David M Harris                                                                                         $       831,700.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Degenhardt, Duane A                                                                                    $       645,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Duke E. Heger and Viviana Heger                                                                        $       117,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Elizabeth Zeng                                                                                         $      148,422.77      Investor Lender
  68        6217-27 S Dorchester Avenue       Erwin J Page Trust, Jeffrey Steybe, Trustee                                                            $        52,666.68     Investor Lender
  68        6217-27 S Dorchester Avenue       Fredric R. Gottlieb                                                                                    $       391,776.10     Investor Lender
  68        6217-27 S Dorchester Avenue       Girl Cat Capital West LLC, Valentina Salge, President                                                  $       212,145.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                            $       505,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Hutchings, Matt                                                                                        $       362,766.68     Investor Lender
  68        6217-27 S Dorchester Avenue       iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                           $        71,321.00     Investor Lender
  68        6217-27 S Dorchester Avenue       iPlanGroup Agent for Custodian FBO Lyle J Swiney IRA                                                   $       100,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                         $        44,433.00     Investor Lender
  68        6217-27 S Dorchester Avenue       iPlanGroup Agent for Custodian FBO Michelle Grimes IRA #3301097                                        $        56,636.17     Investor Lender
  68        6217-27 S Dorchester Avenue       Jeffrey Lee Blankenship                                                                                $        89,822.12     Investor Lender
  68        6217-27 S Dorchester Avenue       Jerome B. Shaffer, Trustee                                                                             $       100,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       JN Investment Trust, Trustee Janice Nelson                                                             $       160,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Joe F Siracusa                                                                                         $        60,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Karl R. DeKlotz                                                                                        $     1,586,165.90     Investor Lender
  68        6217-27 S Dorchester Avenue       Kevin Randall                                                                                          $       200,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       KKW Investments, LLC                                                                                   $       100,033.40     Investor Lender
  68        6217-27 S Dorchester Avenue       Kuldeep Jain                                                                                           $       156,000.00     Investor Lender
  68        6217-27 S Dorchester Avenue       Linda Lipschultz                                                                                       $        53,405.00     Investor Lender



                                                                                            25
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 41 of 85 PageID #:12097
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  68        6217-27 S Dorchester Avenue       Marcus, Ernest                                                                                     $          50,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Minchow, Rochelle                                                                                  $         190,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Moran Blueshtein and Upender Subramanian                                                           $         146,857.18    Investor Lender
  68        6217-27 S Dorchester Avenue       Nancy Cree (Cree Capital Ventures)                                                                 $         725,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Nathan and Brandi Hennefer                                                                         $          25,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Next Generation Trust Company FBO Irene B. Kapsky FFBO Mark S Kapsky IRA 3207                      $          23,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Next Generation Trust Company FBO Mark Kapsky IRA 2396                                             $          42,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Optima Property Solutions, LLC                                                                     $         487,209.71    Investor Lender
  68        6217-27 S Dorchester Avenue       Pacific Ocean Services Inc                                                                         $         175,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Pat DeSantis                                                                                       $       2,684,539.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Paul N. Wilmesmeier                                                                                $         790,185.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Peter Jordan                                                                                       $         153,456.56    Investor Lender
  68        6217-27 S Dorchester Avenue       PNW Investments, LLC                                                                               $         350,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $         184,785.31    Investor Lender
  68        6217-27 S Dorchester Avenue       R.D.Meredith General Contractors LLC 401K                                                          $         373,617.16    Investor Lender
  68        6217-27 S Dorchester Avenue       R2V2 Investments LLC                                                                               $          88,590.47    Investor Lender
  68        6217-27 S Dorchester Avenue       Reymone Randall                                                                                    $          64,076.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Russell Waite                                                                                      $         155,176.75    Investor Lender
  68        6217-27 S Dorchester Avenue       Scott Eaton                                                                                        $         549,101.33    Investor Lender
  68        6217-27 S Dorchester Avenue       SHANKAR THIRUPPATHI                                                                                $         100,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Shengjie Li and Yuye Xu                                                                            $         165,441.12    Investor Lender
  68        6217-27 S Dorchester Avenue       Steven Lipschultz                                                                                  $          85,000.00     Equity Investor
  68        6217-27 S Dorchester Avenue       Steven Lipschultz                                                                                  $          85,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Steven Lipschultz                                                                                  $          71,126.00     Equity Investor
  68        6217-27 S Dorchester Avenue       Steven Lipschultz                                                                                  $          71,126.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Steven Roche                                                                                       $         127,821.13    Investor Lender
  68        6217-27 S Dorchester Avenue       Strata Trust Company FBO Gary Wayne Williams                                                       $          50,000.00     Equity Investor
  68        6217-27 S Dorchester Avenue       TFG Retirement Trust                                                                               $         340,886.77    Investor Lender
  68        6217-27 S Dorchester Avenue       Timothy S Sharp                                                                                    $         650,000.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Top Mark Home Solutions                                                                            $          30,800.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Top Mark Home Solutions                                                                            $          30,800.00    Investor Lender
  68        6217-27 S Dorchester Avenue       Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $         668,979.00    Investor-Lender
  68        6217-27 S Dorchester Avenue       Xiaoqing Chen                                                                                      $          11,408.33    Investor Lender
  68        6217-27 S Dorchester Avenue       Young Family Trust                                                                                 $         115,000.00    Investor Lender
  69           6250 S Mozart Avenue           Amit Hammer                                                                                        $         295,980.00    Investor Lender
  69           6250 S Mozart Avenue           Annie Chang                                                                                        $         246,935.34    Investor Lender



                                                                                           26
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 42 of 85 PageID #:12098
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                            Claimed Amount        Claim Category as
Number                                                                                                                                                  (Total Claimed      Identified on Claim
                                                                                                                                                      Amount in Claim              Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
  69           6250 S Mozart Avenue           Asians Investing In Real Estate LLC                                                                    $       1,278,402.00     Investor Lender
  69           6250 S Mozart Avenue           Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi, members                           $         406,000.00     Investor Lender
  69           6250 S Mozart Avenue           Bernadette Chen (Eleven St Felix St. Realty)                                                           $       1,000,000.00      Equity Investor
  69           6250 S Mozart Avenue           Citibank, N.A., as Trustee for the registered Holders of Wells Fargo Commercial Mortgage Securities,   $       1,461,176.83   Institutional Lender
                                              Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48*
  69           6250 S Mozart Avenue           DK Phenix Investments LLC                                                                              $       575,750.00      Investor Lender
  69           6250 S Mozart Avenue           Edward J. Netzel                                                                                       $        20,000.00      Investor Lender
  69           6250 S Mozart Avenue           Eric Schwartz                                                                                          $       144,153.72      Investor Lender
  69           6250 S Mozart Avenue           Evelyn Stratton                                                                                        $       100,000.00      Investor Lender
  69           6250 S Mozart Avenue           IPlanGroup Agent for Custodian FBO Mark Young                                                          $       380,000.00      Investor Lender
  69           6250 S Mozart Avenue           Jason Park                                                                                             $        38,000.00      Investor Lender
  69           6250 S Mozart Avenue           John Braden and Cynthia Braden                                                                         $         6,716.67      Investor Lender
  69           6250 S Mozart Avenue           Kevin Lyons                                                                                            $        98,899.84       Equity Investor
  69           6250 S Mozart Avenue           KKW Investments, LLC                                                                                   $       100,033.40      Investor Lender
  69           6250 S Mozart Avenue           Kuldeep Jain                                                                                           $       156,000.00      Investor Lender
  69           6250 S Mozart Avenue           Laura J. Sohm IRA                                                                                      $       104,593.29      Investor Lender
  69           6250 S Mozart Avenue           Madison Trust Company Custodian FBO Robert W. Jennings Account# M1605053                               $       309,318.75      Investor Lender
  69           6250 S Mozart Avenue           Mahesh Koli                                                                                            $        25,125.00      Investor Lender
  69           6250 S Mozart Avenue           Manuel Camacho                                                                                         $       104,434.59      Investor Lender
  69           6250 S Mozart Avenue           Michael James Guilford and Nancy Richard-Guilford, Jointly with Right of Survivorship                  $       310,000.00      Investor Lender
  69           6250 S Mozart Avenue           Pat DeSantis                                                                                           $     2,684,539.00      Investor Lender
  69           6250 S Mozart Avenue           Robert Mennella (Madison Trust Company Custodian FBO Robert Mennella Roth IRA M1604064)                $        18,150.00      Investor Lender

  69           6250 S Mozart Avenue           Samir Totah                                                                                            $       178,437.50      Investor Lender
  69           6250 S Mozart Avenue           Shahawi, Ihab (Baron Real Estate)                                                                      $       406,000.00      Investor lender
  69           6250 S Mozart Avenue           SHANKAR THIRUPPATHI                                                                                    $       100,000.00      Investor Lender
  69           6250 S Mozart Avenue           Sheryl F. Mennella (Madison Trust Company Custodian FBO Sheryl F. Mennella Roth IRA M1604088)          $        18,150.00      Investor Lender

  69           6250 S Mozart Avenue           Steven R. Bald                                                                                         $       586,378.00       Investor Lender
  69           6250 S Mozart Avenue           The Mennco Properties, LLC. Solo 401k Plan (Robert Mennella Managing Partner)                          $        14,200.00       Investor Lender
  69           6250 S Mozart Avenue           Vladimir Matviishin                                                                                    $      290,200.00        Investor Lender
  70            638 N Avers Avenue            Bernadette Chen (Eleven St Felix St. Realty)                                                           $     1,000,000.00        Equity Investor
  70            638 N Avers Avenue            CAMA SDIRA LLC FBO Robert Guiney IRA                                                                   $       104,314.46       Investor Lender
  70            638 N Avers Avenue            David R. Trengrove                                                                                     $       705,123.88       Investor Lender
  70            638 N Avers Avenue            Dean & Mare Atanasoski                                                                                 $       100,000.00       Investor Lender
  70            638 N Avers Avenue            Federal Home Loan Mortgage Corporation [Freddie Mac]                                                   $     1,273,346.96     Institutional Lender



                                                                                            27
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 43 of 85 PageID #:12099
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  70            638 N Avers Avenue            Jenks, Nicolas and Joyce                                                                           $         155,249.47    Investor Lender
  70            638 N Avers Avenue            John Bloxham                                                                                       $          63,999.92    Investor Lender
  70            638 N Avers Avenue            Kenneth (Ken) and Maria (Tina) Jorgensen                                                           $         453,233.25    Investor Lender
  70            638 N Avers Avenue            Mark P. Mouty                                                                                      $         180,702.77    Investor Lender
  70            638 N Avers Avenue            New Direction IRA, Inc. FBO Joel Beyer, Roth IRA                                                   $         103,990.94    Investor Lender
  70            638 N Avers Avenue            Optima Property Solutions, LLC                                                                     $         487,209.71    Investor Lender
  70            638 N Avers Avenue            Pat DeSantis                                                                                       $       2,684,539.00    Investor Lender
  70            638 N Avers Avenue            Paul N. Wilmesmeier                                                                                $         790,185.00    Investor Lender
  70            638 N Avers Avenue            Paul Scribner                                                                                      $         200,000.00    Investor Lender
  70            638 N Avers Avenue            Phillip G. Vander Kraats                                                                           $          80,186.82    Investor Lender
  70            638 N Avers Avenue            Richard L. Braddock                                                                                $         104,161.08    Investor Lender
  70            638 N Avers Avenue            Taylor, Janet                                                                                      $         107,946.27    Investor Lender
  70            638 N Avers Avenue            Teresita M. Shelton                                                                                $         426,513.00    Investor Lender
  70            638 N Avers Avenue            Thomas Walsh                                                                                       $          51,749.99    Investor Lender
  70            638 N Avers Avenue            TMAKINDE, LLC                                                                                      $         247,000.00    Investor Lender
  70            638 N Avers Avenue            Tolu Makinde                                                                                       $          90,000.00    Investor Lender
  71             701 S 5th Avenue             ALEX BRESLAV                                                                                       $         247,000.00    Investor-Lender
  71             701 S 5th Avenue             Aluvelu Homes LLC                                                                                  $         169,271.00    Investor Lender
  71             701 S 5th Avenue             Andrew Matviishin                                                                                  $          64,600.00    Investor Lender
  71             701 S 5th Avenue             Annie Chang                                                                                        $         246,935.34    Investor Lender
  71             701 S 5th Avenue             Bancroft, Ed                                                                                       $         258,060.00
  71             701 S 5th Avenue             Charles P McEvoy                                                                                   $         438,733.33    Investor Lender
  71             701 S 5th Avenue             Charlotte A Hofer                                                                                  $         370,000.00     Equity Investor
  71             701 S 5th Avenue             CLOVE, LLC                                                                                         $          21,750.74    Investor Lender
  71             701 S 5th Avenue             Deborah Buffamanti                                                                                 $          34,723.00     Equity Investor
  71             701 S 5th Avenue             Frank Sohm IRA                                                                                     $         148,604.93    Investor Lender
  71             701 S 5th Avenue             James Patrick Sullivan                                                                             $          80,750.00    Investor Lender
  71             701 S 5th Avenue             Jeffrey Lee Blankenship                                                                            $          89,822.12    Investor Lender
  71             701 S 5th Avenue             Jerome B. Shaffer                                                                                  $         250,000.00    Investor Lender
  71             701 S 5th Avenue             JLO Enterprises LLC                                                                                $          54,714.37    Investor Lender
  71             701 S 5th Avenue             John Love                                                                                          $          31,275.00    Investor Lender
  71             701 S 5th Avenue             Karl R. DeKlotz                                                                                    $       1,586,165.90    Investor Lender
  71             701 S 5th Avenue             Kester Brothers Farm, LLC, C/O James R. Kester                                                     $         152,911.82    Investor Lender
  71             701 S 5th Avenue             LEVENT KESEN                                                                                       $         150,000.00    Investor Lender
  71             701 S 5th Avenue             Madison Trust Company Custodian FBO Brian Shaffer IRA Account# M1608073 and M1703059               $         155,625.00    Investor-Lender




                                                                                           28
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 44 of 85 PageID #:12100
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  71             701 S 5th Avenue             Madison Trust Company Custodian FBO Kathy B. Talman IRA                                            $          75,000.00     Investor Lender
  71             701 S 5th Avenue             Mary Alexander-Brum                                                                                $          52,124.99     Investor Lender
  71             701 S 5th Avenue             Matthew Boyd (Totamba Trust)                                                                       $        158,000.00      Investor Lender
  71             701 S 5th Avenue             Naveen Kwatra                                                                                      $          75,000.00     Investor Lender
  71             701 S 5th Avenue             Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                    $        252,907.00      Investor Lender
  71             701 S 5th Avenue             Peter Nuspl                                                                                                                 Investor Lender
  71             701 S 5th Avenue             PNW Investments, LLC                                                                               $       350,000.00       Investor Lender
  71             701 S 5th Avenue             Ramsey Stephan                                                                                     $        50,000.00       Investor Lender
  71             701 S 5th Avenue             Robert A Demick DDS PA 401K                                                                        $       177,678.65       Investor Lender
  71             701 S 5th Avenue             SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                                                          $       235,519.28       Investor Lender
  71             701 S 5th Avenue             Shahawi, Ihab (Baron Real Estate)                                                                  $       406,000.00       Investor lender
  71             701 S 5th Avenue             Teresita M. Shelton                                                                                $       426,513.00       Investor Lender
  71             701 S 5th Avenue             Teton Equity Group LLC                                                                             $       208,439.99       Investor Lender
  71             701 S 5th Avenue             The Entrust Group FBO Dee Ann Nason 7230011277                                                     $       150,000.00       Investor Lender
  71             701 S 5th Avenue             The Jacqueline C Rowe Living Trust                                                                 $       372,417.74       Investor Lender
  71             701 S 5th Avenue             TruStar Real Estate Solutions, LLC                                                                 $       385,000.00       Investor Lender
  71             701 S 5th Avenue             Vladimir Matviishin                                                                                $       199,075.00       Investor Lender
  71             701 S 5th Avenue             William Needham                                                                                    $       355,428.00       Investor Lender
  71             701 S 5th Avenue             XUWEN LIN                                                                                          $        58,700.00       Investor Lender
  72          7024-32 S Paxton Avenue         Aaron Beauclair                                                                                    $        40,000.00       Investor Lender
  72          7024-32 S Paxton Avenue         Bright Venture, LLC                                                                                $        41,928.77       Investor Lender
  72          7024-32 S Paxton Avenue         David M Harris                                                                                     $       831,700.00       Investor Lender
  72          7024-32 S Paxton Avenue         Dennis & Mary Ann Hennefer                                                                         $       679,378.00       Investor Lender
  72          7024-32 S Paxton Avenue         DVH Investment Trust                                                                               $        20,000.00       Investor Lender
  72          7024-32 S Paxton Avenue         Emile P. Dufrene, III                                                                              $        50,422.00       Investor Lender
  72          7024-32 S Paxton Avenue         Federal Home Loan Mortgage Corporation [Freddie Mac]                                               $     1,825,895.85     Institutional Lender
  72          7024-32 S Paxton Avenue         Gary Burnham (Solo 401k)                                                                           $       205,608.00       Investor Lender
  72          7024-32 S Paxton Avenue         Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00       Investor Lender
  72          7024-32 S Paxton Avenue         Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00       Investor Lender
  72          7024-32 S Paxton Avenue         Girl Cat Capital West LLC, Valentina Salge, President                                              $       212,145.00       Investor Lender
  72          7024-32 S Paxton Avenue         Karl R. DeKlotz                                                                                    $     1,586,165.90       Investor Lender
  72          7024-32 S Paxton Avenue         KKW Investments, LLC                                                                               $       100,033.40       Investor Lender
  72          7024-32 S Paxton Avenue         Maricris M. Lee                                                                                    $         8,426.68       Investor Lender
  72          7024-32 S Paxton Avenue         Michael F Grant & L. Gretchen Grant                                                                $       695,000.00       Investor Lender
  72          7024-32 S Paxton Avenue         Michael Jacobs                                                                                     $       103,666.68        Equity Investor
  72          7024-32 S Paxton Avenue         Pat DeSantis                                                                                       $     2,684,539.00       Investor Lender



                                                                                           29
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 45 of 85 PageID #:12101
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                            Claimed Amount        Claim Category as
Number                                                                                                                                                  (Total Claimed      Identified on Claim
                                                                                                                                                      Amount in Claim              Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
  72          7024-32 S Paxton Avenue         Peters, David                                                                                          $          50,000.00    Investor Lender
  72          7024-32 S Paxton Avenue         Phillip G. Vander Kraats                                                                               $          80,186.82    Investor Lender
  72          7024-32 S Paxton Avenue         Randall Sotka                                                                                          $        255,000.00     Investor Lender
  72          7024-32 S Paxton Avenue         Robert A Demick DDS PA 401K                                                                            $        177,678.65     Investor Lender
  72          7024-32 S Paxton Avenue         Steven Roche                                                                                           $        127,821.13     Investor Lender
  72          7024-32 S Paxton Avenue         US Freedom Investments, LLC                                                                            $        175,500.00     Investor Lender
  72          7024-32 S Paxton Avenue         White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina Goltsev/Goltseva), Trustees        $        127,152.37     Investor Lender

  73          7255-57 S Euclid Avenue         Asians Investing In Real Estate LLC                                                                    $     1,278,402.00       Investor Lender
  73          7255-57 S Euclid Avenue         Bill Akins                                                                                             $     1,100,000.00       Investor Lender
  73          7255-57 S Euclid Avenue         Bill Akins                                                                                             $     1,100,000.00        Equity Investor
  73          7255-57 S Euclid Avenue         Bolanle Addo                                                                                           $        50,000.00       Investor Lender
  73          7255-57 S Euclid Avenue         Citibank, N.A., as Trustee for the registered Holders of Wells Fargo Commercial Mortgage Securities,   $     1,151,462.06     Institutional Lender
                                              Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB48*
  73          7255-57 S Euclid Avenue         City of Chicago                                                                                        $        78,479.20           Other
  73          7255-57 S Euclid Avenue         Conrad Hanns                                                                                           $        50,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Eco2 Capital Inc.                                                                                      $        36,308.25      Investor Lender
  73          7255-57 S Euclid Avenue         Frances D Cook Sunwest Trust Custodian FBO Frances D Cook IRA #1713343                                 $         6,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Frank and Laura Sohm                                                                                   $       167,893.65      Investor Lender
  73          7255-57 S Euclid Avenue         Fredric R. Gottlieb                                                                                    $       391,776.10      Investor Lender
  73          7255-57 S Euclid Avenue         John Witzigreuter                                                                                      $       200,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Johnny Colson                                                                                          $        35,952.85      Investor Lender
  73          7255-57 S Euclid Avenue         Kenneth (Ken) and Maria (Tina) Jorgensen                                                               $       453,233.25      Investor Lender
  73          7255-57 S Euclid Avenue         Madison Trust Company Custodian FBO James R Robinson Traditional IRA Acct# 1705044                     $        88,099.00      Investor Lender
  73          7255-57 S Euclid Avenue         Mark Young                                                                                             $       366,131.08      Investor Lender
  73          7255-57 S Euclid Avenue         Michael Borgia IRA                                                                                     $       975,416.00      Investor Lender
  73          7255-57 S Euclid Avenue         Motes, Alton                                                                                           $       245,841.62      Investor Lender
  73          7255-57 S Euclid Avenue         Paul N. Wilmesmeier                                                                                    $       790,185.00      Investor Lender
  73          7255-57 S Euclid Avenue         Rita Deierlein                                                                                         $        32,000.00       Equity Investor
  73          7255-57 S Euclid Avenue         Robert Houston                                                                                         $        51,749.99      Investor Lender
  73          7255-57 S Euclid Avenue         Robert R. Cook      Principle Assets LLC                                                               $         9,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Sidney Glenn Willeford II                                                                              $        75,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)                                        $       148,278.93      Investor Lender
  73          7255-57 S Euclid Avenue         Teresita M. Shelton                                                                                    $       426,513.00      Investor Lender
  73          7255-57 S Euclid Avenue         Terry M McDonald and Rhonda R McDonald                                                                 $        50,000.00      Investor Lender
  73          7255-57 S Euclid Avenue         Tolu Makinde                                                                                           $        90,000.00      Investor Lender



                                                                                             30
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 46 of 85 PageID #:12102
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  73          7255-57 S Euclid Avenue         US Freedom Investments, LLC                                                                        $         175,500.00     Investor Lender
  73          7255-57 S Euclid Avenue         Vladimir Matviishin                                                                                $         199,075.00     Investor Lender
  73          7255-57 S Euclid Avenue         Vladimir Matviishin, dba Network Expert                                                            $         138,075.00     Investor Lender
  73          7255-57 S Euclid Avenue         Wesley Pittman                                                                                     $         180,048.45     Investor Lender
  74          3074 Cheltenham Place           1839 Fund I LLC                                                                                    $          90,075.00   Institutional Lender
  74          3074 Cheltenham Place           Adir Hazan                                                                                         $         150,000.00     Investor Lender
  74          3074 Cheltenham Place           BC57, LLC                                                                                          $       6,439,502.67   Institutional Lender
  74          3074 Cheltenham Place           BTRUE LLC Barry J. Oates                                                                           $          93,600.00      Equity Investor
  74          3074 Cheltenham Place           Celia Tong Revocable Living Trust Dated December 22, 2011                                                                   Investor Lender
  74          3074 Cheltenham Place           Christopher Pong                                                                                   $        30,140.90       Investor Lender
  74          3074 Cheltenham Place           City of Chicago                                                                                    $        78,479.20             Other
  74          3074 Cheltenham Place           DANIEL J MARTINEAU                                                                                 $       321,016.60       Investor Lender
  74          3074 Cheltenham Place           Daniel Matthews, Leah Matthews                                                                     $       185,922.54       Investor Lender
  74          3074 Cheltenham Place           Danyel Tiefenbacher and Jamie Lai                                                                  $        51,750.99       Investor Lender
  74          3074 Cheltenham Place           Degenhardt, Duane A                                                                                $       645,000.00       Investor Lender
  74          3074 Cheltenham Place           Erika Dietz                                                                                        $        20,000.00       Investor Lender
  74          3074 Cheltenham Place           Fraser Realty Investments, LLC                                                                     $       120,000.00       Investor Lender
  74          3074 Cheltenham Place           G&M You-Nique Properties, LLC                                                                      $        62,325.00       Investor Lender
  74          3074 Cheltenham Place           Grathia Corp                                                                                       $     1,184,081.00       Investor Lender
  74          3074 Cheltenham Place           Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                        $       505,000.00       Investor Lender
  74          3074 Cheltenham Place           Hoven, James                                                                                       $        50,000.00       Investor Lender
  74          3074 Cheltenham Place           iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $       238,889.23       Investor Lender
  74          3074 Cheltenham Place           IPlanGroup Agent for Custodian FBO Mark Young                                                      $       380,000.00       Investor Lender
  74          3074 Cheltenham Place           Ira J. Fields Living Trust, Glynis Sheppard, Trustee                                               $        65,750.00        Equity Investor
  74          3074 Cheltenham Place           Ira J. Fields Living Trust, Glynis Sheppard, Trustee                                               $        65,750.00       Investor Lender
  74          3074 Cheltenham Place           James Hoven                                                                                        $        50,000.00       Investor Lender
  74          3074 Cheltenham Place           Jill Meekcoms (Halverson)                                                                          $       113,999.92       Investor Lender
  74          3074 Cheltenham Place           Joshua Morrow                                                                                      $        51,749.99       Investor Lender
  74          3074 Cheltenham Place           Julia Pong                                                                                         $        34,947.00       Investor Lender
  74          3074 Cheltenham Place           Kenneth (Ken) and Maria (Tina) Jorgensen                                                           $       453,233.25       Investor Lender
  74          3074 Cheltenham Place           Kester Brothers Farm, LLC, C/O James R. Kester                                                     $       152,911.82       Investor Lender
  74          3074 Cheltenham Place           Kevin Randall                                                                                      $       200,000.00       Investor Lender
  74          3074 Cheltenham Place           Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA acct # 7422686172                  $       100,000.00       Investor Lender
  74          3074 Cheltenham Place           Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA acct # 7422686172                  $       100,000.00       Investor Lender
  74          3074 Cheltenham Place           KKW Investments, LLC                                                                               $       100,033.40       Investor Lender
  74          3074 Cheltenham Place           Madison Trust Company Custodian FBO Robert W. Jennings Account# M1605053                           $       309,318.75       Investor Lender



                                                                                           31
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 47 of 85 PageID #:12103
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  74          3074 Cheltenham Place           Mark Young                                                                                         $         366,131.08     Investor Lender
  74          3074 Cheltenham Place           May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                     $         631,739.82     Investor Lender
  74          3074 Cheltenham Place           Michael F Grant & L. Gretchen Grant                                                                $         695,000.00     Investor Lender
  74          3074 Cheltenham Place           Motes, Alton                                                                                       $         245,841.62     Investor Lender
  74          3074 Cheltenham Place           New Move Ventures Inc. (Steven Fecko)                                                              $         120,000.00     Investor Lender
  74          3074 Cheltenham Place           Optima Property Solutions, LLC                                                                     $         487,209.71     Investor Lender
  74          3074 Cheltenham Place           Pat DeSantis                                                                                       $       2,684,539.00     Investor Lender
  74          3074 Cheltenham Place           Paul N. Wilmesmeier                                                                                $         790,185.00     Investor Lender
  74          3074 Cheltenham Place           Paul Scribner                                                                                      $         200,000.00     Investor Lender
  74          3074 Cheltenham Place           PNW Investments, LLC                                                                               $         350,000.00     Investor Lender
  74          3074 Cheltenham Place           QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11 and Acct# 25282-21                       $          89,482.53     Investor Lender
  74          3074 Cheltenham Place           QuestIRAFBOFrancisDWebb1437711                                                                     $         185,819.00     Investor Lender
  74          3074 Cheltenham Place           Sam Gerber, CEO, Gerber and Associates, REI, LLC                                                   $         139,985.85     Investor Lender
  74          3074 Cheltenham Place           SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                                                          $         235,519.28     Investor Lender
  74          3074 Cheltenham Place           Scott E Pammer                                                                                     $         243,954.00     Investor Lender
  74          3074 Cheltenham Place           Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA                                       $          57,290.32     Investor Lender
  74          3074 Cheltenham Place           Sidney Haggins                                                                                     $          85,000.00     Investor Lender
  74          3074 Cheltenham Place           Sidney Haggins                                                                                     $          85,000.00     Investor Lender
  74          3074 Cheltenham Place           Spectra Investments LLC/ Deborah L. Mullica                                                        $         579,288.00     Investor Lender
  74          3074 Cheltenham Place           Steven and Linda Lipschultz                                                                        $         350,360.00     Investor Lender
  74          3074 Cheltenham Place           Terry L. Merrill, Sheryl R. Merrill                                                                $         299,500.00     Investor Lender
  74          3074 Cheltenham Place           The Anchor Group LLC - Ronald J. Hansen, Managing Partner                                          $          25,000.00     Investor Lender
  74          3074 Cheltenham Place           The Mennco Properties, LLC. Solo 401K Plan (by Robert Mennella Managing Partner)                   $          50,000.00     Investor Lender
  74          3074 Cheltenham Place           TruStar Real Estate Solutions, LLC                                                                 $         385,000.00     Investor Lender
  74          3074 Cheltenham Place           Vladimir Matviishin                                                                                $         199,075.00     Investor Lender
  74          3074 Cheltenham Place           Vladimir Matviishin, dba Network Expert                                                            $         138,075.00     Investor Lender
  74          3074 Cheltenham Place           Walter T Akita and Margaret M Akita                                                                $         100,000.00     Investor Lender
  74          3074 Cheltenham Place           Young Family Trust                                                                                 $         115,000.00     Investor Lender
  74          3074 Cheltenham Place           Yvette Nazaire Camacho                                                                             $          30,000.00     Investor Lender
  75         7625-33 S East End Avenue        Alcalli Sabat                                                                                      $         109,396.68     Investor-Lender
  75         7625-33 S East End Avenue        Asians Investing In Real Estate LLC                                                                $       1,278,402.00     Investor Lender
  75         7625-33 S East End Avenue        BC57, LLC                                                                                          $       6,439,502.67   Institutional Lender
  75         7625-33 S East End Avenue        Brad and Linda Lutz                                                                                $         813,582.00     Investor Lender
  75         7625-33 S East End Avenue        Capital Investors, LLC                                                                             $         930,376.31     Investor Lender
  75         7625-33 S East End Avenue        City of Chicago                                                                                    $          78,479.20           Other
  75         7625-33 S East End Avenue        Geronimo Usuga Carmona                                                                             $           8,937.50     Investor Lender



                                                                                           32
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 48 of 85 PageID #:12104
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  75         7625-33 S East End Avenue        KKW Investments, LLC                                                                               $        100,033.40      Investor Lender
  75         7625-33 S East End Avenue        Knickerboxer LLC                                                                                   $        102,505.16      Investor Lender
  75         7625-33 S East End Avenue        Lorenzo J Jaquias                                                                                  $          71,635.00     Investor Lender
  75         7625-33 S East End Avenue        Lorenzo Jaquias                                                                                    $          71,635.00     Investor Lender
  75         7625-33 S East End Avenue        Michael James Guilford and Nancy Richard-Guilford, Jointly with Right of Survivorship              $        310,000.00      Investor Lender
  75         7625-33 S East End Avenue        Peter Nuspl                                                                                                                 Investor Lender
  75         7625-33 S East End Avenue        Robert Potter                                                                                      $       282,999.00       Investor Lender
  75         7625-33 S East End Avenue        Stephan Tang                                                                                       $       123,256.97       Investor Lender
  75         7625-33 S East End Avenue        Steven R. Bald                                                                                     $       586,378.00       Investor Lender
  75         7625-33 S East End Avenue        Strata Trust Company FBO David J Geldart                                                           $       230,621.00       Investor Lender
  75         7625-33 S East End Avenue        United Capital Properties, LLC                                                                     $       144,999.00       Investor Lender
  75         7625-33 S East End Avenue        Wesley Pittman                                                                                     $       180,048.45       Investor Lender
  76         7635-43 S East End Avenue        Arthur and Dinah Bertrand                                                                          $     1,000,000.00       Investor Lender
  76         7635-43 S East End Avenue        Arthur Bertrand                                                                                    $        78,079.82       Investor Lender
  76         7635-43 S East End Avenue        Baker, Dorothy Marie                                                                               $        15,000.00       Investor Lender
  76         7635-43 S East End Avenue        BC57, LLC                                                                                          $     6,439,502.67     Institutional Lender
  76         7635-43 S East End Avenue        Carolyn B Ucker                                                                                    $        50,000.00        Equity Investor
  76         7635-43 S East End Avenue        Cecilia Wolff                                                                                      $        73,887.50       Investor Lender
  76         7635-43 S East End Avenue        City of Chicago                                                                                    $        78,479.20             Other
  76         7635-43 S East End Avenue        Daniel Matthews, Leah Matthews                                                                     $       185,922.54       Investor Lender
  76         7635-43 S East End Avenue        Dennis & Mary Ann Hennefer                                                                         $       679,378.00       Investor Lender
  76         7635-43 S East End Avenue        Equity Trust Co./Dorothy M Baker                                                                   $        10,000.00        Equity Investor
  76         7635-43 S East End Avenue        Equity Trust Co./Dorothy M Baker                                                                   $        10,000.00       Investor Lender
  76         7635-43 S East End Avenue        Frank Starosciak                                                                                   $        47,407.14       Investor Lender
  76         7635-43 S East End Avenue        Gary Burnham (Solo 401k)                                                                           $        60,000.00        Equity Investor
  76         7635-43 S East End Avenue        Gary Burnham (Solo 401k)                                                                           $        42,029.00       Investor Lender
  76         7635-43 S East End Avenue        Gary R Burnham Jr Solo401K Trust                                                                   $        42,029.00       Investor Lender
  76         7635-43 S East End Avenue        iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $        71,321.00       Investor Lender
  76         7635-43 S East End Avenue        James Clements                                                                                     $       185,910.00       Investor Lender
  76         7635-43 S East End Avenue        Jeffry M. Edwards                                                                                  $        50,000.00       Investor Lender
  76         7635-43 S East End Avenue        JK Electron, Inc., Jan Kobylarczyk                                                                 $        13,250.00        Trade Creditor
  76         7635-43 S East End Avenue        John Bloxham                                                                                       $        51,500.00       Investor Lender
  76         7635-43 S East End Avenue        John Bloxham                                                                                       $        51,500.00       Investor Lender
  76         7635-43 S East End Avenue        Manoj Donthineni                                                                                   $        71,544.30       Investor Lender
  76         7635-43 S East End Avenue        Michael James Guilford and Nancy Richard-Guilford, Jointly with Right of Survivorship              $       310,000.00       Investor Lender
  76         7635-43 S East End Avenue        Paul N. Wilmesmeier                                                                                $       790,185.00       Investor Lender



                                                                                            33
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 49 of 85 PageID #:12105
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  76         7635-43 S East End Avenue        Penny w goree                                                                                      $          36,000.00     Equity Investor
  76         7635-43 S East End Avenue        Peter Nuspl                                                                                                                Investor Lender
  76         7635-43 S East End Avenue        QCH Investment Trust                                                                               $        50,000.00      Investor Lender
  76         7635-43 S East End Avenue        Robert Guiney                                                                                      $       112,260.00      Investor Lender
  76         7635-43 S East End Avenue        Robert R. Cook     Principle Assets LLC                                                            $         9,000.00      Investor Lender
  76         7635-43 S East End Avenue        THE INCOME FUND, LLC Thomas Garlock, Managing Member                                               $       771,830.76      Investor Lender
  76         7635-43 S East End Avenue        Tiger Chang Investments LLC                                                                        $        49,000.00      Investor Lender
  76         7635-43 S East End Avenue        Total Return Income Fund, LLC Thomas Garlock, Managing Member                                      $     1,571,886.00      Investor Lender
  76         7635-43 S East End Avenue        Trey hopkins                                                                                       $       100,000.00      Investor Lender
  76         7635-43 S East End Avenue        Umbrella Investment Partners                                                                       $        72,894.00      Investor Lender
  76         7635-43 S East End Avenue        Winnie Quick Blackwell (née Winnie Jannett Quick)                                                  $        11,000.00      Investor Lender
  77        7750-58 S Muskegon Avenue         American Estate & Trust LC, FBO Robert Mennella / OR the Mennco Properties LLC. Solo 401K Plan
                                                                                                                                                 $        50,000.00      Investor Lender
                                              (by Robert Mennella Managing Partner)
  77        7750-58 S Muskegon Avenue         Arthur and Dinah Bertrand                                                                          $     1,000,000.00      Investor Lender
  77        7750-58 S Muskegon Avenue         Bancroft, Ed                                                                                       $       258,060.00
  77        7750-58 S Muskegon Avenue         BC57, LLC                                                                                          $     6,439,502.67     Institutional Lender
  77        7750-58 S Muskegon Avenue         Christopher Wilson and Brittny Wilson (Niosi)                                                      $        52,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         CLD Construction, Inc.                                                                             $       337,300.00         Independent
                                                                                                                                                                             Contractor
  77        7750-58 S Muskegon Avenue         Danielle DeVarne                                                                                   $       150,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Derrick, Horace                                                                                    $       100,000.00        Equity Investor
  77        7750-58 S Muskegon Avenue         Derrick, Horace                                                                                    $       100,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Gallucci, Henry                                                                                    $        77,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         iPlan Group FBO Randall Pong IRA                                                                   $        60,568.03       Investor Lender
  77        7750-58 S Muskegon Avenue         Jason Ragan - TSA                                                                                  $       327,324.29        Equity Investor
  77        7750-58 S Muskegon Avenue         John E. Wysocki                                                                                    $       117,000.00        Equity Investor
  77        7750-58 S Muskegon Avenue         Maher, Avery                                                                                       $        11,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Maher, Christopher                                                                                 $        30,500.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Maher, Gevin                                                                                       $        15,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Maher, Travis                                                                                      $        10,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Mark P. Mouty                                                                                      $       180,702.77       Investor Lender
  77        7750-58 S Muskegon Avenue         Matthew Boyd                                                                                       $       405,000.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Motes, Alton                                                                                       $       245,841.62       Investor Lender
  77        7750-58 S Muskegon Avenue         Paul N. Wilmesmeier                                                                                $       790,185.00       Investor Lender
  77        7750-58 S Muskegon Avenue         QuestIRAFBOFrancisDWebb1437711                                                                     $       185,819.00       Investor Lender
  77        7750-58 S Muskegon Avenue         Scott E Pammer                                                                                     $       243,954.00       Investor Lender



                                                                                           34
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 50 of 85 PageID #:12106
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  77        7750-58 S Muskegon Avenue         Terry L. Merrill, Sheryl R. Merrill                                                                $         299,500.00    Investor Lender
  77        7750-58 S Muskegon Avenue         The Edward Falkowitz Living Trust                                                                  $         305,584.73    Investor Lender
  77        7750-58 S Muskegon Avenue         THE INCOME FUND, LLC Thomas Garlock, Managing Member                                               $         771,830.76    Investor Lender
  77        7750-58 S Muskegon Avenue         Thomas F. Gordon                                                                                   $         200,000.00     Equity Investor
  77        7750-58 S Muskegon Avenue         Walter Akita                                                                                       $          50,000.00    Investor Lender
  78         7201 S Constance Avenue          Aaron Beauclair                                                                                    $          40,000.00    Investor Lender
  78         7201 S Constance Avenue          Aluvelu Homes LLC                                                                                  $         169,271.00    Investor Lender
  78         7201 S Constance Avenue          Arthur and Dinah Bertrand                                                                          $       1,000,000.00    Investor Lender
  78         7201 S Constance Avenue          Bancroft, Ed                                                                                       $         258,060.00
  78         7201 S Constance Avenue          BC57, LLC                                                                                          $       6,439,502.67   Institutional Lender
  78         7201 S Constance Avenue          City of Chicago                                                                                    $          78,479.20           Other
  78         7201 S Constance Avenue          CLD Construction, Inc.                                                                             $         337,300.00       Independent
                                                                                                                                                                             Contractor
  78          7201 S Constance Avenue         Clearwood Funding, LLC                                                                             $       150,000.00       Investor Lender
  78          7201 S Constance Avenue         Francisco Fernandez                                                                                $       584,237.50       Investor Lender
  78          7201 S Constance Avenue         Freda R. Smith                                                                                     $        25,141.58       Investor Lender
  78          7201 S Constance Avenue         George S Black                                                                                     $        95,000.00       Investor Lender
  78          7201 S Constance Avenue         Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                        $       505,000.00       Investor Lender
  78          7201 S Constance Avenue         Initium LLC/Harry Saint-Preux                                                                      $       150,000.00       Investor Lender
  78          7201 S Constance Avenue         iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $        71,321.00       Investor Lender
  78          7201 S Constance Avenue         IPlanGroup Agent for Custodian FBO Mark Young                                                      $       380,000.00       Investor Lender
  78          7201 S Constance Avenue         iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA                                       $       110,000.00       Investor Lender
  78          7201 S Constance Avenue         James Tutsock                                                                                      $       900,000.00       Investor Lender
  78          7201 S Constance Avenue         Jason Ragan - TSA                                                                                  $       327,324.29        Equity Investor
  78          7201 S Constance Avenue         JN Investment Trust, Trustee Janice Nelson                                                         $       160,000.00       Investor Lender
  78          7201 S Constance Avenue         John P. Sullivan                                                                                   $       107,000.00       Investor Lender
  78          7201 S Constance Avenue         Kirk Road Investments, LLC                                                                         $       434,195.69       Investor Lender
  78          7201 S Constance Avenue         Lori Moreland                                                                                      $       102,348.00       Investor Lender
  78          7201 S Constance Avenue         Lori Moreland                                                                                      $        52,233.00       Investor Lender
  78          7201 S Constance Avenue         Lori Moreland                                                                                      $        21,574.00       Investor Lender
  78          7201 S Constance Avenue         Michael Borgia                                                                                     $     1,253,784.00       Investor Lender
  78          7201 S Constance Avenue         Michael Hill                                                                                       $        85,000.00       Investor Lender
  78          7201 S Constance Avenue         Michael Jacobs                                                                                     $       103,666.68        Equity Investor
  78          7201 S Constance Avenue         Optima Property Solutions, LLC                                                                     $       487,209.71       Investor Lender
  78          7201 S Constance Avenue         Pat DeSantis                                                                                       $     2,684,539.00       Investor Lender
  78          7201 S Constance Avenue         Paul N. Wilmesmeier                                                                                $       790,185.00       Investor Lender



                                                                                           35
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 51 of 85 PageID #:12107
                                                                                             Exhibit 5
                                              Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name        Claimant Name                                                                                       Claimed Amount        Claim Category as
Number                                                                                                                                                 (Total Claimed      Identified on Claim
                                                                                                                                                     Amount in Claim              Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
  78            7201 S Constance Avenue           Ping Liu                                                                                          $          58,505.33    Investor Lender
  78            7201 S Constance Avenue           PNW Investments, LLC                                                                              $         350,000.00    Investor Lender
  78            7201 S Constance Avenue           Property Solutions LLC, Kevin Bybee (managing member)                                             $          60,000.00    Investor Lender
  78            7201 S Constance Avenue           Provident Trust Group, LLC FBO Stephan Tang IRA                                                   $          71,815.00    Investor Lender
  78            7201 S Constance Avenue           Rachel Beck                                                                                       $          64,480.66    Investor Lender
  78            7201 S Constance Avenue           Rene Hribal                                                                                       $       1,525,473.04    Investor Lender
  78            7201 S Constance Avenue           Reynald Lalonde & Chantal Lemaire                                                                 $          51,000.00    Investor Lender
  78            7201 S Constance Avenue           Robert Potter                                                                                     $         282,999.00    Investor Lender
  78            7201 S Constance Avenue           Sidney Haggins                                                                                    $          70,000.00    Investor Lender
  78            7201 S Constance Avenue           Sidney Haggins                                                                                    $          70,000.00    Investor Lender
  78            7201 S Constance Avenue           Steven J. Talyai                                                                                  $         175,000.00    Investor Lender
  78            7201 S Constance Avenue           Steven K. Chennappan IRA # 17293-31                                                               $         128,000.00    Investor Lender
  78            7201 S Constance Avenue           Steven Roche                                                                                      $         127,821.13    Investor Lender
  78            7201 S Constance Avenue           Teresita M. Shelton                                                                               $         426,513.00    Investor Lender
  78            7201 S Constance Avenue           Timothy S Sharp                                                                                   $         650,000.00    Investor Lender
  78            7201 S Constance Avenue           Towpath Investments LLC - Robert Kessing (manager)                                                $         135,000.00    Investor Lender
  78            7201 S Constance Avenue           US Freedom Investments, LLC                                                                       $         175,500.00    Investor Lender
                                                  Alcalli Sabat                                                                                     $         109,396.68    Investor-Lender
  79       6160-6212 S Martin Luther King Drive
                                                  Allred, John and Glenda                                                                           $     1,421,646.52 Investor-Lender and
  79       6160-6212 S Martin Luther King Drive                                                                                                                           Equity Investor

  79       6160-6212 S Martin Luther King Drive Amit Hammer                                                                                         $       295,980.00      Investor Lender
           6160-6212 S Martin Luther King Drive Armoogam, Clifton                                                                                   $        29,940.00      Investor Lender
   79

  79       6160-6212 S Martin Luther King Drive Arvind Kinjarapu                                                                                    $       145,500.00      Investor Lender

  79       6160-6212 S Martin Luther King Drive Asians Investing In Real Estate LLC                                                                 $     1,278,402.00      Investor Lender
  79       6160-6212 S Martin Luther King Drive Bauer Latoza Studio, Ltd.                                                                           $        30,525.00       Trade Creditor


  79       6160-6212 S Martin Luther King Drive Bernadette Chen (Eleven St Felix St. Realty)                                                        $     1,000,000.00       Equity Investor

  79       6160-6212 S Martin Luther King Drive Bill Akins                                                                                          $     1,100,000.00       Equity Investor




                                                                                               36
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 52 of 85 PageID #:12108
                                                                                             Exhibit 5
                                              Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name        Claimant Name                                                                                       Claimed Amount       Claim Category as
Number                                                                                                                                                 (Total Claimed     Identified on Claim
                                                                                                                                                     Amount in Claim             Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)

  79       6160-6212 S Martin Luther King Drive Bill Akins                                                                                          $     1,100,000.00     Investor Lender
                                                Charles Powell, see attachments for official name of IRA lender which is my personal IRA            $       260,000.00     Investor-Lender
  79       6160-6212 S Martin Luther King Drive

  79       6160-6212 S Martin Luther King Drive Charles Smith                                                                                       $       350,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Daniel Matthews, Leah Matthews                                                                      $       185,922.54     Investor Lender

  79       6160-6212 S Martin Luther King Drive David M Harris                                                                                      $       831,700.00     Investor Lender
                                                  David R. Trengrove                                                                                $       705,123.88     Investor Lender
  79       6160-6212 S Martin Luther King Drive

  79       6160-6212 S Martin Luther King Drive Dennis & Mary Ann Hennefer                                                                          $       679,378.00      Investor Lender
  79       6160-6212 S Martin Luther King Drive Direct Lending Partner LLC (successor to Arena DLP Lender LLC and DLP Lending Fund LLC)             $     3,118,675.50    Institutional Lender


  79       6160-6212 S Martin Luther King Drive Distributive Marketing Inc.                                                                         $       100,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Dreischmeir, William B                                                                                                     Investor Lender

  79       6160-6212 S Martin Luther King Drive EastWest Funding Trust                                                                              $        52,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Elaine Sison Ernst                                                                                  $        95,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Francisco Fernandez                                                                                 $       584,237.50     Investor Lender

  79       6160-6212 S Martin Luther King Drive Gary Burnham (Solo 401k)                                                                            $       205,608.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Gary R. Burnham Jr. Solo 401K Trust                                                                 $       205,608.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Gary R. Burnham Jr. Solo 401K Trust                                                                 $       205,608.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Gowrisankar Challagundla                                                                            $         2,625.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Grathia Corp                                                                                        $     1,184,081.00     Investor Lender



                                                                                               37
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 53 of 85 PageID #:12109
                                                                                            Exhibit 5
                                             Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name        Claimant Name                                                                                      Claimed Amount       Claim Category as
Number                                                                                                                                                (Total Claimed     Identified on Claim
                                                                                                                                                    Amount in Claim             Form
                                                                                                                                                        Category as
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)

  79       6160-6212 S Martin Luther King Drive Green Light Investments, LLC                                                                       $        90,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Ingrid Beyer and Joel Beyer                                                                        $        10,346.02     Investor Lender

  79       6160-6212 S Martin Luther King Drive iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018                                                      Investor Lender

  79       6160-6212 S Martin Luther King Drive Irene Gacad                                                                                        $        26,103.82     Investor Lender
                                                  James Walsh                                                                                      $      200,000.00      Investor Lender
  79       6160-6212 S Martin Luther King Drive

  79       6160-6212 S Martin Luther King Drive Jason Ragan - TSA                                                                                  $       327,324.29      Equity Investor

  79       6160-6212 S Martin Luther King Drive Jeffery B McMeans                                                                                  $        53,333.35     Investor Lender

  79       6160-6212 S Martin Luther King Drive John A Martino & Carole J Wysocki                                                                  $        12,171.78     Investor Lender

  79       6160-6212 S Martin Luther King Drive John E Mize                                                                                        $        50,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Karl R. DeKlotz                                                                                    $     1,586,165.90     Investor Lender

  79       6160-6212 S Martin Luther King Drive Knickerboxer LLC                                                                                   $       102,505.16     Investor Lender
  79       6160-6212 S Martin Luther King Drive Kyle Jacobs                                                                                        $        95,000.00      Equity Investor

  79       6160-6212 S Martin Luther King Drive Larry White                                                                                        $        53,900.00     Investor Lender


  79       6160-6212 S Martin Luther King Drive Laura J. Sohm IRA                                                                                  $       104,593.29     Investor Lender

  79       6160-6212 S Martin Luther King Drive LEVENT KESEN                                                                                       $       150,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Louis Barrows                                                                                      $        25,000.00      Equity Investor

  79       6160-6212 S Martin Luther King Drive Madison Trust Company Custodian FBO Kathy B. Talman IRA                                            $        75,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Maricris M. Lee                                                                                    $         8,426.68     Investor Lender



                                                                                             38
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 54 of 85 PageID #:12110
                                                                                             Exhibit 5
                                              Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name        Claimant Name                                                                                       Claimed Amount       Claim Category as
Number                                                                                                                                                 (Total Claimed     Identified on Claim
                                                                                                                                                     Amount in Claim             Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)

  79       6160-6212 S Martin Luther King Drive Matthew Boyd (TSC Trust)                                                                            $        50,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                      $       631,739.82     Investor Lender

  79       6160-6212 S Martin Luther King Drive Meadows Enterprises Inc, Kenyon Meadows, president                                                  $        75,000.00     Investor Lender
  79         6160-6212 S Martin Luther King     Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman, Michael Goldman)             $        80,377.98     Investor Lender


  79       6160-6212 S Martin Luther King Drive Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                  $       203,254.00      Equity Investor

  79       6160-6212 S Martin Luther King Drive Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                  $       203,254.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Moran Blueshtein and Upender Subramanian                                                            $       146,857.18     Investor Lender

  79       6160-6212 S Martin Luther King Drive Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01                                          $       159,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Nandini S Chennappan                                                                                $        10,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                     $       252,907.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive New Direction IRA, Inc. FBO Ingrid Beyer, Roth IRA                                                  $        25,865.84     Investor Lender

  79       6160-6212 S Martin Luther King Drive Pankaj Patel BDA EZ NJ VENTURES, LLC.                                                               $       223,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Pat DeSantis                                                                                        $     2,684,539.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Patricia J Theil C/F Jacqueline M Theil                                                             $        62,062.58     Investor Lender

  79       6160-6212 S Martin Luther King Drive Paul N. Wilmesmeier                                                                                 $       790,185.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Philip J Lombardo and Dianne E Lombardo                                                             $        54,666.63     Investor Lender

  79       6160-6212 S Martin Luther King Drive PROFESSIONAL RENTAL LP, GEORGE SAMUEL                                                               $        58,000.04     Investor Lender

  79       6160-6212 S Martin Luther King Drive Provident Trust Group, LLC FBO Stephan Tang IRA                                                     $        71,815.00     Investor Lender



                                                                                              39
                                      Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 55 of 85 PageID #:12111
                                                                                              Exhibit 5
                                               Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name         Claimant Name                                                                                       Claimed Amount       Claim Category as
Number                                                                                                                                                  (Total Claimed     Identified on Claim
                                                                                                                                                      Amount in Claim             Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)

  79       6160-6212 S Martin Luther King Drive Real Envisions LLC                                                                                   $        53,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Receivables to Cash, LLC d/b/a Berenger Capital                                                      $       150,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Rene Hribal                                                                                          $     1,525,473.04     Investor Lender

  79       6160-6212 S Martin Luther King Drive Robert Potter                                                                                        $       282,999.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Sarah Geldart                                                                                        $        57,200.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Scheel, Guenter & Karen                                                                              $        25,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Steven R. Bald                                                                                       $       586,378.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Steven Roche                                                                                         $       127,821.13     Investor Lender

  79       6160-6212 S Martin Luther King Drive Terri S. Tracy                                                                                       $       265,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Terry L. Merrill, Sheryl R. Merrill                                                                  $       299,500.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive The Entrust Group FBO Dee Ann Nason 7230011277                                                       $       150,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Todd Colucy                                                                                          $        54,000.02     Investor Lender

  79       6160-6212 S Martin Luther King Drive United Capital Properties, LLC                                                                       $       144,999.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive US Freedom Investments, LLC                                                                          $       175,500.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive Valery Lipenko                                                                                       $        50,000.00     Investor Lender
                                                   Victor Shaw                                                                                       $      296,025.03      Investor Lender
  79       6160-6212 S Martin Luther King Drive

  79       6160-6212 S Martin Luther King Drive Vistex Properties LLC                                                                                $       107,000.02     Investor Lender

  79       6160-6212 S Martin Luther King Drive Walsh, James                                                                                                                Investor Lender



                                                                                               40
                                     Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 56 of 85 PageID #:12112
                                                                                             Exhibit 5
                                              Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property     Property Address or Fund Name        Claimant Name                                                                                       Claimed Amount       Claim Category as
Number                                                                                                                                                 (Total Claimed     Identified on Claim
                                                                                                                                                     Amount in Claim             Form
                                                                                                                                                         Category as
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)

  79       6160-6212 S Martin Luther King Drive William (Will) J Cook III                                                                           $       100,000.00     Investor Lender

  79       6160-6212 S Martin Luther King Drive William Needham                                                                                     $       355,428.00     Investor Lender
                                                Wisemove Properties LLC, (Anthony and Linda Reid, members)                                          $       668,979.00     Investor-Lender
  79       6160-6212 S Martin Luther King Drive

  79       6160-6212 S Martin Luther King Drive   Yin Liu, Ping Xu                                                                                  $       300,000.00      Investor Lender
  80               2736 W 64th Street             1839 Fund I LLC                                                                                   $        29,514.00    Institutional Lender
  80               2736 W 64th Street             ARBOR VENTURES OVERSEAS LIMITED, LLC                                                              $       176,122.67      Investor-Lender
  80               2736 W 64th Street             Arthur and Dinah Bertrand                                                                         $     1,000,000.00      Investor Lender
  80               2736 W 64th Street             DANIEL J MARTINEAU                                                                                $       321,016.60      Investor Lender
  80               2736 W 64th Street             Debbie Lasley                                                                                     $       104,550.09      Investor Lender
  80               2736 W 64th Street             Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                           $     1,031,324.00      Investor Lender
  80               2736 W 64th Street             EQUITY TRUST COMPANY CUSTODIAN FBO ALBERT RUFFIN IRA                                              $        50,000.00      Investor Lender
  80               2736 W 64th Street             Hongjun Li and Sheyu Zhou                                                                         $        95,370.00      Investor Lender
  80               2736 W 64th Street             John P. Sullivan                                                                                  $       107,000.00      Investor Lender
  80               2736 W 64th Street             Leah Kalish                                                                                       $       119,000.00      Investor Lender
  80               2736 W 64th Street             Liberty EBCP, LLC                                                                                 $    10,638,796.40    Institutional Lender
  80               2736 W 64th Street             Mark Young                                                                                        $       366,131.08      Investor Lender
  80               2736 W 64th Street             Paul Applefield (401k)                                                                            $       106,000.00      Investor Lender
  80               2736 W 64th Street             Paul Applefield (Fam. Trust)                                                                      $       155,000.00      Investor Lender
  80               2736 W 64th Street             Robert Guiney                                                                                     $       112,260.00      Investor Lender
  80               2736 W 64th Street             Sunshine Bliss LLC                                                                                $        32,800.00      Investor Lender
  80               2736 W 64th Street             The Anchor Group LLC - Ronald J. Hansen, Managing Partner                                         $        25,000.00      Investor Lender
  81             4317 S Michigan Avenue           Austin Capital Trust Company on behalf of Summit Trust Company, custodian FBO David R Theil MD    $        77,520.06      Investor Lender

  81             4317 S Michigan Avenue           Capital Investors, LLC                                                                            $       930,376.31      Investor Lender
  81             4317 S Michigan Avenue           Deborah Buffamanti                                                                                $        34,723.00       Equity Investor
  81             4317 S Michigan Avenue           Deborah Buffamanti                                                                                $        34,723.00       Equity Investor
  81             4317 S Michigan Avenue           Gerry / Clarice Recamara                                                                          $         2,227.80      Investor Lender
  81             4317 S Michigan Avenue           Hang Zhou and Lu Dong                                                                             $       157,821.57      Investor Lender
  81             4317 S Michigan Avenue           Harvey Singer                                                                                     $       854,387.63      Investor Lender
  81             4317 S Michigan Avenue           Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                       $       505,000.00      Investor Lender
  81             4317 S Michigan Avenue           Liberty EBCP, LLC                                                                                 $    10,638,796.40    Institutional Lender
  81             4317 S Michigan Avenue           Marjorie Jean Sexton                                                                              $       200,000.00      Investor Lender



                                                                                              41
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 57 of 85 PageID #:12113
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  81          4317 S Michigan Avenue          Michael F Grant & L. Gretchen Grant                                                                $         695,000.00     Investor Lender
  81          4317 S Michigan Avenue          Paul Harrison                                                                                      $         420,331.59     Investor Lender
  81          4317 S Michigan Avenue          Paul N. Wilmesmeier                                                                                $         790,185.00     Investor Lender
  81          4317 S Michigan Avenue          PINELLAS FLORIDA FREEDOM REALTY, LLC (GARRETT MILLER)                                              $          10,000.00     Investor Lender
  81          4317 S Michigan Avenue          Ramsey Stephan                                                                                     $          50,000.00     Investor Lender
  81          4317 S Michigan Avenue          Ronald Mark Beal                                                                                   $          90,000.00     Investor Lender
  81          4317 S Michigan Avenue          Sohm Strategic Investments, LLC                                                                    $          77,250.00     Investor Lender
  81          4317 S Michigan Avenue          SUSAN MARTINEZ                                                                                     $          51,000.00     Investor Lender
  81          4317 S Michigan Avenue          Verdell Michaux                                                                                    $          34,000.00      Equity Investor
  81          4317 S Michigan Avenue          Thaddeus Gala                                                                                      $        100,000.00      Investor Lender
  82         6355-59 S Talman Avenue          Adir Hazan                                                                                         $         150,000.00     Investor Lender
  82         6355-59 S Talman Avenue          ALICE HAN                                                                                          $          51,498.62     Investor Lender
  82         6355-59 S Talman Avenue          Annie Chang                                                                                        $         246,935.34     Investor Lender
  82         6355-59 S Talman Avenue          Charles P McEvoy                                                                                   $         438,733.33     Investor Lender
  82         6355-59 S Talman Avenue          DANIEL J MARTINEAU                                                                                 $         321,016.60     Investor Lender
  82         6355-59 S Talman Avenue          H&W Management Company, Inc.                                                                       $         200,000.00     Investor Lender
  82         6355-59 S Talman Avenue          Huiyi Yang                                                                                         $          37,000.00     Investor Lender
  82         6355-59 S Talman Avenue          Jane Shafrin                                                                                       $         110,000.00     Investor Lender
  82         6355-59 S Talman Avenue          Jay Sutherland                                                                                     $          51,749.99     Investor Lender
  82         6355-59 S Talman Avenue          John Braden and Cynthia Braden                                                                     $          37,691.67     Investor Lender
  82         6355-59 S Talman Avenue          Kester Brothers Farm, LLC, C/O James R. Kester                                                     $         152,911.82     Investor Lender
  82         6355-59 S Talman Avenue          Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  82         6355-59 S Talman Avenue          Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01                                         $         159,000.00     Investor Lender
  82         6355-59 S Talman Avenue          Pat DeSantis                                                                                       $       2,684,539.00     Investor Lender
  82         6355-59 S Talman Avenue          Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $         184,785.31     Investor Lender
  82         6355-59 S Talman Avenue          Robert Potter                                                                                      $         282,999.00     Investor Lender
  82         6355-59 S Talman Avenue          Sidney Cohn                                                                                        $          87,049.30     Investor Lender
  82         6355-59 S Talman Avenue          Steven Roche                                                                                       $         127,821.13     Investor Lender
  82         6355-59 S Talman Avenue          Terri S. Tracy                                                                                     $         265,000.00     Investor Lender
  82         6355-59 S Talman Avenue          The Jacqueline C Rowe Living Trust                                                                 $         372,417.74     Investor Lender
  82         6355-59 S Talman Avenue          The Moore/Ferrer Family 2004 Trust                                                                 $         208,341.66     Investor Lender
  83         6356 S California Avenue         Bancroft, Ed                                                                                       $         258,060.00
  83         6356 S California Avenue         Capital Investors, LLC                                                                             $         930,376.31    Investor Lender
  83         6356 S California Avenue         Cross 5774 Holdings LLC - Cross Global Funding Group                                               $          75,000.00    Investor Lender
  83         6356 S California Avenue         Francisco Fernandez                                                                                $         584,237.50    Investor Lender
  83         6356 S California Avenue         Gallowglass LLC c/o Patrick Bournes                                                                $         100,000.00    Investor-Lender



                                                                                           42
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 58 of 85 PageID #:12114
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  83          6356 S California Avenue        iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $          71,321.00     Investor Lender
  83          6356 S California Avenue        iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                     $          44,433.00     Investor Lender
  83          6356 S California Avenue        Jenks, Nicolas and Joyce                                                                           $        155,249.47      Investor Lender
  83          6356 S California Avenue        John E. Wysocki                                                                                    $        117,000.00      Investor-Lender
  83          6356 S California Avenue        Kathleen Martin                                                                                    $        304,605.24       Equity Investor
  83          6356 S California Avenue        Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  83          6356 S California Avenue        Minchow, Rochelle                                                                                  $        190,000.00      Investor Lender
  83          6356 S California Avenue        OAK BARREL ONE, LLC (TED GUILLEN)                                                                  $          20,038.00      Equity Investor
  83          6356 S California Avenue        OAK BARREL ONE, LLC (TED GUILLEN)                                                                  $          20,038.00     Investor Lender
  83          6356 S California Avenue        Paul Scribner                                                                                      $        200,000.00      Investor Lender
  83          6356 S California Avenue        Peter Nuspl                                                                                                                 Investor Lender
  83          6356 S California Avenue        Scott E Pammer                                                                                     $       243,954.00       Investor Lender
  83          6356 S California Avenue        Strata Trust Company FBO Vincent Michael Spreuwenberg IRA 201207909                                $        39,976.38       Investor Lender
  83          6356 S California Avenue        Virginia Lieblein                                                                                  $        19,551.16       Investor Lender
  84           7051 S Bennett Avenue          1839 Fund I LLC                                                                                    $        87,717.00     Institutional Lender
  84           7051 S Bennett Avenue          Annie Chang                                                                                        $       246,935.34       Investor Lender
  84           7051 S Bennett Avenue          Best Capital Funding Inc                                                                           $        28,000.00       Investor Lender
  84           7051 S Bennett Avenue          Burton, Barbara                                                                                    $        99,000.00       Investor Lender
  84           7051 S Bennett Avenue          Donald Freers aka Meadows Advisors LLC                                                             $       198,000.00       Investor Lender
  84           7051 S Bennett Avenue          Green Light Investments, LLC                                                                       $        90,000.00       Investor Lender
  84           7051 S Bennett Avenue          Jerry Adamsky                                                                                      $        84,000.00       Investor Lender
  84           7051 S Bennett Avenue          Julie Patel                                                                                        $        97,038.00       Investor Lender
  84           7051 S Bennett Avenue          Kimberly W Robinson                                                                                $        98,000.00       Investor Lender
  84           7051 S Bennett Avenue          Liberty EBCP, LLC                                                                                  $    10,638,796.40     Institutional Lender
  84           7051 S Bennett Avenue          Melanie T. or Gary M. Gonzales                                                                     $       525,525.01       Investor Lender
  84           7051 S Bennett Avenue          Paul Scribner                                                                                      $       200,000.00       Investor Lender
  84           7051 S Bennett Avenue          Peter Nuspl                                                                                                                 Investor Lender
  84           7051 S Bennett Avenue          Steve Weera Tonasut and Esther Kon Tonasut                                                         $        50,000.00       Investor Lender
  84           7051 S Bennett Avenue          The Jacqueline C Rowe Living Trust                                                                 $       372,417.74       Investor Lender
  84           7051 S Bennett Avenue          United Capital Properties, LLC                                                                     $       144,999.00       Investor Lender
  84           7051 S Bennett Avenue          Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $       668,979.00       Investor-Lender
  84           7051 S Bennett Avenue          XUWEN LIN                                                                                          $        58,700.00       Investor Lender
  84           7051 S Bennett Avenue          ZIN INVESTMENTS LLC - c/o WILLIAM J. IANNAZZI                                                      $       402,500.00       Investor Lender
  85        7201-07 S Dorchester Avenue       Asians Investing In Real Estate LLC                                                                $     1,278,402.00       Investor Lender
  85        7201-07 S Dorchester Avenue       Bill Akins                                                                                         $     1,100,000.00        Equity Investor
  85        7201-07 S Dorchester Avenue       Bill Akins                                                                                         $     1,100,000.00       Investor Lender



                                                                                           43
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 59 of 85 PageID #:12115
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  85        7201-07 S Dorchester Avenue       Frank and Laura Sohm                                                                               $        167,893.65      Investor Lender
  85        7201-07 S Dorchester Avenue       Gallowglass LLC c/o Patrick Bournes                                                                $        100,000.00      Investor-Lender
  85        7201-07 S Dorchester Avenue       iPlan Group FBO Randall Pong IRA                                                                   $          60,568.03     Investor Lender
  85        7201-07 S Dorchester Avenue       Jenks, Nicolas and Joyce                                                                           $        155,249.47      Investor Lender
  85        7201-07 S Dorchester Avenue       Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  85        7201-07 S Dorchester Avenue       Lori Waring                                                                                        $          65,063.99     Investor Lender
  85        7201-07 S Dorchester Avenue       MADISON TRUST COMPANY CUSTODIAN FBO JAMES R ROBINSON SELF-DIRECTED ROTH IRA 1704092                $          51,749.00     Investor Lender

  85        7201-07 S Dorchester Avenue       Towpath Investments LLC - Robert Kessing (manager)                                                 $       135,000.00      Investor Lender
  85        7201-07 S Dorchester Avenue       Victor Shaw                                                                                        $      296,025.03       Investor Lender
  86         7442-48 S Calumet Avenue         ALEX BRESLAV                                                                                       $       247,000.00      Investor-Lender
  86         7442-48 S Calumet Avenue         Arthur Bertrand                                                                                    $        78,079.82      Investor Lender
  86         7442-48 S Calumet Avenue         Bancroft, Ed                                                                                       $       258,060.00
  86         7442-48 S Calumet Avenue         Bluebridge Partners Limited                                                                        $       791,620.17       Investor Lender
  86         7442-48 S Calumet Avenue         Bonaparte Properties LLC                                                                           $        25,000.00       Investor Lender
  86         7442-48 S Calumet Avenue         David Marcus                                                                                       $     1,370,000.00       Investor Lender
  86         7442-48 S Calumet Avenue         Demetres Velendzas                                                                                 $        51,500.00       Investor Lender
  86         7442-48 S Calumet Avenue         Harvey Singer                                                                                      $       854,387.63       Investor Lender
  86         7442-48 S Calumet Avenue         iPlanGroup Agent for Custodian FBO Mary Lohrman IRA                                                $        51,783.33       Investor Lender
  86         7442-48 S Calumet Avenue         Iplangroup agent for custodian FBO Richard Lohrman IRA                                             $       129,701.60       Investor Lender
  86         7442-48 S Calumet Avenue         Jerome B. Shaffer                                                                                  $       250,000.00       Investor Lender
  86         7442-48 S Calumet Avenue         Liberty EBCP, LLC                                                                                  $    10,638,796.40     Institutional Lender
  86         7442-48 S Calumet Avenue         Paul Harrison                                                                                      $       420,331.59       Investor Lender
  86         7442-48 S Calumet Avenue         Peter Nuspl                                                                                                                 Investor Lender
  86         7442-48 S Calumet Avenue         Robert Guiney                                                                                      $       112,260.00       Investor Lender
  86         7442-48 S Calumet Avenue         Teresita M. Shelton                                                                                $       426,513.00       Investor Lender
  86         7442-48 S Calumet Avenue         Timothy S Sharp                                                                                    $       650,000.00       Investor Lender
  87            7508 S Essex Avenue           ALEX BRESLAV                                                                                       $       247,000.00       Investor-Lender
  87            7508 S Essex Avenue           Anjie Comer                                                                                        $        25,000.00        Equity-Investor
  87            7508 S Essex Avenue           Asians Investing In Real Estate LLC                                                                $     1,278,402.00       Investor Lender
  87            7508 S Essex Avenue           Bernadette Chen (Eleven St Felix St. Realty)                                                       $     1,000,000.00        Equity Investor
  87            7508 S Essex Avenue           BETH DENTON                                                                                        $        20,699.99       Investor Lender
  87            7508 S Essex Avenue           BETH DENTON (Elisabeth Denton)                                                                     $        51,751.49       Investor Lender
  87            7508 S Essex Avenue           Bill Akins                                                                                         $     1,100,000.00       Investor Lender
  87            7508 S Essex Avenue           Bill Akins                                                                                         $     1,100,000.00        Equity Investor
  87            7508 S Essex Avenue           Capital Liability Investments, LLC                                                                 $        55,025.00       Investor Lender



                                                                                           44
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 60 of 85 PageID #:12116
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  87            7508 S Essex Avenue           Charlotte A Hofer                                                                                  $         370,000.00      Equity Investor
  87            7508 S Essex Avenue           Cosmos Building Maintenance Solo 401K Trust Rolando Lopez                                          $          50,000.00     Investor Lender
  87            7508 S Essex Avenue           DANIEL J MARTINEAU                                                                                 $         321,016.60     Investor Lender
  87            7508 S Essex Avenue           David M Harris                                                                                     $         831,700.00     Investor Lender
  87            7508 S Essex Avenue           Henry C. Scheuller                                                                                 $         246,440.00     Investor Lender
  87            7508 S Essex Avenue           Huiyi Yang                                                                                         $          21,935.00     Investor Lender
  87            7508 S Essex Avenue           iPlan Group FBO Randall Pong IRA                                                                   $          60,568.03     Investor Lender
  87            7508 S Essex Avenue           James M McKnight and Silma L McKnight                                                              $         140,325.13     Investor Lender
  87            7508 S Essex Avenue           James Taber                                                                                        $         125,000.00     Investor Lender
  87            7508 S Essex Avenue           Jason Ragan - TSA                                                                                  $         473,079.71      Equity Investor
  87            7508 S Essex Avenue           Joel Feingold JFKN Investment Trust                                                                $          95,000.00     Investor Lender
  87            7508 S Essex Avenue           LA DONNA WRIGHT ACKLEN                                                                             $         268,666.74     Investor Lender
  87            7508 S Essex Avenue           Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  87            7508 S Essex Avenue           Lori Moreland                                                                                      $         102,348.00     Investor Lender
  87            7508 S Essex Avenue           Madison Trust Company Custodian FBO David Harris                                                   $          53,487.09     Investor Lender
  87            7508 S Essex Avenue           Madison Trust Company Custodian FBO Stuart Edelman                                                 $         255,332.70     Investor Lender
  87            7508 S Essex Avenue           Minchow, Rochelle                                                                                  $         190,000.00     Investor Lender
  87            7508 S Essex Avenue           Phyllis Harte                                                                                      $          36,069.53     Investor Lender
  87            7508 S Essex Avenue           Receivables to Cash, LLC d/b/a Berenger Capital                                                    $         150,000.00     Investor Lender
  87            7508 S Essex Avenue           Russ Moreland                                                                                      $           3,000.00     Investor Lender
  87            7508 S Essex Avenue           Terri S. Tracy                                                                                     $         265,000.00     Investor Lender
  87            7508 S Essex Avenue           Umbrella Investment Partners                                                                       $          72,894.00     Investor Lender
  87            7508 S Essex Avenue           Wesley Pittman                                                                                     $         180,048.45     Investor Lender
  88           7546 S Saginaw Avenue          Annie Chang                                                                                        $         246,935.34     Investor Lender
  88           7546 S Saginaw Avenue          Asians Investing In Real Estate LLC                                                                $       1,278,402.00     Investor Lender
  88           7546 S Saginaw Avenue          Bernadette Chen (Eleven St Felix St. Realty)                                                       $       1,000,000.00      Equity Investor
  88           7546 S Saginaw Avenue          Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $         260,000.00     Investor-Lender
  88           7546 S Saginaw Avenue          Daniel Matthews, Leah Matthews                                                                     $         185,922.54     Investor Lender
  88           7546 S Saginaw Avenue          Elizabeth Zeng                                                                                     $        148,422.77      Investor Lender
  88           7546 S Saginaw Avenue          Equity Trust Company Custodian FBO Marvette Cofield Roth IRA; Equity Trust Company Custodian       $          25,000.00     Investor Lender
                                              FBO Marvette Cofield SEP IRA
  88           7546 S Saginaw Avenue          Gary Burnham (Solo 401k)                                                                           $       205,608.00      Investor Lender
  88           7546 S Saginaw Avenue          Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00      Investor Lender
  88           7546 S Saginaw Avenue          Gary R. Burnham Jr. Solo 401K Trust                                                                $       205,608.00      Investor Lender
  88           7546 S Saginaw Avenue          Gregory M. Wetz                                                                                    $        50,000.00      Investor Lender
  88           7546 S Saginaw Avenue          HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                                                          $        26,260.28      Investor Lender



                                                                                           45
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 61 of 85 PageID #:12117
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  88           7546 S Saginaw Avenue          Huiyi Yang and Hui Wang                                                                            $          43,150.22     Investor Lender
  88           7546 S Saginaw Avenue          Invested as Louis Duane Velez, LLC with Louis Duane Velez as manager                               $          50,000.00     Investor Lender
  88           7546 S Saginaw Avenue          Investment made by Louis Duane Velez, LLC with Louis Duane Velez as manager                        $          50,000.00     Investor Lender
  88           7546 S Saginaw Avenue          Investment made by Louis Duane Velez, LLC with Louis Duane Velez as manager                        $          50,000.00     Investor Lender
  88           7546 S Saginaw Avenue          Iplangroup agent for custodian FBO Richard Lohrman IRA                                             $        129,701.60      Investor Lender
  88           7546 S Saginaw Avenue          Ivan A. Campbell                                                                                   $          52,000.00     Investor Lender
  88           7546 S Saginaw Avenue          John Bloxham                                                                                       $          25,123.83     Investor Lender
  88           7546 S Saginaw Avenue          John E. Wysocki                                                                                    $        117,000.00       Equity Investor
  88           7546 S Saginaw Avenue          Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  88           7546 S Saginaw Avenue          Louis Duane Velez, LLC (Louis Duane Velez as manager)                                              $          50,000.00     Investor Lender
  88           7546 S Saginaw Avenue          MaryAnn Zimmerman                                                                                  $          50,000.00     Investor Lender
  88           7546 S Saginaw Avenue          Michael F Grant & L. Gretchen Grant                                                                $        695,000.00      Investor Lender
  88           7546 S Saginaw Avenue          Paul N. Wilmesmeier                                                                                $        790,185.00      Investor Lender
  88           7546 S Saginaw Avenue          Peter Nuspl                                                                                                                 Investor Lender
  88           7546 S Saginaw Avenue          Petra Zoeller                                                                                      $       546,619.00       Investor Lender
  88           7546 S Saginaw Avenue          Phillip G. Vander Kraats                                                                           $        80,186.82       Investor Lender
  88           7546 S Saginaw Avenue          QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11 and Acct# 25282-21                       $        89,482.53       Investor Lender
  88           7546 S Saginaw Avenue          Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $       184,785.31       Investor Lender
  88           7546 S Saginaw Avenue          Robert Potter                                                                                      $       282,999.00       Investor Lender
  88           7546 S Saginaw Avenue          Samir S. Totah and Norma S. Totah, Trustees of the Samir S. Totah and Norma S. Totah Declaration   $        24,500.00       Investor Lender
                                              Trust 03/08/200
  88           7546 S Saginaw Avenue          Sidney Haggins                                                                                     $        70,000.00      Investor Lender
  88           7546 S Saginaw Avenue          Sidney Haggins                                                                                     $        70,000.00      Investor Lender
  88           7546 S Saginaw Avenue          Sohm Strategic Investments, LLC                                                                    $        77,250.00      Investor Lender
  88           7546 S Saginaw Avenue          Stephan Tang                                                                                       $        50,000.00       Equity Investor
  88           7546 S Saginaw Avenue          Terry M McDonald - Horizon Trust Custodian FBO Terry M McDonald IRA                                $       137,333.33      Investor Lender
  88           7546 S Saginaw Avenue          US Freedom Investments, LLC                                                                        $       175,500.00      Investor Lender
  88           7546 S Saginaw Avenue          Walter T Akita and Margaret M Akita                                                                $       100,000.00      Investor Lender
  88           7546 S Saginaw Avenue          White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina Goltsev/Goltseva), Trustees    $       127,152.37      Investor Lender

  88          7546 S Saginaw Avenue           Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $       668,979.00   Investor-Lender
  89          7600 S Kingston Avenue          Allred, John and Glenda                                                                            $     1,421,646.52 Investor-Lender and
                                                                                                                                                                       Equity Investor
  89          7600 S Kingston Avenue          Annie Chang                                                                                        $       246,935.34   Investor Lender
  89          7600 S Kingston Avenue          Arthur Bertrand                                                                                    $        78,079.82   Investor Lender
  89          7600 S Kingston Avenue          Aryeh (Judah) Smith                                                                                $        50,000.00   Investor Lender



                                                                                           46
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 62 of 85 PageID #:12118
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  89          7600 S Kingston Avenue          Asians Investing In Real Estate LLC                                                                $       1,278,402.00     Investor Lender
  89          7600 S Kingston Avenue          Bernadette Chen (Eleven St Felix St. Realty)                                                       $       1,000,000.00      Equity Investor
  89          7600 S Kingston Avenue          City of Chicago                                                                                    $          78,479.20           Other
  89          7600 S Kingston Avenue          David Marcus                                                                                       $       1,370,000.00     Investor Lender
  89          7600 S Kingston Avenue          Dennis & Mary Ann Hennefer                                                                         $         679,378.00     Investor Lender
  89          7600 S Kingston Avenue          Duke E. Heger and Viviana Heger                                                                    $         117,000.00     Investor Lender
  89          7600 S Kingston Avenue          Frank Sohm IRA                                                                                     $         148,604.93     Investor Lender
  89          7600 S Kingston Avenue          Frank Starosciak                                                                                   $          47,407.14     Investor Lender
  89          7600 S Kingston Avenue          Fraser Realty Capital, LLC                                                                         $          20,038.00     Investor Lender
  89          7600 S Kingston Avenue          Geronimo Usuga Carmona                                                                             $           8,937.50     Investor Lender
  89          7600 S Kingston Avenue          Halbur, William and Janice                                                                         $          20,000.00     Investor Lender
  89          7600 S Kingston Avenue          iPlan Group Agent for Custodian FBO Paula Levand Roth                                              $          34,819.65     Investor Lender
  89          7600 S Kingston Avenue          iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                                       $          71,321.00     Investor Lender
  89          7600 S Kingston Avenue          iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                     $          44,433.00     Investor Lender
  89          7600 S Kingston Avenue          John Bloxham                                                                                       $          36,826.17     Investor Lender
  89          7600 S Kingston Avenue          Julie Patel                                                                                        $          97,038.00     Investor Lender
  89          7600 S Kingston Avenue          KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold Kunio Kameda)                                 $         220,000.00     Investor Lender
  89          7600 S Kingston Avenue          Karen Droste                                                                                       $          74,000.00     Investor Lender
  89          7600 S Kingston Avenue          Law Office of V.L. Heger, A Professional Corporation                                               $          50,369.00     Investor Lender
  89          7600 S Kingston Avenue          Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  89          7600 S Kingston Avenue          Madison Trust Company Custodian FBO James R. Talman IRA                                            $          20,000.00     Investor Lender
  89          7600 S Kingston Avenue          Michael F Grant & L. Gretchen Grant                                                                $         695,000.00     Investor Lender
  89          7600 S Kingston Avenue          Midland IRA, Inc. LLC Custodian FBO, Terry L Merrill, IRA Account # 6820601                        $          60,000.00     Investor Lender
  89          7600 S Kingston Avenue          Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                    $         252,907.00     Investor Lender
  89          7600 S Kingston Avenue          Paul N. Wilmesmeier                                                                                $         790,185.00     Investor Lender
  89          7600 S Kingston Avenue          Private Finance Solutions, LLC                                                                     $         128,406.34     Investor Lender
  89          7600 S Kingston Avenue          Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account #15528-11 and #15528-21                     $         184,785.31     Investor Lender
  89          7600 S Kingston Avenue          Rita Aken                                                                                          $          75,000.00     Investor Lender
  89          7600 S Kingston Avenue          Rita Aken                                                                                          $          75,000.00     Investor Lender
  89          7600 S Kingston Avenue          robert maione                                                                                      $         110,000.00     Investor Lender
  89          7600 S Kingston Avenue          Spectra Investments LLC/ Deborah L. Mullica                                                        $         579,288.00      Equity Investor
  89          7600 S Kingston Avenue          Spectra Investments LLC/ Deborah L. Mullica                                                        $         579,288.00     Investor Lender
  89          7600 S Kingston Avenue          Timothy S Sharp                                                                                    $         650,000.00     Investor Lender
  89          7600 S Kingston Avenue          Towpath Investments LLC - Robert Kessing (manager)                                                 $         135,000.00     Investor Lender
  89          7600 S Kingston Avenue          TruStar Real Estate Solutions, LLC                                                                 $         385,000.00     Investor Lender
  89          7600 S Kingston Avenue          United Capital Properties, LLC                                                                     $         144,999.00     Investor Lender



                                                                                           47
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 63 of 85 PageID #:12119
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  89          7600 S Kingston Avenue          Uyen Dinh                                                                                          $          15,793.28     Investor Lender
  89          7600 S Kingston Avenue          XUWEN LIN                                                                                          $          58,700.00     Investor Lender
  90          7656 S Kingston Avenue          Alcalli Sabat                                                                                      $         109,396.68     Investor-Lender
  90          7656 S Kingston Avenue          City of Chicago                                                                                    $          78,479.20           Other
  90          7656 S Kingston Avenue          Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $       1,031,324.00     Investor Lender
  90          7656 S Kingston Avenue          Harvey Singer                                                                                      $         854,387.63     Investor Lender
  90          7656 S Kingston Avenue          iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $         165,739.00      Equity Investor
  90          7656 S Kingston Avenue          iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $         238,889.23     Investor Lender
  90          7656 S Kingston Avenue          John E. Wysocki                                                                                    $         117,000.00      Equity Investor
  90          7656 S Kingston Avenue          Jose Galarza                                                                                       $          20,107.00     Investor Lender
  90          7656 S Kingston Avenue          Kingdom Trust Company custodian, FBO Louis Duane Velez SEP IRA Acc. #7422686172                    $         100,000.00     Investor Lender
  90          7656 S Kingston Avenue          Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA Acc. #7422686172                   $         100,000.00     Investor Lender
  90          7656 S Kingston Avenue          Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA Acc. #7422686172                   $         100,000.00     Investor Lender
  90          7656 S Kingston Avenue          Leah Kalish                                                                                        $         119,000.00     Investor Lender
  90          7656 S Kingston Avenue          Legacy Trading LLC                                                                                 $         257,000.00     Investor Lender
  90          7656 S Kingston Avenue          Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  90          7656 S Kingston Avenue          Mark Young                                                                                         $         366,131.08     Investor Lender
  90          7656 S Kingston Avenue          Michael D More                                                                                     $         100,000.00     Investor Lender
  90          7656 S Kingston Avenue          Peter Nuspl                                                                                                                 Investor Lender
  90          7656 S Kingston Avenue          The Edward Falkowitz Living Trust                                                                  $       305,584.73       Investor Lender
  91           7701 S Essex Avenue            1839 Fund I LLC                                                                                    $       105,200.00     Institutional Lender
  91           7701 S Essex Avenue            Covenant Funding LLC                                                                               $       386,250.00       Investor Lender
  91           7701 S Essex Avenue            Dennis & Mary Ann Hennefer                                                                         $       679,378.00       Investor Lender
  91           7701 S Essex Avenue            Dennis K McCoy                                                                                     $       312,238.67       Investor Lender
  91           7701 S Essex Avenue            Domenic Simone                                                                                     $       153,246.58        Equity Investor
  91           7701 S Essex Avenue            Domenic Simone                                                                                     $       153,246.58       Investor Lender
  91           7701 S Essex Avenue            Investment made as Louis Duane Velez, LLC with Louis Duane Velez as the manager                    $       150,000.00       Investor Lender
  91           7701 S Essex Avenue            Liberty EBCP, LLC                                                                                  $    10,638,796.40     Institutional Lender
  91           7701 S Essex Avenue            Louis Duane Velez, LLC (Louis Duane Velez as the manager)                                          $       150,000.00       Investor Lender
  91           7701 S Essex Avenue            Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611                                            $        55,500.00       Investor Lender
  91           7701 S Essex Avenue            Shane E Veltri                                                                                     $       465,000.00        Equity Investor
  91           7701 S Essex Avenue            Terry L. Merrill, Sheryl R. Merrill                                                                $       299,500.00       Investor Lender
  92          7748-50 S Essex Avenue          Annie Chang                                                                                        $       246,935.34       Investor Lender
  92          7748-50 S Essex Avenue          Asians Investing In Real Estate LLC                                                                $     1,278,402.00       Investor Lender
  92          7748-50 S Essex Avenue          Austin Capital Trust Company on behalf of Summit Trust Company, custodian FBO David R Theil MD     $        77,520.06       Investor Lender




                                                                                           48
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 64 of 85 PageID #:12120
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  92          7748-50 S Essex Avenue          Blessing Strategies, LLC                                                                           $          29,784.00     Investor Lender
  92          7748-50 S Essex Avenue          CAMAPlan f.b.o Judith D. Ferrara, Roth IRA                                                         $        300,000.00      Investor Lender
  92          7748-50 S Essex Avenue          Cecilia Wolff                                                                                      $          73,887.50     Investor Lender
  92          7748-50 S Essex Avenue          City of Chicago                                                                                    $          78,479.20           Other
  92          7748-50 S Essex Avenue          Daniel Matthews, Leah Matthews                                                                     $        185,922.54      Investor Lender
  92          7748-50 S Essex Avenue          Ferrara, Judith                                                                                    $        300,000.00      Investor Lender
  92          7748-50 S Essex Avenue          Francisco Fernandez                                                                                $        584,237.50      Investor Lender
  92          7748-50 S Essex Avenue          Gerry Recamara                                                                                     $          55,000.00     Investor Lender
  92          7748-50 S Essex Avenue          Heidi H. Liu                                                                                       $          76,079.07      Equity Investor
  92          7748-50 S Essex Avenue          Heidi H. Liu                                                                                       $          38,170.50     Investor Lender
  92          7748-50 S Essex Avenue          James Clements                                                                                     $        185,910.00      Investor Lender
  92          7748-50 S Essex Avenue          James Walsh                                                                                                                 Investor Lender
  92          7748-50 S Essex Avenue          James Walsh                                                                                        $      200,000.00        Investor Lender
  92          7748-50 S Essex Avenue          JBMacy Solo 401K Trust                                                                             $        61,950.00       Investor Lender
  92          7748-50 S Essex Avenue          John Bloxham for JBMacy Solo 401K Trust                                                            $        61,950.00       Investor Lender
  92          7748-50 S Essex Avenue          John Witzigreuter                                                                                  $       200,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Julie Elaine Fogle                                                                                 $        50,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Kenneth (Ken) and Maria (Tina) Jorgensen                                                           $       453,233.25       Investor Lender
  92          7748-50 S Essex Avenue          Kyle Jacobs                                                                                        $        95,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Larry White                                                                                        $        50,800.00       Investor Lender
  92          7748-50 S Essex Avenue          Liberty EBCP, LLC                                                                                  $    10,638,796.40     Institutional Lender
  92          7748-50 S Essex Avenue          Liwen Zhao                                                                                         $        98,000.00       Investor Lender
  92          7748-50 S Essex Avenue          LMJ Sales, Inc.                                                                                    $       559,807.34       Investor Lender
  92          7748-50 S Essex Avenue          Marjorie Jean Sexton                                                                               $       200,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Mark Young                                                                                         $       366,131.08       Investor Lender
  92          7748-50 S Essex Avenue          Michael F Grant & L. Gretchen Grant                                                                $       695,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                    $       252,907.00       Investor Lender
  92          7748-50 S Essex Avenue          Paul Applefield (401k)                                                                             $       106,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Paul Applefield (Fam. Trust)                                                                       $       155,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Paul N. Wilmesmeier                                                                                $       790,185.00       Investor Lender
  92          7748-50 S Essex Avenue          Paul Scribner                                                                                      $       200,000.00       Investor Lender
  92          7748-50 S Essex Avenue          Petra Zoeller                                                                                      $       546,619.00       Investor Lender
  92          7748-50 S Essex Avenue          Phyllis Harte                                                                                      $        36,069.53       Investor Lender
  92          7748-50 S Essex Avenue          QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11 and Acct# 25282-21                       $        89,482.53       Investor Lender
  92          7748-50 S Essex Avenue          Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611                                            $        55,500.00       Investor Lender
  92          7748-50 S Essex Avenue          Ranell Durgan                                                                                      $        50,000.00       Investor Lender



                                                                                           49
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 65 of 85 PageID #:12121
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  92          7748-50 S Essex Avenue          Ranell Durgan                                                                                      $          50,000.00     Investor Lender
  92          7748-50 S Essex Avenue          Rene Hribal                                                                                        $       1,525,473.04     Investor-Lender
  92          7748-50 S Essex Avenue          Richard L. Braddock                                                                                $          92,375.45     Investor Lender
  92          7748-50 S Essex Avenue          Steven K. Chennappan IRA # 17293-31                                                                $         128,000.00     Investor Lender
  92          7748-50 S Essex Avenue          Teresita M. Shelton                                                                                $         426,513.00     Investor Lender
  92          7748-50 S Essex Avenue          Timothy S Sharp                                                                                    $         650,000.00     Investor Lender
  92          7748-50 S Essex Avenue          United Capital Properties, LLC                                                                     $         144,999.00     Investor Lender
  92          7748-50 S Essex Avenue          Wesley Pittman                                                                                     $         180,048.45     Investor Lender
  92          7748-50 S Essex Avenue          Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $         668,979.00     Investor-Lender
  93         7953-59 S Marquette Road         1839 Fund I LLC                                                                                    $          47,562.00   Institutional Lender
  93         7953-59 S Marquette Road         Capital Investors, LLC                                                                             $         930,376.31     Investor Lender
  93         7953-59 S Marquette Road         Daniel Matthews, Leah Matthews                                                                     $         185,922.54     Investor Lender
  93         7953-59 S Marquette Road         Daniel O'Hare                                                                                      $          50,000.00     Investor Lender
  93         7953-59 S Marquette Road         Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $       1,031,324.00     Investor Lender
  93         7953-59 S Marquette Road         Gallucci, Henry                                                                                    $          77,000.00     Investor Lender
  93         7953-59 S Marquette Road         Halbur, William and Janice                                                                         $          20,000.00     Investor Lender
  93         7953-59 S Marquette Road         Hoang Small Trust c/o Dalano Hoang                                                                 $         300,000.00     Investor Lender
  93         7953-59 S Marquette Road         Howard and Doris Bybee                                                                             $          65,000.00     Investor Lender
  93         7953-59 S Marquette Road         John Bloxham                                                                                       $         110,000.00     Investor Lender
  93         7953-59 S Marquette Road         Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
  93         7953-59 S Marquette Road         Maher, Christopher                                                                                 $          30,500.00     Investor Lender
  93         7953-59 S Marquette Road         Maher, Christopher (Beneficiary IRA)                                                               $          16,500.00     Investor Lender
  93         7953-59 S Marquette Road         Robert Potter                                                                                      $         282,999.00     Investor Lender
  93         7953-59 S Marquette Road         Steven and Linda Lipschultz                                                                        $         350,360.00     Investor Lender
  93         7953-59 S Marquette Road         Steven K. Chennappan IRA # 17293-31                                                                $         128,000.00     Investor Lender
  93         7953-59 S Marquette Road         The Jacqueline C Rowe Living Trust                                                                 $         372,417.74     Investor Lender
  94         816-20 E Marquette Road          Bancroft, Ed                                                                                       $         258,060.00
  94         816-20 E Marquette Road          Betty Mize                                                                                         $          38,000.00    Investor Lender
  94         816-20 E Marquette Road          Bill Akins                                                                                         $       1,100,000.00     Equity Investor
  94         816-20 E Marquette Road          Bill Akins                                                                                         $       1,100,000.00    Investor Lender
  94         816-20 E Marquette Road          Frank and Laura Sohm                                                                               $         167,893.65    Investor Lender
  94         816-20 E Marquette Road          Grathia Corp                                                                                       $       1,184,081.00    Investor Lender
  94         816-20 E Marquette Road          Harendra Pal                                                                                       $         105,400.00    Investor Lender
  94         816-20 E Marquette Road          Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                        $         505,000.00    Investor Lender
  94         816-20 E Marquette Road          Huiyi Yang and Hui Wang                                                                            $          43,150.22    Investor Lender
  94         816-20 E Marquette Road          IPlanGroup Agent for Custodian FBO Mark Young                                                      $         380,000.00    Investor Lender



                                                                                           50
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 66 of 85 PageID #:12122
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  94         816-20 E Marquette Road          John R Taxeras                                                                                     $         105,686.72    Investor Lender
  94         816-20 E Marquette Road          LA DONNA WRIGHT ACKLEN                                                                             $         268,666.74    Investor Lender
  94         816-20 E Marquette Road          Liberty EBCP, LLC                                                                                  $     10,638,796.40 Institutional Lender
  94         816-20 E Marquette Road          Pat DeSantis                                                                                       $       2,684,539.00    Investor Lender
  94         816-20 E Marquette Road          Paul N. Wilmesmeier                                                                                $         790,185.00    Investor Lender
  94         816-20 E Marquette Road          Petra Zoeller                                                                                      $         546,619.00    Investor Lender
  94         816-20 E Marquette Road          Ricardo Acevedo Lopez                                                                              $          35,000.00    Investor Lender
  94         816-20 E Marquette Road          Shengjie Li and Yuye Xu                                                                            $         165,441.12    Investor Lender
  94         816-20 E Marquette Road          Terri S. Tracy                                                                                     $         265,000.00    Investor Lender
  94         816-20 E Marquette Road          William Needham                                                                                    $         355,428.00    Investor Lender
  94         816-20 E Marquette Road          Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $         668,979.00    Investor-Lender
  95          8201 S Kingston Avenue          Amit Hammer                                                                                        $         295,980.00    Investor Lender
  95          8201 S Kingston Avenue          Arvind Kinjarapu                                                                                   $         145,500.00    Investor Lender
  95          8201 S Kingston Avenue          Fraser Realty Investments, LLC                                                                     $         120,000.00    Investor Lender
  95          8201 S Kingston Avenue          Harendra Pal                                                                                       $         125,000.00    Investor Lender
  95          8201 S Kingston Avenue          Hutchings, Matt                                                                                    $         362,766.68    Investor Lender
  95          8201 S Kingston Avenue          IPlanGroup Agent for Custodian FBO Mark Young                                                      $         380,000.00    Investor Lender
  95          8201 S Kingston Avenue          Liberty EBCP, LLC                                                                                  $     10,638,796.40 Institutional Lender
  95          8201 S Kingston Avenue          Madison Trust Company Custodian FBO Stuart Edelman                                                 $         255,332.70    Investor Lender
  95          8201 S Kingston Avenue          Mark Young                                                                                         $         366,131.08    Investor Lender
  95          8201 S Kingston Avenue          May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                     $         631,739.82    Investor Lender
  95          8201 S Kingston Avenue          SeaDog Properties LLC / Darrell Odum                                                               $         134,000.00    Investor Lender
  95          8201 S Kingston Avenue          Shelton Gandy                                                                                      $          82,360.00     Equity Investor
  95          8201 S Kingston Avenue          Stuart Edelman                                                                                     $         167,250.00    Investor Lender
  95          8201 S Kingston Avenue          Umbrella Investment Partners                                                                       $          72,894.00    Investor Lender
  95          8201 S Kingston Avenue          Vladimir Matviishin                                                                                $        290,200.00     Investor Lender
  100      11117-11119 S Longwood Drive       88 Legacy LLC                                                                                      $          56,000.03    Investor Lender
           11117-11119 S Longwood Drive       Allred, John and Glenda                                                                            $       1,421,646.52 Investor-Lender and
  100                                                                                                                                                                     Equity Investor
  100      11117-11119 S Longwood Drive       Asians Investing In Real Estate LLC                                                                $       1,278,402.00    Investor Lender
  100      11117-11119 S Longwood Drive       Bill Akins                                                                                         $       1,100,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Bill Akins                                                                                         $       1,100,000.00     Equity Investor
  100      11117-11119 S Longwood Drive       BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                                                     $         463,999.95    Investor Lender
  100      11117-11119 S Longwood Drive       Braden Galloway                                                                                    $         227,800.02    Investor Lender
  100      11117-11119 S Longwood Drive       Brook & Sarah Swientisky; J&S Investment, LLC                                                      $         134,400.01     Equity Investor
  100      11117-11119 S Longwood Drive       Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)                                            $         115,000.00    Investor Lender



                                                                                           51
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 67 of 85 PageID #:12123
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  100      11117-11119 S Longwood Drive       BTRUE LLC Barry J. Oates                                                                           $          93,600.00     Equity Investor
  100      11117-11119 S Longwood Drive       Chestnut Capital LLC                                                                               $         138,047.00    Investor Lender
  100      11117-11119 S Longwood Drive       Danyel Tiefenbacher and Jamie Lai                                                                  $         103,875.01     Equity Investor
  100      11117-11119 S Longwood Drive       David M Harris                                                                                     $         534,555.00     Equity Investor
  100      11117-11119 S Longwood Drive       David R. Trengrove                                                                                 $         705,123.88    Investor Lender
  100      11117-11119 S Longwood Drive       Dee Ann Nason                                                                                      $         303,965.00    Investor Lender
  100      11117-11119 S Longwood Drive       Distributive Marketing Inc.                                                                        $         155,000.00     Equity Investor
  100      11117-11119 S Longwood Drive       DK Phenix Investments LLC                                                                          $         575,750.00    Investor Lender
  100      11117-11119 S Longwood Drive       Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $       1,031,324.00    Investor Lender
  100      11117-11119 S Longwood Drive       Gallowglass LLC c/o Patrick Bournes                                                                $         100,000.00    Investor-Lender
  100      11117-11119 S Longwood Drive       Grathia Corp                                                                                       $       1,184,081.00    Investor Lender
  100      11117-11119 S Longwood Drive       Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member                                        $         505,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       IRA Services Trust Company CFBO Melbourne Kimsey II                                                $         150,000.00     Equity Investor
  100      11117-11119 S Longwood Drive       James Tutsock                                                                                      $         196,483.00     Equity Investor
  100      11117-11119 S Longwood Drive       Joel Feingold JFKN Investment Trust                                                                $          95,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       John and Cynthia Braden                                                                            $          43,888.41    Investor Lender
  100      11117-11119 S Longwood Drive       Joseph E. Kennedy                                                                                  $         298,138.29    Investor Lender
  100      11117-11119 S Longwood Drive       Koates LLC                                                                                         $          85,000.00     Equity Investor
  100      11117-11119 S Longwood Drive       Kristien Van Hecke as trustee of DK Phenix Investments LLC 401(k) FBO Kristien Van Hecke           $          22,434.28    Investor Lender
  100      11117-11119 S Longwood Drive       Madison Trust Company Custodian FBO Patrick Coppinger M1708149, Patrick Coppinger                  $          60,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Mike M. Cocos                                                                                      $         150,000.00     Equity Investor
  100      11117-11119 S Longwood Drive       Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01                                         $         159,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Nancy Cree (Cree Capital Ventures)                                                                 $         725,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Nancy Fillmore                                                                                     $          90,974.27    Investor Lender
  100      11117-11119 S Longwood Drive       Patricia E Gomes (Ravin3 LLC / Longwood1117, LLC)                                                  $         405,333.28    Investor Lender
  100      11117-11119 S Longwood Drive       Paul Applefield (401k)                                                                             $         106,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Paul Applefield (IRA 16413-21)                                                                     $          13,500.00    Investor Lender
  100      11117-11119 S Longwood Drive       Paul Applefield (IRA 25164-21)                                                                     $          13,500.00    Investor Lender
  100      11117-11119 S Longwood Drive       Paul N. Wilmesmeier                                                                                $         790,185.00    Investor Lender
  100      11117-11119 S Longwood Drive       Petra Zoeller                                                                                      $         546,619.00    Investor Lender
  100      11117-11119 S Longwood Drive       PNW Investments, LLC                                                                               $         350,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Rajesh Gupta Roth IRA                                                                              $         318,674.45    Investor Lender
  100      11117-11119 S Longwood Drive       Rajitha Dundigalla                                                                                 $          50,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Rinku Uberoi                                                                                       $         250,000.00    Investor Lender
  100      11117-11119 S Longwood Drive       Rise Up Real Estate Group, LLC                                                                     $         352,258.39    Investor Lender
  100      11117-11119 S Longwood Drive       Robert W. Jennings                                                                                 $         308,632.47    Investor Lender



                                                                                           52
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 68 of 85 PageID #:12124
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
  100      11117-11119 S Longwood Drive       Roswitha M. and John S. Ennema                                                                     $          58,179.21     Investor Lender
  100      11117-11119 S Longwood Drive       Scott Agee                                                                                         $         130,000.00     Investor Lender
  100      11117-11119 S Longwood Drive       Scott Eaton                                                                                        $         549,101.33     Investor Lender
  100      11117-11119 S Longwood Drive       Serva Fidem, LLC                                                                                   $          78,510.69     Investor Lender
  100      11117-11119 S Longwood Drive       Shaffer, Harry                                                                                     $         200,000.00     Investor Lender
  100      11117-11119 S Longwood Drive       Stephan Tang                                                                                       $          50,000.00      Equity Investor
  100      11117-11119 S Longwood Drive       Steven G. Mouty                                                                                    $         465,000.00      Equity Investor
  100      11117-11119 S Longwood Drive       Steven R. Bald                                                                                     $          45,000.00      Equity Investor
  100      11117-11119 S Longwood Drive       Steven Trzaska                                                                                     $         167,000.00     Investor Lender
  100      11117-11119 S Longwood Drive       Timothy S Sharp                                                                                    $         650,000.00     Investor Lender
  100      11117-11119 S Longwood Drive       Victor Shaw                                                                                        $        296,025.03      Investor Lender
  100      11117-11119 S Longwood Drive       Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $         668,979.00     Investor-Lender
  100      11117-11119 S Longwood Drive       WT Investment Trust (Wiegert Tierie)                                                               $          18,043.99     Investor Lender
  100      11117-11119 S Longwood Drive       Yin Liu, Ping Xu                                                                                   $         300,000.00      Equity Investor
  100      11117-11119 S Longwood Drive       Zouhair and Nada Stephan                                                                           $         300,000.00     Investor Lender
  101         6949-59 S Merrill Avenue        6951 S. Merrill Fund I LLC (d/b/a Capital Investors)                                               $       1,588,407.87      Equity Investor
  101         6949-59 S Merrill Avenue        Bright Venture, LLC                                                                                $         231,142.74      Equity Investor
  101         6949-59 S Merrill Avenue        Capital Investors, LLC                                                                             $       1,856,942.46      Equity Investor
  101         6949-59 S Merrill Avenue        CLC Electric, Inc.                                                                                 $         108,000.00       Independent
                                                                                                                                                                             Contractor
  101         6949-59 S Merrill Avenue        CLD Construction, Inc.                                                                             $       337,300.00         Independent
                                                                                                                                                                             Contractor
  101         6949-59 S Merrill Avenue        Doron Reichenberg                                                                                  $       179,000.00       Investor Lender
  101         6949-59 S Merrill Avenue        Ellen Liu                                                                                          $       400,000.00        Equity Investor
  101         6949-59 S Merrill Avenue        Thorofare Asset Based Lending REIT Fund IV, LLC                                                    $     1,915,706.50     Institutional Lender
  107           1422 East 68th Street         Dan Behm                                                                                           $        96,373.45       Investor Lender
  107           1422 East 68th Street         Domenic Simone                                                                                     $       153,246.58        Equity Investor
  107           1422 East 68th Street         Domenic Simone                                                                                     $       153,246.58       Investor Lender
  107           1422 East 68th Street         Fixed Slice LLC                                                                                    $        64,775.00       Investor Lender
  107           1422 East 68th Street         UBS AG                                                                                             $     4,649,579.63     Institutional Lender
  108            2800 E 81st Street           Kendall Chenier                                                                                    $       667,084.15             Other
  108            2800 E 81st Street           Rende, Nicolas                                                                                     $       830,000.00       Investor Lender
  108            2800 E 81st Street           UBS AG                                                                                             $     4,649,579.63     Institutional Lender
  109          4750 S Indiana Avenue          Kathleen Martin                                                                                    $       304,605.24        Equity Investor
  109          4750 S Indiana Avenue          MID LLC by Carolyn Mize                                                                            $        53,061.25       Investor Lender
  109          4750 S Indiana Avenue          Professional Real Estate Solutions, LLC / Edward J. Netzel                                         $        13,204.91        Equity Investor



                                                                                             53
                                    Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 69 of 85 PageID #:12125
                                                                                              Exhibit 5
                                               Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property    Property Address or Fund Name         Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                                  (Total Claimed      Identified on Claim
                                                                                                                                                      Amount in Claim              Form
                                                                                                                                                          Category as
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
  109            4750 S Indiana Avenue            Sarah Qiuhong Yang                                                                                 $         100,000.00      Equity Investor
  109            4750 S Indiana Avenue            SLB Ventures, LLC                                                                                  $         215,215.48     Investor Lender
  109            4750 S Indiana Avenue            UBS AG                                                                                             $       4,649,579.63   Institutional Lender
  109            4750 S Indiana Avenue            Virginia Lieblein                                                                                  $          19,551.16     Investor Lender
  110        5618 S Martin Luther King Drive      Arthur Bertrand                                                                                    $          78,079.82     Investor Lender
  110        5618 S Martin Luther King Drive      Brian Shea                                                                                         $         122,256.00     Investor Lender
  110        5618 S Martin Luther King Drive      City of Chicago                                                                                    $          78,479.20           Other
  110        5618 S Martin Luther King Drive      Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA                                    $         102,367.34     Investor Lender
  110        5618 S Martin Luther King Drive      THE INCOME FUND, LLC Thomas Garlock, Managing Member                                               $         771,830.76     Investor Lender
  110        5618 S Martin Luther King Drive      UBS AG                                                                                             $       4,649,579.63   Institutional Lender
  111            6558 S Vernon Avenue             Chad R Brown                                                                                       $          42,051.58     Investor Lender
  111            6558 S Vernon Avenue             Halbur, William and Janice                                                                         $          20,000.00     Investor Lender
  111            6558 S Vernon Avenue             Kevin Lyons                                                                                        $          98,899.84      Equity Investor
  111            6558 S Vernon Avenue             Pankaj Patel BDA EZ NJ VENTURES, LLC.                                                              $         223,000.00     Investor Lender
  111            6558 S Vernon Avenue             Paul N. Wilmesmeier                                                                                $         790,185.00     Investor Lender
  111            6558 S Vernon Avenue             Peter Nuspl                                                                                                                 Investor Lender
  111            6558 S Vernon Avenue             Robert Guiney                                                                                      $       112,260.00       Investor Lender
  111            6558 S Vernon Avenue             Russell Waite                                                                                      $       155,176.75       Investor Lender
  111            6558 S Vernon Avenue             The Jacqueline C Rowe Living Trust                                                                 $       372,417.74       Investor Lender
  111            6558 S Vernon Avenue             UBS AG                                                                                             $     4,649,579.63     Institutional Lender
  111            6558 S Vernon Avenue             Verdell Michaux                                                                                    $        34,000.00        Equity Investor
  112             7450 S Luella Avenue            Gerry / Clarice Recamara                                                                           $         2,227.80       Investor Lender
  112             7450 S Luella Avenue            James Tutsock                                                                                      $       900,000.00       Investor Lender
  112             7450 S Luella Avenue            Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA                                    $       102,367.34       Investor Lender
  112             7450 S Luella Avenue            UBS AG                                                                                             $     4,649,579.63     Institutional Lender
  113             7840 S Yates Avenue             Kendall Chenier                                                                                    $       667,084.15             Other
  113             7840 S Yates Avenue             Rende, Nicolas                                                                                     $       830,000.00       Investor Lender
  113             7840 S Yates Avenue             UBS AG                                                                                             $     4,649,579.63     Institutional Lender

  116      1102 Bingham St, Houston TX 77007      AMark Investment Trust                                                                             $       699,490.82      Investor Lender

  116      1102 Bingham St, Houston TX 77007      American Estate & Trust, LC FBO Bruce Klingman's IRA                                               $        72,333.33      Investor Lender
  116                                             Anatoly B. Naritsin                                                                                $        55,417.00      Investor Lender
           1102 Bingham St, Houston TX 77007
                                                  ARBOR VENTURES OVERSEAS LIMITED, LLC                                                               $       176,122.67      Investor-Lender
  116      1102 Bingham St, Houston TX 77007



                                                                                               54
                                   Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 70 of 85 PageID #:12126
                                                                                           Exhibit 5
                                            Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property    Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                               (Total Claimed     Identified on Claim
                                                                                                                                                   Amount in Claim             Form
                                                                                                                                                       Category as
                                                                                                                                                  Identified on Claim
                                                                                                                                                         Form)

  116      1102 Bingham St, Houston TX 77007   Debbie Lasley                                                                                      $       104,550.09     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Dennis K McCoy                                                                                     $       312,238.67     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Fireshark Enterprises, LLC, a Texas Series Limited Liability Company                               $       279,898.28     Investor Lender

  116      1102 Bingham St, Houston TX 77007   iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $       165,739.00      Equity Investor

  116      1102 Bingham St, Houston TX 77007   iPlanGroup Agent for Custodian FBO Charles Michael Anglin                                          $       238,889.23     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Klingman, Bruce                                                                                    $        72,333.33     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Knickerboxer LLC                                                                                   $       102,505.16     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $       203,254.00     Investor Lender
                                               Motes, Alton                                                                                       $       245,841.62     Investor Lender
  116      1102 Bingham St, Houston TX 77007

  116      1102 Bingham St, Houston TX 77007   RAMANAN RAMADOSS                                                                                   $           204.96      Equity Investor

  116      1102 Bingham St, Houston TX 77007   Robert Karlsson for MiLLCreek Holdings LLC                                                         $       255,035.70     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Russell Waite                                                                                      $       155,176.75     Investor Lender

  116      1102 Bingham St, Houston TX 77007   Spectra Investments LLC/ Deborah L. Mullica                                                        $       579,288.00     Investor Lender
  141               431 E 42nd Place           iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                     $        44,433.00     Investor Lender
10 to 12       7301-09 S Stewart Avenue        Bright Venture, LLC                                                                                $       231,142.74      Equity Investor
              7500-06 S Eggleston Avenue
                  3030-32 E 79th Street
10 to 12       7301-09 S Stewart Avenue        CLOVE, LLC                                                                                         $        23,920.01      Equity Investor
              7500-06 S Eggleston Avenue
                  3030-32 E 79th Street
10 to 12       7301-09 S Stewart Avenue        Distributive Marketing Inc.                                                                        $       155,000.00      Equity Investor
              7500-06 S Eggleston Avenue
                  3030-32 E 79th Street



                                                                                             55
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 71 of 85 PageID #:12127
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
10 to 12     7301-09 S Stewart Avenue         FIVE STAR CAPITAL GROUP, LLC                                                                       $        266,666.65     Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         FIVE STAR CAPITAL GROUP, LLC                                                                       $       266,666.65     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Frank and Laura Sohm                                                                               $       167,893.65      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Frank and Laura Sohm                                                                               $       167,893.65     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Frank Sohm IRA                                                                                     $       148,664.93      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Frank Sohm IRA                                                                                     $       148,604.93     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         H&W Management Company, Inc.                                                                       $       327,616.00      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         JLO Enterprises LLC                                                                                $       315,002.49      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         JML Roth LLC                                                                                       $        31,200.00      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         LaMore, LLC (George Elmore & Marti LaTour)                                                         $       309,999.94     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Laura J. Sohm IRA                                                                                  $       104,593.29      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Laura J. Sohm IRA                                                                                  $       104,593.29     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street



                                                                                           56
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 72 of 85 PageID #:12128
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
10 to 12     7301-09 S Stewart Avenue         Madison Trust Company Custodian FBO Cynthia B. Jennings IRA #M1710119                              $        101,400.00    Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Mark and Julie Akita                                                                               $       100,000.00      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         RLD Denouement Holding Company, LLC                                                                $       150,000.00      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Steve Weera Tonasut and Esther Kon Tonasut                                                         $       100,000.00      Equity Investor
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
10 to 12     7301-09 S Stewart Avenue         Vagmi, LLC                                                                                         $        55,484.91     Investor Lender
            7500-06 S Eggleston Avenue
               3030-32 E 79th Street
102-106       7927-49 S Essex Avenue          Allred, John and Glenda                                                                            $     1,421,646.52 Investor-Lender and
                                                                                                                                                                       Equity Investor
102-106       7927-49 S Essex Avenue          Asians Investing In Real Estate LLC                                                                $     1,278,402.00   Investor Lender
102-106       7927-49 S Essex Avenue          Boyd, Helen                                                                                        $       105,000.00   Investor Lender
102-106       7927-49 S Essex Avenue          Bright Venture, LLC                                                                                $       231,142.74    Equity Investor
102-106       7927-49 S Essex Avenue          David & Florybeth Stratton                                                                         $       150,000.00   Investor Lender
102-106       7927-49 S Essex Avenue          David Ashley Lawrence Johnson investing under Endurance Capital Management LLC                     $       172,583.29   Investor Lender
102-106       7927-49 S Essex Avenue          David M Harris                                                                                     $       534,555.00    Equity Investor
102-106       7927-49 S Essex Avenue          David M Harris                                                                                     $       831,700.00   Investor Lender
102-106       7927-49 S Essex Avenue          Degenhardt, Duane A                                                                                $       645,000.00   Investor Lender
102-106       7927-49 S Essex Avenue          Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $     1,031,324.00   Investor Lender
102-106       7927-49 S Essex Avenue          Francisco Fernandez                                                                                $       584,237.50   Investor Lender
102-106       7927-49 S Essex Avenue          Fredric R. Gottlieb (South Florida Realty Management & Investments)                                $       433,306.00   Investor Lender
102-106       7927-49 S Essex Avenue          Grathia Corp                                                                                       $     1,184,081.00   Investor Lender
102-106       7927-49 S Essex Avenue          LMJ Sales, Inc.                                                                                    $       270,066.18    Equity Investor
102-106       7927-49 S Essex Avenue          Madison Trust Company Custodian FBO Stuart Edelman                                                 $       255,332.70   Investor Lender
102-106       7927-49 S Essex Avenue          Michael Prokop                                                                                     $           197.01    Equity Investor
102-106       7927-49 S Essex Avenue          OE Holdings LLC                                                                                    $        30,000.00   Investor Lender
102-106       7927-49 S Essex Avenue          Pacific Ocean Services Inc                                                                         $       175,000.00   Investor Lender
102-106       7927-49 S Essex Avenue          Patricia Guillen                                                                                   $        50,000.00    Equity Investor
102-106       7927-49 S Essex Avenue          Patricia Guillen                                                                                   $        50,000.00   Investor Lender



                                                                                           57
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 73 of 85 PageID #:12129
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
102-106        7927-49 S Essex Avenue         Paul Harrison                                                                                      $        420,331.59     Investor Lender
102-106        7927-49 S Essex Avenue         Paul N. Wilmesmeier                                                                                $        790,185.00     Investor Lender
102-106        7927-49 S Essex Avenue         Peter Schonberger                                                                                  $          30,000.00     Equity Investor
102-106        7927-49 S Essex Avenue         PNW Investments, LLC                                                                               $        350,000.00     Investor Lender
102-106        7927-49 S Essex Avenue         Ranell Durgan                                                                                      $        200,000.00     Investor Lender
102-106        7927-49 S Essex Avenue         Ranell Durgan                                                                                      $        200,000.00     Investor Lender
102-106        7927-49 S Essex Avenue         ROBERT A LAPORTE                                                                                   $        100,000.00     Investor Lender
102-106        7927-49 S Essex Avenue         Roswitha M. and John S. Ennema                                                                     $          58,179.21    Investor Lender
102-106        7927-49 S Essex Avenue         Sidney Haggins                                                                                     $          85,000.00    Investor Lender
102-106        7927-49 S Essex Avenue         Sidney Haggins                                                                                     $          85,000.00    Investor Lender
102-106        7927-49 S Essex Avenue         Steven G. Mouty                                                                                    $        465,000.00      Equity Investor
102-106        7927-49 S Essex Avenue         Tiger Chang Investments LLC                                                                        $          49,000.00    Investor Lender
102-106        7927-49 S Essex Avenue         Timothy S Sharp                                                                                    $        650,000.00     Investor Lender
102-106        7927-49 S Essex Avenue         Umbrella Investment Partners                                                                       $          41,500.00     Equity Investor
102-106        7927-49 S Essex Avenue         Victor Shaw                                                                                        $        296,025.03     Investor Lender
102-106        7927-49 S Essex Avenue         Zouhair and Nada Stephan                                                                           $        300,000.00     Investor Lender
 13-15           2909 E 78th Street           Bright Venture, LLC                                                                                $        231,142.74      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Cynthia Love                                                                                       $       104,250.01       Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Frank and Laura Sohm                                                                               $       167,893.65       Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Frank and Laura Sohm                                                                               $       167,893.65      Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Frank Sohm IRA                                                                                     $       148,664.93       Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Frank Sohm IRA                                                                                     $       148,604.93      Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue




                                                                                           58
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 74 of 85 PageID #:12130
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
 13-15           2909 E 78th Street           Jason Ragan - TSA                                                                                  $        473,079.71     Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           JLO Enterprises LLC                                                                                $       315,002.49      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           John Hutchison                                                                                     $        50,000.00     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Jossie Romero                                                                                      $        53,541.66      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Karl R. DeKlotz                                                                                    $     1,586,165.90      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           MarTech, Inc.                                                                                      $       600,000.00      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Patricia M. McCorry, Manager McCorry Real Estate LLC                                               $        25,708.34     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Quest IRA Inc FBO Larry J Eggenberger IRA                                                          $        50,000.00     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           ROBERT A LAPORTE                                                                                   $       100,000.00     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Shreeja LLC                                                                                        $        55,814.04     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Steve Weera Tonasut and Esther Kon Tonasut                                                         $       150,000.00      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15           2909 E 78th Street           Steven G. Mouty                                                                                    $       465,000.00      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue



                                                                                           59
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 75 of 85 PageID #:12131
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
 13-15            2909 E 78th Street          US Freedom Investments, LLC                                                                        $        175,500.00    Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15            2909 E 78th Street          Vagmi LLC                                                                                          $        54,058.32     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15            2909 E 78th Street          Vagmi LLC                                                                                          $        27,113.23     Investor Lender
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 13-15            2909 E 78th Street          Wanda M. Behling                                                                                   $        43,719.00      Equity Investor
               7549-59 S Essex Avenue
             8047-55 S Manistee Avenue
 96-99          8326-58 S Ellis Avenue        Annie Chang                                                                                        $       246,935.34     Investor Lender
 96-99          8326-58 S Ellis Avenue        Arvind Kinjarapu                                                                                   $       145,500.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Asbury R. Lockett                                                                                                         Investor Lender
 96-99          8326-58 S Ellis Avenue        Bernadette Chen (Eleven St Felix St. Realty)                                                       $     1,000,000.00      Equity Investor
 96-99          8326-58 S Ellis Avenue        BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                                                     $       463,999.95     Investor Lender
 96-99          8326-58 S Ellis Avenue        Brad and Linda Lutz                                                                                $       813,582.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        CAMAPlan f.b.o Judith D. Ferrara, Roth IRA                                                         $       300,000.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Charles Michael Edward Fowler                                                                      $        63,007.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Charles Powell, see attachments for official name of IRA lender which is my personal IRA           $       260,000.00     Investor-Lender
 96-99          8326-58 S Ellis Avenue        City of Chicago                                                                                    $        78,479.20          Other
 96-99          8326-58 S Ellis Avenue        Danielle DeVarne                                                                                   $       150,000.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        DAVID G & LEANNE D RUESCH                                                                          $        52,666.68     Investor Lender
 96-99          8326-58 S Ellis Avenue        David Marcus                                                                                       $     1,370,000.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Dee Ann Nason                                                                                      $       303,965.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Denny Kon                                                                                          $        52,000.01     Investor Lender
 96-99          8326-58 S Ellis Avenue        Ferrara, Judith                                                                                    $       300,000.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Francisco Fernandez                                                                                $       584,237.50     Investor Lender
 96-99          8326-58 S Ellis Avenue        Frank Starosciak                                                                                   $        47,407.14     Investor Lender
 96-99          8326-58 S Ellis Avenue        Fredric R. Gottlieb                                                                                $       391,776.10     Investor Lender
 96-99          8326-58 S Ellis Avenue        Fredric R. Gottlieb                                                                                $       212,481.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Freyja Partners, a California Limited Partnership                                                  $       179,625.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Ganpat and FEREEDA Seunath                                                                         $       216,194.22     Investor Lender
 96-99          8326-58 S Ellis Avenue        George S Black                                                                                     $        95,000.00     Investor Lender
 96-99          8326-58 S Ellis Avenue        Girl Cat Capital West LLC, Valentina Salge, President                                              $       212,145.00     Investor Lender



                                                                                            60
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 76 of 85 PageID #:12132
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
 96-99         8326-58 S Ellis Avenue         Halbur, William and Janice                                                                         $          20,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Harendra Pal                                                                                       $          51,335.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Harvey Singer                                                                                      $        854,387.63      Investor Lender
 96-99         8326-58 S Ellis Avenue         Henry C. Scheuller                                                                                 $        246,440.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Hoang Small Trust c/o Dalano Hoang                                                                 $        300,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         iPlan Group Agent for Custodian FBO Marvette Cofield IRA 3321057                                   $          10,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         IPlanGroup Agent for Custodian FBO Mark Young                                                      $        380,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA                                     $          44,433.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         iPlanGroup Agent for Custodian FBO Swetha Voddi IRA                                                $          14,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         IRA Services Trust Custodian FBO Ronald Stephen Klein                                              $        114,666.74      Investor Lender
 96-99         8326-58 S Ellis Avenue         Jenks, Nicolas and Joyce                                                                           $        155,249.47      Investor Lender
 96-99         8326-58 S Ellis Avenue         John E. Wysocki                                                                                    $        117,000.00       Equity Investor
 96-99         8326-58 S Ellis Avenue         Joseph P. McCarthy                                                                                 $        277,847.33      Investor Lender
 96-99         8326-58 S Ellis Avenue         Keith Randall                                                                                      $        250,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Kevin Randall                                                                                      $        200,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         KKW Investments, LLC                                                                               $        100,033.40      Investor Lender
 96-99         8326-58 S Ellis Avenue         Leonard Grosso                                                                                     $        177,499.95      Investor Lender
 96-99         8326-58 S Ellis Avenue         Liberty EBCP, LLC                                                                                  $     10,638,796.40    Institutional Lender
 96-99         8326-58 S Ellis Avenue         LISA MARIE KENNEDY / BRANDELLA CONSULTING, LLC.                                                    $          50,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Madison Trust Co, Custodian FBO Sonia Silver IRA #M1612049                                         $          50,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Madison Trust Company FBO Judy Newton IRA                                                          $        100,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Madison Trust Company FBO Judy Newton IRA                                                          $        102,235.61      Investor Lender
 96-99         8326-58 S Ellis Avenue         May M. Akamine for Aurora Investments, LLC (assets formerly under MayREI, LLC)                     $        631,739.82      Investor Lender
 96-99         8326-58 S Ellis Avenue         Melanie T. or Gary M. Gonzales                                                                     $        525,525.01      Investor Lender
 96-99         8326-58 S Ellis Avenue         Michael Burns                                                                                      $          50,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Michael F Grant & L. Gretchen Grant                                                                $        695,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Michael Prokop                                                                                     $             197.01      Equity Investor
 96-99         8326-58 S Ellis Avenue         Nathan Hennefer                                                                                    $          44,000.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Newton, Judy                                                                                       $        102,235.61      Investor Lender
 96-99         8326-58 S Ellis Avenue         Paul Applefield (Fam. Trust)                                                                       $        155,000.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Paul Harrison                                                                                      $        420,331.59      Investor Lender
 96-99         8326-58 S Ellis Avenue         Paul N. Wilmesmeier                                                                                $        790,185.00      Investor Lender
 96-99         8326-58 S Ellis Avenue         Pensco Trust Company Custodian FBO Kathleen A Robinson                                             $          15,405.00     Investor Lender
 96-99         8326-58 S Ellis Avenue         Peter (Pierre) Henri Gelinas                                                                       $         26,499.94      Investor Lender
 96-99         8326-58 S Ellis Avenue         Peter (Pierre) Henri Gelinas                                                                       $         26,499.94       Equity Investor
 96-99         8326-58 S Ellis Avenue         Raymond Thompson Investment Trust LLC                                                              $          80,000.00     Investor Lender



                                                                                           61
                                  Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 77 of 85 PageID #:12133
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
 96-99         8326-58 S Ellis Avenue         Scott Agee                                                                                         $         130,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Scott Eaton                                                                                        $         549,101.33    Investor Lender
 96-99         8326-58 S Ellis Avenue         Sidney Haggins                                                                                     $          85,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Sidney Haggins                                                                                     $          85,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Simon Usuga                                                                                        $          95,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Strategic Wealth Ventures, LLC, Brian Kothman Member                                               $          70,866.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Susan Kalisiak                                                                                     $         469,921.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         The Moore/Ferrer Family 2004 Trust                                                                 $         208,341.66    Investor Lender
 96-99         8326-58 S Ellis Avenue         TruStar Real Estate Solutions, LLC                                                                 $         385,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Umbrella Investment Partners                                                                       $          72,894.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Victor Shaw                                                                                        $        296,025.03     Investor Lender
 96-99         8326-58 S Ellis Avenue         Viren R Patel                                                                                      $          50,000.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Virginia S Oton                                                                                    $           9,710.00    Investor Lender
 96-99         8326-58 S Ellis Avenue         Vladimir Matviishin, dba Network Expert                                                            $         138,075.00    Investor Lender
                       CCF1                   Adir Hazan                                                                                         $         150,000.00    Investor-Lender
                       CCF1                   Agee, Scott                                                                                        $         130,000.00     Equity Investor
                       CCF1                   Allred, John and Glenda                                                                            $       1,421,646.52 Investor-Lender and
                                                                                                                                                                          Equity Investor
                      CCF1                    Asians Investing In Real Estate LLC                                                                $         415,000.00     Equity-Investor
                      CCF1                    Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi, members                       $         406,000.00    Investor-Lender
                      CCF1                    Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi, members                       $         406,000.00     Equity Investor
                      CCF1                    Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)                                            $         115,000.00    Investor-Lender
                      CCF1                    David E. Chambers                                                                                  $          50,000.00    Investor-Lender
                      CCF1                    Degenhardt, Duane A                                                                                $         645,000.00    Investor Lender
                      CCF1                    Douglas Nebel and Narine Nebel                                                                     $         155,752.25    Investor-Lender
                      CCF1                    Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $       1,031,324.00    Investor-Lender
                      CCF1                    Francisco Fernandez                                                                                $         312,124.98     Equity-Investor
                      CCF1                    Fredric R. Gottlieb (South Florida Realty Management & Investments)                                $         433,306.00    Investor-Lender
                      CCF1                    GEGO NADLAN REALTY LLC                                                                             $          50,000.00    Investor-Lender
                      CCF1                    Grathia Corp                                                                                       $       1,184,081.00    Investor-Lender
                      CCF1                    Kelvin Kon                                                                                         $          95,000.00     Equity-Investor
                      CCF1                    Kennett, Victor S - Kennett Family Trust                                                           $         200,000.00     Equity Investor
                      CCF1                    KKW Investments, LLC                                                                               $         100,033.40    Investor-Lender
                      CCF1                    Knickerboxer LLC                                                                                   $         105,387.00     Equity Investor
                      CCF1                    LMJ Sales, Inc.                                                                                    $         270,066.18     Equity Investor
                      CCF1                    LMJ Sales, Inc.                                                                                    $         639,247.71     Equity-Investor



                                                                                           62
                                    Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 78 of 85 PageID #:12134
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                       CCF1                   Low Altitude, LLC                                                                                  $        100,000.00       Equity-Investor
                       CCF1                   Madison Trust Company FBO. Mehernosh Pithawalla (M1704056)                                         $          30,999.94     Investor-Lender
                       CCF1                   Mark P. Mouty                                                                                      $        180,702.77      Investor-Lender
                       CCF1                   Miller, Mark                                                                                       $        150,000.00      Investor Lender
                       CCF1                   Mitchell Young Trust                                                                               $          30,000.00     Investor-Lender
                       CCF1                   Nisha Gupta 401(K) Profit Sharing Plan & Trust                                                     $          92,000.00     Investor-Lender
                       CCF1                   Nisha Gupta Defined Benefit Plan and Trust                                                         $        214,666.61      Investor-Lender
                       CCF1                   Paul N. Wilmesmeier                                                                                $        790,185.00      Investor-Lender
                       CCF1                   PNW Investments, LLC                                                                               $        350,000.00      Investor-Lender
                       CCF1                   QuestIRAFBOFrancisDWebb1437711                                                                     $        185,819.00      Investor-Lender
                       CCF1                   Randall Sotka                                                                                      $        255,000.00      Investor-Lender
                       CCF1                   Robert E. Jeter                                                                                    $        300,000.00      Investor-Lender
                       CCF1                   Sandy Kikerpill, Fresh Advantage                                                                   $        233,000.00      Investor-Lender
                       CCF1                   Schankman, Michael                                                                                 $        112,557.00       Equity Investor
                       CCF1                   Shaffer, Harry                                                                                     $        200,000.00      Investor Lender
                       CCF1                   Shaffer, Harry                                                                                     $        100,000.00       Equity Investor
                       CCF1                   Shahawi, Ihab (Baron Real Estate)                                                                  $        406,000.00       Equity investor
                       CCF1                   Steve Weera Tonasut and Esther Kon Tonasut                                                                                Institutional Lender
                       CCF1                   Steven Trzaska                                                                                     $       167,000.00       Investor-Lender
                       CCF1                   Stilwell, Heidi                                                                                    $       125,000.00       Investor Lender
                       CCF1                   SunwestTrustFBOFrancisWebb1510692                                                                  $        27,000.00        Equity-Investor
                       CCF1                   TFG Retirement Trust                                                                               $       340,886.77       Investor-Lender
                       CCF1                   Tutsock, James                                                                                     $       196,483.00        Equity Investor
                       CCF1                   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina Goltsev/Goltseva), Trustees    $        64,634.86        Equity Investor

                       CCF1                   Ying Xu (Brainwave Investments)                                                                    $       126,625.00   Investor-Lender
                  Chicago Capital             Akins, Bill                                                                                        $     1,100,000.00 Investor-Lender and
                                                                                                                                                                       Equity Investor
                       CCF2                   Adir Hazan                                                                                         $       150,000.00   Investor-Lender
                       CCF2                   Agee, Scott                                                                                        $       130,000.00    Equity Investor
                       CCF2                   Anatoly B. Naritsin                                                                                $        56,987.14    Equity Investor
                       CCF2                   Asians Investing In Real Estate LLC                                                                $       415,000.00    Equity-Investor
                       CCF2                   Bancroft, Ed                                                                                       $       258,060.00
                       CCF2                   Benjamin J Serebin                                                                                 $       289,736.11    Equity-Investor
                       CCF2                   BLT Florida, LLC                                                                                   $       100,000.00   Investor-Lender
                       CCF2                   Boyd, Matthew (Totamba Trust)                                                                      $       100,000.00    Equity Investor



                                                                                             63
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 79 of 85 PageID #:12135
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                       CCF2                   Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)                                            $         115,000.00    Investor-Lender
                       CCF2                   CAMAPlan f.b.o Judith D. Ferrara, Roth IRA                                                         $         300,000.00    Investor-Lender
                       CCF2                   Chestnut Capital LLC                                                                               $          60,000.00     Equity-Investor
                       CCF2                   David Ashley Lawrence Johnson investing under Endurance Capital Management LLC                     $         117,000.04     Equity-Investor
                       CCF2                   David Marcus                                                                                       $       1,370,000.00    Investor-Lender
                       CCF2                   Dee Ann Nason                                                                                      $         303,965.00    Investor-Lender
                       CCF2                   Degenhardt, Duane A                                                                                $         645,000.00    Investor Lender
                       CCF2                   DK Phenix Investments LLC                                                                          $         575,750.00    Investor-Lender
                       CCF2                   Doron Reichenberg                                                                                  $         179,000.00    Investor Lender
                       CCF2                   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                                            $       1,031,324.00    Investor-Lender
                       CCF2                   Elizabeth Riley Gerber                                                                             $          47,347.23     Equity-Investor
                       CCF2                   Ferrara, Judith                                                                                    $         300,000.00    Investor Lender
                       CCF2                   Fillmore, Nancy                                                                                    $          90,974.27    Investor Lender
                       CCF2                   Francisco Fernandez                                                                                $         312,124.98     Equity-Investor
                       CCF2                   Fredric R. Gottlieb                                                                                $         212,481.00    Investor-Lender
                       CCF2                   Fredric R. Gottlieb (South Florida Realty Management & Investments)                                $         433,306.00    Investor-Lender
                       CCF2                   Freyja Partners, a California Limited Partnership                                                  $         179,625.00    Investor-Lender
                       CCF2                   Gurinder Singh Dhillon                                                                             $          50,000.00     Equity-Investor
                       CCF2                   Influx Investments LLC                                                                             $         100,000.00     Equity-Investor
                       CCF2                   IP Holdings, LLC                                                                                   $          50,000.00    Investor-Lender
                       CCF2                   iPlan Group FBO Randall Pong IRA                                                                   $          60,568.03     Equity-Investor
                       CCF2                   Jane Shafrin                                                                                       $         110,000.00    Investor Lender
                       CCF2                   Jason Ragan - TSA                                                                                  $         327,324.29     Equity-Investor
                       CCF2                   Jeffery B McMeans                                                                                  $          53,203.10     Equity-Investor
                       CCF2                   Joseph P. McCarthy                                                                                 $         277,847.33    Investor-Lender
                       CCF2                   Kelvin Kon                                                                                         $          95,000.00     Equity-Investor
                       CCF2                   Kirk Road Investments, LLC                                                                         $         318,867.20     Equity Investor
                       CCF2                   Kristien Van Hecke as trustee of DK Phenix Investments LLC 401(k) FBO Kristien Van Hecke           $          23,661.80     Equity-Investor
                       CCF2                   Lynn Kupfer                                                                                        $          99,426.00     Equity-Investor
                       CCF2                   Lynn Kupfer                                                                                        $          99,426.00    Investor-Lender
                       CCF2                   Mark P. Mouty                                                                                      $         180,702.77    Investor-Lender
                       CCF2                   Meadows Enterprises Inc, Kenyon Meadows, president                                                 $          75,000.00    Investor-Lender
                       CCF2                   Michael F Grant & L. Gretchen Grant                                                                $         695,000.00    Investor-Lender
                       CCF2                   Michael F Grant & L. Gretchen Grant                                                                $          50,000.00     Equity-Investor
                       CCF2                   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $         203,254.00    Investor-Lender
                       CCF2                   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $         203,254.00     Equity-Investor



                                                                                           64
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 80 of 85 PageID #:12136
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                       CCF2                   Mike M. Cocos                                                                                      $         150,000.00      Equity-Investor
                       CCF2                   Minchow, Donald                                                                                    $         225,000.00     Investor Lender
                       CCF2                   Moran Blueshtein and Upender Subramanian                                                           $         146,857.18     Investor-Lender
                       CCF2                   Narine Nebel                                                                                       $          62,256.25     Investor-Lender
                       CCF2                   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)                                    $          50,000.00      Equity-Investor
                       CCF2                   Nisha Gupta 401(K) Profit Sharing Plan & Trust                                                     $          36,604.64     Investor-Lender
                       CCF2                   Nisha Gupta Defined Benefit Plan and Trust                                                         $          99,887.14     Investor-Lender
                       CCF2                   Overhead Solutions Inc (Paul Collins)                                                              $          50,000.00      Equity-Investor
                       CCF2                   Pat DeSantis                                                                                       $       2,684,539.00      Equity-Investor
                       CCF2                   Paul N. Wilmesmeier                                                                                $         790,185.00     Investor-Lender
                       CCF2                   Petra Zoeller                                                                                      $         546,619.00     Investor-Lender
                       CCF2                   Prakash, Sukumar Samson
                       CCF2                   Rajesh Gupta Roth IRA                                                                              $        35,984.11        Investor-Lender
                       CCF2                   Robert E. Jeter                                                                                    $       300,000.00        Investor-Lender
                       CCF2                   Roberta Doucet, Cumen LLC                                                                          $        25,000.00         Equity-Investor
                       CCF2                   Roswitha M. and John S. Ennema                                                                     $        59,208.29         Equity-Investor
                       CCF2                   Sandy Kikerpill, Fresh Advantage                                                                   $       233,000.00        Investor-Lender
                       CCF2                   Scott Eaton                                                                                        $        49,200.00         Equity-Investor
                       CCF2                   Sonoca Corporation                                                                                 $        47,630.56         Equity-Investor
                       CCF2                   Sri Navalpakkam                                                                                    $       259,775.00         Equity-Investor
                       CCF2                   Sri Navalpakkam                                                                                    $       259,775.00        Investor-Lender
                       CCF2                   STANLEY SCOTT                                                                                      $        56,845.00        Investor-Lender
                       CCF2                   Steve Weera Tonasut and Esther Kon Tonasut                                                                                 Institutional Lender
                       CCF2                   Steven K Chennappan                                                                                $       100,000.00        Investor-Lender
                       CCF2                   Teresita M. Shelton                                                                                $       426,513.00        Investor-Lender
                       CCF2                   Timothy S Sharp                                                                                    $       650,000.00        Investor-Lender
                       CCF2                   Yaron Fisher                                                                                       $       130,193.00        Investor-Lender
                      SSDF1                   IRA Services Trust Company CFBO Melbourne Kimsey II                                                $       150,000.00         Equity-Investor
                      SSDF6                   1839 Fund I LLC                                                                                    $        92,879.00      Institutional Lender
                LEGACY FUND SSDF 4            Adir Hazan                                                                                         $       151,333.00         Equity-Investor
                  Mezzazine Fund              Allred, John and Glenda                                                                            $     1,421,646.52     Investor-Lender and
                                                                                                                                                                            Equity Investor
                      SSDF4                   Allred, John and Glenda                                                                            $     1,421,646.52     Investor-Lender and
                                                                                                                                                                            Equity Investor
                        N/A                   American Express                                                                                   $        54,472.25              Other
             SSDF4 (Legacy Fund SSDF4)        Annie Chang                                                                                        $       246,935.34         Equity-Investor



                                                                                           65
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 81 of 85 PageID #:12137
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
             SSDF4 (Legacy Fund SSDF4)        Annie Chang                                                                                        $        246,935.34     Investor-Lender
                       SSDF4                  Arnold Kunio Kameda (Roth IRA via iPlan Group)                                                     $          50,000.00     Equity-Investor
                       SSDF4                  B & H Creative Investments LLC                                                                     $        428,533.00      Equity-Investor
               LEGACY FUND SSDF 4             Bancroft, Ed                                                                                       $        258,060.00
                       SSDF4                  Blessing Strategies, LLC                                                                           $          29,784.00     Equity Investor
                       SSDF4                  Brian and Kim Mouty                                                                                $          50,000.00     Equity-Investor
                       SSDF4                  Brook & Sarah Swientisky; J&S Investment, LLC                                                      $        134,400.01      Equity-Investor
                                                                                                                                                                           Independent
                       N/A                    Buildout Inc.                                                                                      $         1,200.00
                                                                                                                                                                            Contractor
                       SSDF7                  Burnham, Gary                                                                                      $         7,161.00       Equity Investor
                       SSDF1                  Burnham, Gary (Family HAS)                                                                         $        30,703.00       Equity Investor
                       SSDF1                  Burnham, Gary (Solo 401k)                                                                          $       204,026.00       Equity Investor
                       SSDF4                  Burnham, Gary (Solo 401k)                                                                          $        60,000.00       Equity Investor
                        N/A                   Cagan Management Group, Inc.                                                                       $       100,000.00           Other
                       SSDF1                  Capital Liability Investments, LLC                                                                 $        55,025.00       Equity-Investor
             SSDF4 (Legacy Fund SSDF4)        Charlotte A Hofer                                                                                  $       370,000.00       Equity-Investor
                                                                                                                                                                           Independent
                       N/A                    Chicago Real Estate Resources                                                                      $         5,950.00
                                                                                                                                                                            Contractor
             SSDF4 (Legacy Fund SSDF4)        Claude M West , Linda S Gray, Desert Storm Properties Group, LLC                                   $       100,000.00       Equity-Investor
             SSDF4 (Legacy Fund SSDF4)        CM Group, LLC Keith Cooper                                                                         $        75,000.00      Investor-Lender
                        N/A                   Consilio, LLC                                                                                      $        65,929.74           Other
                        N/A                   Corporate Creations International, Inc.                                                            $        13,018.40           Other
                       SSDF6                  Dana Speed                                                                                         $       240,000.00       Equity-Investor
                SSDF2 Holdco 3 LLC            David E. Chambers                                                                                  $        30,000.00      Investor-Lender
                SSDF2 Holdco 3 LLC            Duty, Darrell and Frances                                                                                                  Investor Lender
                       SSDF8                  Eric Schwartz                                                                                      $         2,787.00       Equity-Investor
                       SSDF4                  FDD Properties LLC                                                                                 $       225,000.00       Equity-Investor
                                                                                                                                                                           Independent
                       N/A                    First Western Properties                                                                           $        21,756.00
                                                                                                                                                                            Contractor
                      SSDF1                   Florybeth & David Stratton                                                                         $       200,000.00       Equity-Investor
                       N/A                    Ganpat and FEREEDA Seunath                                                                         $       202,515.02       Equity-Investor
                      SSDF1                   Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group LLC)                           $         9,523.00       Equity-Investor
                      SSDF4                   Gary R Burnham Jr Solo401K Trust                                                                   $        60,000.00       Equity-Investor
                      SSDF1                   Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)                                          $        30,718.00       Equity-Investor
                      SSDF1                   Gary R. Burnham Jr. Solo 401K Trust                                                                $       204,026.00       Equity-Investor
                      SSDF1                   Gary R. Burnham Jr. Solo 401K Trust                                                                $       204,026.00       Equity-Investor



                                                                                           66
                                   Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 82 of 85 PageID #:12138
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                                                                                                                                                                          Independent
                       N/A                    Gomberg Sharfman, PC                                                                               $           748.00
                                                                                                                                                                           Contractor
                      SSDF8                   Grathia Corp                                                                                       $     1,184,081.00     Investor-Lender
                      SSDF4                   Greg Oja                                                                                           $        15,000.00      Equity-Investor
                      SSDF6                   Hang Zhou and Lu Dong                                                                                                      Equity-Investor
                      SSDF4                   Indranie Jodha/Chetram Jodha                                                                       $        32,000.00      Equity-Investor
                      SSDF2                   IPlan Group Agent for Custodian FBO David Stratton IRA                                             $        55,700.00      Equity-Investor
                      SSDF4                   IPlan Group Agent for Custodian FBO David Stratton IRA                                             $        55,700.00      Equity-Investor
                      SSDF1                   IRA Services Trust Company IRA220656 for Jean-Marc Cabrol                                          $       381,650.00      Equity-Investor
                      SSDF4                   James Henderson                                                                                    $        49,200.00     Investor-Lender
                                                                                                                                                                         Equity Investor
                      SSDF4                   James M McKnight and Silma L McKnight                                                              $       140,325.13     Investor-Lender
                      SSDF4                   James M McKnight and Silma L McKnight                                                              $       140,325.13      Equity-Investor
                Hybrid Capital Fund           Jason Ragan - TSA                                                                                  $       473,079.71      Equity-Investor
                  Hybrid Fund II              Jason Ragan - TSA                                                                                  $       473,079.71      Equity-Investor
                      SSDF4                   Jason Ragan - TSA                                                                                  $       128,050.00      Equity-Investor
                      SSDF6                   Jason Ragan - TSA                                                                                  $       327,324.29      Equity-Investor
                      SSDF8                   Jason Ragan - TSA                                                                                  $       128,050.00      Equity-Investor
                      SSDF8                   Jason Ragan - TSA                                                                                  $       327,324.29      Equity-Investor
                                                                                                                                                                          Independent
                       N/A                    Jessica Baier                                                                                      $         1,982.05
                                                                                                                                                                           Contractor
                      SSDF4                   JLO Enterprises LLC                                                                                $       315,002.49      Equity-Investor
                      SSDF4                   John and Cynthia Love                                                                              $        84,506.24      Equity-Investor
                      SSDF4                   John Bloxham                                                                                       $        51,500.00      Equity-Investor
                      SSDF8                   John Bloxham                                                                                       $        25,123.83      Equity-Investor
                  Mezzazine Fund
                      SSDF8                   John Bloxham                                                                                       $       102,991.00      Equity-Investor
                  Mezzazine Fund
                      SSDF8                   John Bloxham                                                                                       $        35,667.00      Equity-Investor
                  Mezzazine Fund
                      SSDF2                   John Braden and Cynthia Braden                                                                     $        50,000.00     Investor-Lender
                      SSDF4                   John Braden and Cynthia Braden                                                                     $        46,508.23     Investor-Lender
                      SSDF7                   John Gorske                                                                                        $        53,087.30      Equity-Investor
                      SSDF4                   John Love                                                                                          $        46,350.00      Equity-Investor
                      SSDF1                   John Witzigreuter                                                                                  $       250,000.00      Equity-Investor
                       SSDF                   Johnstun, Chad                                                                                     $       190,729.17      Equity Investor



                                                                                           67
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 83 of 85 PageID #:12139
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount       Claim Category as
Number                                                                                                                                              (Total Claimed     Identified on Claim
                                                                                                                                                  Amount in Claim             Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                       SSDF4                  Joseph P. McCarthy                                                                                 $        277,847.33    Investor-Lender
                       SSDF4                  KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold Kunio Kameda)                                 $        185,000.00     Equity-Investor
                       SSDF4                  Keith Cooper - Concorde Management, LLC                                                            $        335,000.00    Investor-Lender
                    Legacy Fund
                  SSDF1 & SSDF4               Keith Randall                                                                                      $       370,000.00      Equity-Investor
                       SSDF4                  Keith Randall                                                                                      $       370,000.00      Equity-Investor
                        SSDF                  Kelly E Welton, and Mary M Andrews, deceased                                                       $        83,813.00      Equity-Investor
                       SSDF4                  Kevin Randall                                                                                      $       200,000.00      Equity-Investor
                       SSDF8                  Knickerboxer LLC                                                                                   $       105,387.00      Equity Investor
                       SSDF4                  Linda Lipschultz                                                                                   $        53,405.00      Equity-Investor
                       SSDF4                  Lola S. Cooper                                                                                     $       210,000.00     Investor-Lender
                    Legacy Fund
                       SSDF4                  Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe Living Trust IRA               $       623,489.57      Equity-Investor
                       SSDF1                  Madison Trust Company FBO Laurie Connely, IRA                                                      $       140,592.00      Equity-Investor
                       SSDF6                  Mark P. Mouty                                                                                      $       130,703.00      Equity-Investor
                       SSDF4                  Melvin Shurtz                                                                                      $        25,000.00      Equity-Investor
                       SSDF4                  Michael Kessock                                                                                    $       103,000.00      Equity-Investor
                SSDF4 Legacy Fund             Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP                                 $       203,254.00      Equity-Investor
                Hybrid Capital Fund           Mike M. Cocos                                                                                      $       150,000.00      Equity-Investor
                       SSDF7                  Minchow, Donald                                                                                    $       225,000.00     Investor Lender
                       SSDF4                  Moran Blueshtein and Upender Subramanian                                                           $       100,000.00      Equity-Investor
                       SSDF4                  MTASS Realty LLC                                                                                   $       349,521.00      Equity-Investor
                Hybrid Capital Fund           Neil R Martin                                                                                      $        20,991.00     Investor-Lender
                       SSDF1                  NEXT GENERATION TS FBO ELAINE SISON ERNST IRA 2410                                                 $       335,000.00      Equity-Investor
                SSDF4 Legacy Fund             NEXT GENERATION TS FBO ELAINE SISON ERNST IRA 2410                                                 $       335,000.00      Equity-Investor
                       SSDF4                  Nuspl, Peter                                                                                       $        91,237.31      Equity Investor
                       SSDF1                  Optima Property Solutions, LLC                                                                     $       856,284.00      Equity-Investor
                       SSDF1                  Patrick Connely                                                                                    $        50,000.00      Equity-Investor
                       SSDF4                  Patrick Connely                                                                                    $        20,000.00      Equity-Investor
                Hybrid Capital Fund           PATRICK SHEEHAN                                                                                    $        90,125.00      Equity-Investor
                       SSDF4                  PATRICK SHEEHAN                                                                                    $        90,125.00      Equity-Investor
                     SSDF6, LLC               Peter Flanagan (IRA Services Trust Co. CFBO: Peter Flanagan IRA176308)                             $        50,000.00      Equity Investor
                       SSDF7                  Property Solutions LLC, Kevin Bybee (managing member)                                              $       144,161.89      Equity-Investor
                       SSDF6                  Provident Trust Group, LLC FBO Stephan Tang IRA                                                    $        71,815.00      Equity-Investor
               Chicago Equity Fund 1          PSB Investment Trust - Stephen Boynton                                                             $        46,398.10      Equity-Investor
                       SSDF4                  Quantum Growth Holdings LLC                                                                        $        15,321.00      Equity Investor



                                                                                           68
                                 Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 84 of 85 PageID #:12140
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                      SSDF4                   Race Mouty                                                                                         $          20,000.00     Equity-Investor
                  SSPH Portfolio 1            Ran Barth                                                                                          $        326,358.35      Equity-Investor
                 SSDF4 Legacy Fund            Randeep S Kapoor                                                                                   $          50,000.00     Equity-Investor
                       N/A                    Return Path                                                                                        $        22,750.00       Trade Creditor
                      SSDF4                   RLD Denouement Holding Company, LLC                                                                $       150,000.00       Equity-Investor
                      SSDF4                   Robert A Demick DDS PA 401K                                                                        $        50,422.00       Equity-Investor
                      SSDF4                   Robert Conley III                                                                                  $         9,750.00       Equity-Investor
                 SSDF4 Legacy Fund            Robert Potter                                                                                      $        15,000.00       Equity-Investor
                      SSDF4                   Russell Shurtz (Horizon Trust Company, Custodian FBO Russell Shurtz IRA Account 599991402)         $        25,000.00       Equity-Investor

                      SSDF4                   Schankman, Michael                                                                                 $       112,557.00        Equity Investor
                      SSDF4                   Scheel, Guenter (IRA)                                                                              $        25,000.00        Equity Investor
                      SSDF4                   Scott Eaton                                                                                        $        49,200.00        Equity-Investor
                      SSDF4                   Sohm Strategic Investments, LLC                                                                    $        77,250.00        Equity-Investor
                      SSDF4                   Sohm Strategic Investments, LLC                                                                    $        77,250.00       Investor-Lender
           South Shore Property Holdings      Spectra Investments LLC/ Deborah L. Mullica                                                        $       579,288.00        Equity-Investor
                      SSDF4                   Spectra Investments LLC/ Deborah L. Mullica                                                        $       579,288.00        Equity-Investor
                      SSDF4                   Stanley J Kessock                                                                                  $        82,400.00        Equity-Investor
                      SSDF4                   Stanley J Kessock                                                                                                           Investor-Lender
                  Mezzazine Fund              Steve Weera Tonasut and Esther Kon Tonasut                                                                                Institutional Lender
                  Mezzazine Fund              Steve Weera Tonasut and Esther Kon Tonasut                                                         $        33,967.00        Equity-Investor
                      SSDF8                   Steve Weera Tonasut and Esther Kon Tonasut                                                                                Institutional Lender
                      SSDF8                   Steve Weera Tonasut and Esther Kon Tonasut                                                         $        16,033.00        Equity-Investor
                      SSDF4                   Steven G. Mouty                                                                                    $       465,000.00        Equity-Investor
                      SSDF4                   Steven K. Chennappan IRA # 17293-31                                                                $       100,000.00        Equity-Investor
                      SSDF4                   Steven Lipschultz                                                                                  $        71,126.00        Equity-Investor
                SSDF4 Legacy Fund             Susan Kalisiak                                                                                     $       106,000.00        Equity-Investor
                SSDF4 Legacy Fund             Taylor, Janet                                                                                      $       107,946.27       Investor Lender
                      SSDF4                   Terry M McDonald - Horizon Trust Custodian FBO Terry M McDonald IRA                                $       137,333.33        Equity-Investor
                        N/A                   Texas Comptroller of Public Accounts                                                               $        42,261.72             Other
                      SSDF4                   The Jacqueline C Rowe Living Trust                                                                 $       372,417.74        Equity-Investor
                        N/A                   The Kraus Law Firm                                                                                 $        12,010.00        Trade Creditor
                                                                                                                                                                            Independent
                       N/A                    The Law Office of Richard K. Hellerman, PC                                                         $        10,032.67
                                                                                                                                                                             Contractor
                      SSDF1                   Todd Colucy                                                                                        $        50,000.00        Equity-Investor



                                                                                           69
                                Case: 1:18-cv-05587 Document #: 624-1 Filed: 01/30/20 Page 85 of 85 PageID #:12141
                                                                                          Exhibit 5
                                           Receiver’s Preliminary Identification of Claimants and Claimed Amount per Property, Fund, or Entity

Property   Property Address or Fund Name      Claimant Name                                                                                        Claimed Amount        Claim Category as
Number                                                                                                                                              (Total Claimed      Identified on Claim
                                                                                                                                                  Amount in Claim              Form
                                                                                                                                                      Category as
                                                                                                                                                 Identified on Claim
                                                                                                                                                        Form)
                      SSDF8                   Tolu Makinde                                                                                       $          90,000.00    Investor-Lender
                 SSDF4 Legacy Fund            United Capital Properties, LLC                                                                     $        144,999.00     Investor-Lender
                      SSDF1                   US Freedom Investments, LLC                                                                        $        175,500.00      Equity-Investor
                      SSDF4                   US Freedom Investments, LLC                                                                        $        175,500.00      Equity-Investor
                      SSDF4                   Vartan Tarakchyan                                                                                  $        415,000.00      Equity-Investor
                      SSDF4                   Vartan Tarakchyan                                                                                  $        415,000.00     Investor-Lender
                      SSDF2                   Victor Esposito T/A 2E-LLC I am the manager member and the sole member of 2E-LLC                   $          50,000.00     Equity-Investor
                      SSDF4                   Vladimir Matviishin                                                                                $          50,000.00     Equity-Investor
                      SSDF6                   Wanda M. Behling                                                                                   $          43,719.00     Equity-Investor
                        N/A                   Whitley Penn LLP                                                                                   $        161,406.22      Trade Creditor
                      SSDF4                   William Hooper                                                                                     $          93,000.00     Equity-Investor
                LEGACY FUND SSDF 4            Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $        668,979.00     Investor-Lender
                  Mezzazine Fund              Wisemove Properties LLC, (Anthony and Linda Reid, members)                                         $        668,979.00     Investor-Lender
                      SSDF4                   Yanicque Michaux                                                                                   $          20,000.00     Equity-Investor




                                                                                           70
